EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED UNDER

C.F.R. SECTION 24b-2.

 

[****] INDICATES OMITTED MATERIAL THAT IS THE

SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST

FILED SEPARATELY WITH THE COMMISSION.

 

THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

 

BY AND AMONG

 

 

 

 

 

KI ACQUISITION INC.

 

and

 

THE SHAREHOLDERS SET FORTH ON SCHEDULE 1 ATTACHED HERETO

 

 

 

AND

 

 

INNOPHOS, INC.

 

 

 

 

Dated October 31, 2011

 

 

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made on October 31, 2011, by
and among (a) KI Acquisition Inc., a Delaware corporation (the “Company”),
(b) each of shareholders set forth on Schedule 1 attached hereto which are all
of the shareholders of the Company (each a “Shareholder” and collectively, the
“Shareholders”), and (c) Innophos, Inc., a Delaware corporation (“Buyer”). 

 

WHEREAS, the Shareholders own all of the issued and outstanding capital stock of
the Company (collectively, the “Shares”); and

 

WHEREAS, the Shareholders desire to sell to Buyer, and Buyer desires to purchase
from the Shareholders, the Shares, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company, the Shareholders and Buyer agree
as follows:

 


ARTICLE 1
DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings set forth
below.

 


1.1              “ACTION” SHALL MEAN ANY ACTION, WRITTEN DEMAND, CHARGE OR
GRIEVANCE, CAUSE OF ACTION, LAWSUIT, CLAIM, COMPLAINT, CRIMINAL PROSECUTION,
AUDIT (OTHER THAN REGULAR AUDITS OF FINANCIAL STATEMENTS BY OUTSIDE AUDITORS),
INSPECTION, HEARING,  ARBITRATION, INQUIRY, PROCEEDING OR INVESTIGATION BY OR
BEFORE ANY COURT, GOVERNMENTAL OR OTHER REGULATORY OR ADMINISTRATIVE AGENCY OR
COMMISSION OR ARBITRAL PANEL.


1.2              “AFFILIATE” OR “AFFILIATES” SHALL MEAN, WITH RESPECT TO ANY
PERSON, ANY OTHER PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH,
SUCH FIRST PERSON.  AS USED IN THIS DEFINITION, “CONTROL” (INCLUDING, WITH
CORRELATIVE MEANINGS, “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) MEANS
POSSESSION, DIRECTLY OR INDIRECTLY, OF POWER TO DIRECT OR CAUSE THE DIRECTION OF
MANAGEMENT OR POLICIES (WHETHER THROUGH OWNERSHIP OF SECURITIES OR PARTNERSHIP
OR OTHER OWNERSHIP INTERESTS, BY CONTRACT OR OTHERWISE).


1.3              “AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE
INTRODUCTORY PARAGRAPH.


1.4              “ALLOCATION SCHEDULE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 8.2(D). 


1.5              “BASKET” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.3(A). 


1.6              “BUSINESS” SHALL MEAN THE BUSINESS OF MANUFACTURING AND SELLING
SPECIALTY MINERALS AND CUSTOM PROCESSING OF MINERALS AND OTHER NUTRITIONAL
INGREDIENTS SOLD IN BULK AS CONDUCTED BY THE COMPANY AND THE SUBSIDIARY AS OF
THE DATE OF THIS AGREEMENT.


 

 

--------------------------------------------------------------------------------

 

 


1.7              “BUSINESS DAY” SHALL MEAN ANY DAY THAT IS NOT A SATURDAY,
SUNDAY, FEDERAL, STATE OF ILLINOIS OR STATE OF NEW JERSEY LEGAL HOLIDAY, OR
OTHER DAY ON WHICH BANKS LOCATED IN CHICAGO, ILLINOIS OR IN CRANBURY, NEW JERSEY
ARE AUTHORIZED OR REQUIRED BY LAW TO BE CLOSED.


1.8              “BUYER” SHALL HAVE THE MEANING SET FORTH IN THE INTRODUCTORY
PARAGRAPH.


1.9              “BUYER INDEMNIFIED PARTIES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 9.2(A). 


1.10          “BUYER’S KNOWLEDGE” SHALL MEAN THE ACTUAL, CONSCIOUS AWARENESS OF
[****], WITHOUT ANY OBLIGATION OF INQUIRY. 


1.11          “CLOSING” SHALL HAVE THE MEANING SET FORTH IN SECTION 8.1. 


1.12          “CLOSING CASH PAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
2.3(E). 


1.13          “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 8.1. 


1.14          “CLOSING NET WORKING CAPITAL DEFICIENCY AMOUNT” SHALL MEAN THE
AMOUNT BY WHICH THE NET WORKING CAPITAL AMOUNT SET FORTH ON THE FINAL CLOSING
STATEMENT IS LESS THAN THE ESTIMATED NET WORKING CAPITAL AMOUNT.


1.15          “CLOSING NET WORKING CAPITAL EXCESS AMOUNT” SHALL MEAN THE AMOUNT
BY WHICH THE NET WORKING CAPITAL AMOUNT SET FORTH ON THE FINAL CLOSING STATEMENT
IS GREATER THAN THE ESTIMATED NET WORKING CAPITAL AMOUNT.


1.16          “CLOSING STATEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
2.4(B). 


1.17          “CLOSING STATEMENT OBJECTION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.4(E). 


1.18          “CLOSING STATEMENT DISPUTE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.4(F)(I). 


1.19          “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND ANY SUCCESSOR THEREOF.


1.20          “COMPANY” SHALL HAVE THE MEANING SET FORTH IN THE INTRODUCTORY
PARAGRAPH.


1.21          “COMPANY ASSETS” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.7(A). 


1.22          “COMPANY CLOSING PAYMENTS” SHALL MEAN THE TRANSACTION EXPENSES,
ACCRUED AND UNPAID TAX LIABILITIES AND INDEBTEDNESS OF THE COMPANY AND THE
SUBSIDIARY AS OF THE EFFECTIVE TIME.


1.23          “CONFIDENTIAL INFORMATION” SHALL MEAN THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS AND ALL PROPRIETARY INFORMATION BELONGING OR RELATING TO
THE BUSINESS, THE COMPANY OR THE SUBSIDIARY WHICH IS NOT GENERALLY KNOWN TO THE
PUBLIC, INCLUDING BUT NOT LIMITED TO, BUSINESS OR TRADE SECRETS (UNDER
APPLICABLE TRADE SECRETS OR OTHER LAW), PRICE LISTS, METHODS, FORMULAS,
KNOW-HOW, CUSTOMER AND SUPPLIER LISTS, DISTRIBUTOR LISTS, PRODUCT COSTS,
MARKETING PLANS, RESEARCH AND DEVELOPMENT AND FINANCIAL INFORMATION.


 

2

--------------------------------------------------------------------------------

 

 


1.24          “CPA FIRM” SHALL MEAN THE SALT LAKE CITY, UTAH OFFICE OF GRANT
THORNTON LLP.


1.25          “CW DOWNER” SHALL MEAN C.W. DOWNER & CO.


1.26          “CURRENT ASSETS” SHALL MEAN ALL ASSETS OF THE TYPE CLASSIFIED ON
AND CALCULATED PURSUANT TO THE REQUIREMENTS LISTED ON THE 2010 FINANCIAL
STATEMENTS UNDER THE LINE ITEMS FOR “ACCOUNTS RECEIVABLE,” “CASH”, “INVENTORY”,
“PRE-PAID EXPENSES” AND “OTHER CURRENT ASSETS” OF THE COMPANY AND THE
SUBSIDIARY.


1.27          “CURRENT LIABILITIES” SHALL MEAN ALL LIABILITIES OF THE TYPE
CLASSIFIED ON AND CALCULATED PURSUANT TO THE 2010 FINANCIAL STATEMENTS UNDER THE
LINE ITEMS FOR “ACCOUNTS PAYABLE,” “ACCRUED EXPENSES” AND “OTHER CURRENT
LIABILITIES” OF THE COMPANY AND THE SUBSIDIARY; PROVIDED, THAT NOTWITHSTANDING
THE FOREGOING, CURRENT LIABILITIES SHALL EXCLUDE (I) ANY CURRENT MATURITIES OF
LONG-TERM DEBTS, (II) ANY ACCRUED TAXES, (III) ANY ACCRUED INTEREST EXPENSES AND
(IV) ANY LIABILITIES THAT ARISE, ARE ACCELERATED OR THE AMOUNT OF WHICH IS
INCREASED (TO THE EXTENT OF SUCH INCREASE) AS A RESULT OF THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


1.28          “DISCLOSURE SCHEDULES” OR “SCHEDULE” SHALL MEAN THOSE SCHEDULES
DELIVERED BY THE COMPANY AND THE SHAREHOLDERS TO BUYER AND ATTACHED TO THIS
AGREEMENT.


1.29          “EBITDA” SHALL MEAN THE CONSOLIDATED COMPANY EARNINGS BEFORE
INTEREST, TAXES, DEPRECIATION AND AMORTIZATION DETERMINED IN ACCORDANCE WITH
GAAP.


1.30          “EFFECTIVE TIME” MEANS 11:59 P.M. IN CHICAGO, ILLINOIS ON THE
CLOSING DATE.


1.31          “EMPLOYEE BENEFIT PLANS” SHALL MEAN ANY OF THE FOLLOWING (WHETHER
WRITTEN, UNWRITTEN):  (A) ANY “EMPLOYEE WELFARE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(1) OF ERISA; (B) ANY “EMPLOYEE PENSION BENEFIT PLAN,” AS DEFINED IN
SECTION 3(2) OF ERISA; OR (C) ANY OTHER PLAN, POLICY, PROGRAM, ARRANGEMENT OR
AGREEMENT WHICH PROVIDES EMPLOYEE BENEFITS OR BENEFITS TO ANY CURRENT OR FORMER
EMPLOYEE, DEPENDENT, BENEFICIARY, DIRECTOR, INDEPENDENT CONTRACTOR OR LIKE
PERSON, INCLUDING, BUT NOT LIMITED TO, ANY SEVERANCE AGREEMENT OR PLAN, BONUS OR
INCENTIVE PLAN, STOCK OPTION, RESTRICTED STOCK, STOCK BONUS OR DEFERRED BONUS
PLAN, SALARY REDUCTION, OR CHANGE OF CONTROL AGREEMENT.


1.32          “ENVIRONMENTAL LAW” SHALL MEAN ALL APPLICABLE UNITED STATES
FEDERAL, STATE OR LOCAL LAWS AND ALL UNITED STATES COMMON LAW REGULATING OR
RELATING TO THE PROTECTION OF THE ENVIRONMENT, POLLUTION, CONTAMINATION AND
DISCHARGES OR RELEASES OF HAZARDOUS MATERIALS INTO THE ENVIRONMENT, INCLUDING,
BUT NOT LIMITED TO, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, AS
AMENDED, 42 U.S.C. 9601 ET SEQ., THE FEDERAL TOXIC SUBSTANCES CONTROL ACT, 15
U.S.C. 2601 ET SEQ., FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT AS AMENDED,
42 U.S.C. 6901 ET SEQ., THE FEDERAL HAZARDOUS MATERIAL TRANSPORTATION ACT, THE
CLEAN WATER ACT AND THE FEDERAL CLEAN AIR ACT, EACH AS AMENDED, AND THE
REGULATIONS PROMULGATED THEREUNDER.


1.33          “ESCROW ACCOUNT” MEANS THE ACCOUNT WITH THE ESCROW AGENT INTO
WHICH THE ESCROW AMOUNT IS DEPOSITED.


 

3

--------------------------------------------------------------------------------

 

 


1.34          “ESCROW AGENT” SHALL MEAN MB FINANCIAL BANK.


1.35          “ESCROW AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
2.3(A). 


1.36          “ESCROW AMOUNT” MEANS THE SUM OF THE INDEMNITY ESCROW AMOUNT, THE
WORKING CAPITAL ESCROW AMOUNT, AND THE LITIGATION ESCROW AMOUNT.


1.37          “ESTIMATED CLOSING PAYMENTS” SHALL MEAN THE ESTIMATED AMOUNT OF
THE COMPANY CLOSING PAYMENTS PROVIDED IN THE ESTIMATED CLOSING STATEMENT.


1.38          “ESTIMATED CLOSING STATEMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.4(C). 


1.39          “ESTIMATED NET WORKING CAPITAL AMOUNT” SHALL MEAN THE COMPANY’S
GOOD FAITH ESTIMATE OF THE NET WORKING CAPITAL AMOUNT AS OF THE EFFECTIVE TIME,
AS SET FORTH ON THE ESTIMATED CLOSING STATEMENT.


1.40          “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR ANY SUCCESSOR LAW.


1.41          “ERISA AFFILIATE” SHALL MEAN EACH PERSON THAT IS TREATED AS A
SINGLE EMPLOYER WITH THE COMPANY FOR PURPOSES OF SECTION 414 OF THE CODE.


1.42          “FINAL CLOSING STATEMENT” SHALL MEAN: (A) THE PRELIMINARY CLOSING
STATEMENT IF (I) NO CLOSING STATEMENT OBJECTION IS DELIVERED TO BUYER DURING THE
THIRTY (30) DAY PERIOD SPECIFIED IN SECTION 2.4, OR (II) SHAREHOLDERS’
REPRESENTATIVE AND BUYER SO AGREE IN WRITING; OR (B) THE PRELIMINARY CLOSING
STATEMENT, AS ADJUSTED BY (I) THE WRITTEN AGREEMENT OF SHAREHOLDERS’
REPRESENTATIVE AND BUYER, AND/OR (II) THE CPA FIRM IN ACCORDANCE WITH SECTION
2.4. 


1.43          “FINANCIAL STATEMENTS” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.5. 


1.44          “GAAP” SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES OF AMERICA.


1.45          “GOVERNMENTAL AUTHORITY” MEANS ANY UNITED STATES OR FOREIGN
GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO ANY NATIONAL, FEDERAL,
TERRITORIAL, STATE, COMMONWEALTH, PROVINCE, TERRITORY, COUNTY, MUNICIPAL,
DISTRICT, LOCAL GOVERNMENTAL JURISDICTION OF ANY NATURE OR ANY OTHER
GOVERNMENTAL, SELF-REGULATORY OR QUASI-GOVERNMENTAL AUTHORITY OF ANY NATURE
(INCLUDING ANY GOVERNMENTAL DEPARTMENT, DIVISION, AGENCY, BUREAU, OFFICE,
BRANCH, COURT,  COMMISSION, TRIBUNAL, OR OTHER GOVERNMENTAL INSTRUMENTALITY) OR
ANY POLITICAL OR OTHER SUBDIVISION OR PART OF ANY OF THE FOREGOING.


1.46          “HAZARDOUS MATERIALS” SHALL MEAN ANY FLAMMABLE MATERIAL,
EXPLOSIVES, RADIOACTIVE MATERIALS, GASOLINE, PETROLEUM PRODUCTS, ASBESTOS, UREA
FORMALDEHYDE, POLYCHLORINATED BIPHENYLS AND OTHER HAZARDOUS MATERIALS, HAZARDOUS
WASTES, HAZARDOUS OR OTHER TOXIC SUBSTANCES AS TO WHICH LIABILITIES OR
REQUIREMENTS MAY BE IMPOSED UNDER ANY APPLICABLE ENVIRONMENTAL LAW.


1.47          “HMB” SHALL MEAN HORWOOD MARCUS & BERK CHARTERED.


 

4

--------------------------------------------------------------------------------

 

 


1.48          “INDEBTEDNESS” MEANS, WITHOUT DUPLICATION, (I) ANY OBLIGATIONS OF
THE COMPANY OR THE SUBSIDIARY FOR BORROWED MONEY WHETHER CURRENT, SHORT-TERM,
LONG-TERM, SECURED OR UNSECURED, (II) ANY OBLIGATIONS OF THE COMPANY OR THE
SUBSIDIARY EVIDENCED BY ANY NOTE, BOND, DEBENTURE OR OTHER DEBT SECURITY,
(III) ANY OBLIGATIONS OF THE COMPANY OR THE SUBSIDIARY FOR THE REIMBURSEMENT OF
LETTERS OF CREDIT, BANKERS’ ACCEPTANCE OR SIMILAR CREDIT TRANSACTIONS, (IV) ANY
OBLIGATIONS OF THE COMPANY OR THE SUBSIDIARY UNDER ANY CURRENCY, INTEREST RATE
SWAP, HEDGE OR SIMILAR INSTRUMENT, (V) ALL OBLIGATIONS FOR PRINCIPAL, INTEREST,
PREMIUMS, PENALTIES, FEES, EXPENSES AND BREAKAGE COSTS AND OTHER OBLIGATIONS
RELATED TO ANY OF THE INDEBTEDNESS SET FORTH IN CLAUSES (I) THROUGH (IV), (VI)
ALL OBLIGATIONS UNDER ANY CAPITAL LEASES, (VII) ALL OBLIGATIONS FOR ANY BONUSES,
SEVERANCE OR OTHER PAYMENTS PAYABLE IN CONNECTION WITH A CHANGE OF CONTROL OF
THE COMPANY OR THE SUBSIDIARY, (VIII) ALL AMOUNTS PAYABLE IN CONNECTION WITH THE
REDEMPTION AND CANCELLATION OF ALL OUTSTANDING STOCK-BASED AWARDS, (IX) ALL
AMOUNTS PAYABLE IN CONNECTION WITH THE TERMINATION OF THE AFFILIATE TRANSACTIONS
SET FORTH ON SCHEDULE 7.5, (X) ALL OBLIGATIONS OF THE TYPES DESCRIBED IN CLAUSES
(I) THROUGH (IX) ABOVE OF ANY PERSON OTHER THAN THE COMPANY OR THE SUBSIDIARY,
THE PAYMENT OF WHICH IS GUARANTEED, DIRECTLY OR INDIRECTLY, BY THE COMPANY OR
THE SUBSIDIARY.


1.49          “INDEMNIFIED PERSONS” SHALL MEAN THE PERSONS ENTITLED TO
INDEMNIFICATION UNDER ARTICLE 9. 


1.50          “INDEMNIFYING PERSONS” SHALL MEAN THE PERSONS OBLIGATED TO
INDEMNIFY AN INDEMNIFIED PERSON UNDER ARTICLE 9. 


1.51          “INDEMNITY ESCROW AMOUNT” SHALL MEAN [****]. 


1.52          “INDEMNITY ESCROW RELEASE DATE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 9.1.


1.53          “INTELLECTUAL PROPERTY” SHALL MEAN ALL PATENTS, PATENT RIGHTS,
TRADEMARKS, TRADEMARK REGISTRATIONS, TRADE NAMES, SERVICE MARKS, SERVICE MARK
REGISTRATIONS, COPYRIGHTS, INVENTIONS, TRADE SECRETS AND OTHER SIMILAR RIGHTS,
APPLICATIONS FOR ANY OF THE FOREGOING, AND LICENSES THEREFOR, IN EACH CASE OWNED
OR OTHERWISE HELD BY THE COMPANY OR THE SUBSIDIARY.


1.54          “INTERIM BALANCE SHEET DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.5. 


1.55          “LAW” MEANS ANY STATE, FEDERAL OR FOREIGN CODE, LAW (INCLUDING
COMMON LAW), ORDINANCE, REGULATION, REPORTING OR LICENSING REQUIREMENT, RULE, OR
STATUTE APPLICABLE TO A PERSON OR ITS ASSETS, LIABILITIES, OR BUSINESS,
INCLUDING THOSE PROMULGATED, INTERPRETED OR ENFORCED BY ANY GOVERNMENTAL
AUTHORITY.


1.56          “LEASES” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.17(B). 


1.57          “LEASED REAL PROPERTY” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.17(B). 


1.58          “LIABILITY” SHALL MEAN ANY LIABILITY OR OBLIGATION, WHETHER KNOWN
OR UNKNOWN, ASSERTED OR UNASSERTED, ABSOLUTE OR CONTINGENT, ACCRUED OR
UNACCRUED, LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE,
REGARDLESS OF WHEN ASSERTED.


1.59          “LICENSES” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.13(A). 


 

5

--------------------------------------------------------------------------------

 

 


1.60          “LIEN” SHALL MEAN ANY SECURITY INTEREST, PLEDGE, MORTGAGE, DEED OF
TRUST, LIEN, CHARGE, ENCUMBRANCE, PROXY, VOTING TRUST OR VOTING AGREEMENT.


1.61          “LITIGATION ESCROW AMOUNT” SHALL MEAN [****]. 


1.62          “LITIGATION SH REPRESENTATIVE” SHALL HAVE THE MEANING SET FOR IN
SECTION 6.1(B). 


1.63          “LOAN PAYOFF AMOUNTS” SHALL HAVE THE MEANING SET FORTH IN SECTION
2.3(B). 


1.64          “LOSSES” SHALL MEAN ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, JUDGMENTS, SETTLEMENTS, DEBTS, PENALTIES, FINES, DIMINUTION IN
VALUE, OBLIGATIONS, INTEREST, REASONABLE EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES), ASSESSMENTS AND TAXES, WHETHER OR NOT INVOLVING A THIRD-PARTY
CLAIM OR BETWEEN THE PARTIES.  IN NO EVENT SHALL LOSSES TAKE INTO ACCOUNT ANY
MULTIPLE OF EARNINGS OR EBITDA.


1.65          “MATERIAL ADVERSE EFFECT” SHALL MEAN AN EVENT, CHANGE OR
OCCURRENCE THAT, INDIVIDUALLY OR TOGETHER WITH ANY OTHER EVENT, CHANGE OR
OCCURRENCE WOULD HAVE AN ADVERSE EFFECT ON (I) THE BUSINESS, ASSETS, PROPERTIES,
LIABILITIES, RESULTS OF OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY AND THE SUBSIDIARY, TAKEN AS A WHOLE THAT WOULD REASONABLY BE EXPECTED
TO CAUSE THE COMPANY TO EXPERIENCE LOSSES IN EXCESS OF [****]; OR (II) THE
ABILITY OF THE COMPANY OR THE SHAREHOLDERS TO TIMELY PERFORM THEIR OBLIGATIONS
UNDER THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS.


1.66          “NET WORKING CAPITAL AMOUNT” SHALL MEAN THE AGGREGATE AMOUNT OF
THE CURRENT ASSETS MINUS THE AGGREGATE AMOUNT OF THE CURRENT LIABILITIES, IN
EACH CASE AS REFLECTED ON THE ESTIMATED CLOSING STATEMENT, THE PRELIMINARY
CLOSING STATEMENT, OR THE FINAL CLOSING STATEMENT, AS THE CASE MAY BE, ALL IN
ACCORDANCE WITH SECTION 2.4.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
IN NO EVENT SHALL THE NET WORKING CAPITAL AMOUNT INCLUDE ANY AMOUNT WITH RESPECT
TO TAXES, INDEBTEDNESS OR TRANSACTION EXPENSES. 


1.67          “ORDER” MEANS ANY ADMINISTRATIVE DECISION OR AWARD, DECREE,
INJUNCTION, JUDGMENT, ORDER, QUASI-JUDICIAL DECISION OR AWARD, RULING, OR WRIT
OF ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AUTHORITY.


1.68          “OWNED REAL PROPERTY” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.17(A). 


1.69          “PARTY” OR “PARTIES” SHALL MEAN THE SHAREHOLDERS, THE COMPANY
AND/OR BUYER, AS THE CASE MAY BE.


1.70          “PAYOFF LETTERS” HAVE THE MEANING SET FORTH IN SECTION 8.2(L). 


1.71          “PERMITS” MEANS ANY APPROVALS, AUTHORIZATIONS, CERTIFICATES,
FRANCHISES, LICENSES, PERMITS OR CONSENTS OF ALL GOVERNMENTAL AUTHORITIES.


 

6

--------------------------------------------------------------------------------

 

 


1.72          “PERMITTED LIENS” SHALL MEAN (A) ALL LIENS THAT ARE SET FORTH ON
SCHEDULE 3.7(A), (B) ALL LIENS THAT ARE REFLECTED OR RESERVED AGAINST IN THE
FINANCIAL STATEMENTS, (C) ALL LIENS THAT ARISE OUT OF TAXES OR GENERAL OR
SPECIAL ASSESSMENTS NOT IN DEFAULT AND PAYABLE WITHOUT PENALTY OR INTEREST OR
THE VALIDITY OF WHICH IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (C) ALL LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN AND
OTHER SIMILAR PERSONS OR OTHERWISE IMPOSED BY LAW INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR SUMS NOT YET DELINQUENT OR BEING CONTESTED IN GOOD FAITH,
(D) ALL LIENS THAT RELATE TO DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY, OR (E) ALL LIENS NOT OTHERWISE DESCRIBED ABOVE THAT DO NOT
MATERIALLY DETRACT FROM THE VALUE OF, OR IMPAIR THE USE OR MARKETABILITY OF THE
AFFECTED PROPERTIES OR ASSETS AND WHICH IN THE AGGREGATE DO NOT EXCEED [****]. 


1.73          “PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM, CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, TRUST OR OTHER ENTITY, AND SHALL INCLUDE ANY
SUCCESSOR (BY MERGER OR OTHERWISE) OF SUCH ENTITY, AND ANY GOVERNMENTAL
AUTHORITY.


1.74          “PRELIMINARY CLOSING STATEMENT” SHALL HAVE THE MEANING SET FORTH
IN SECTION 2.4(C). 


1.75          “PURCHASE PRICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2. 


1.76          “RECENT BALANCE SHEET” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.5. 


1.77          “RELEASEES”  SHALL HAVE THE MEANING SET FORTH IN SECTION 7.8. 


1.78          “RELEASORS” SHALL HAVE THE MEANING SET FORTH IN SECTION 7.8. 


1.79          “REPRESENTATION AND WARRANTY INSURANCE POLICY” SHALL HAVE THE
MEANING SET FORTH IN SECTION 8.2(N). 


1.80          “REPRESENTATION AND WARRANTY INSURANCE PREMIUM AMOUNT” SHALL HAVE
THE MEANING SET FORTH IN SECTION 2.3(D). 


1.81          “SCHEDULED CONTRACTS” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.12(A). 


1.82          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


1.83          “SHAREHOLDER” OR “SHAREHOLDERS” SHALL HAVE THE MEANING SET FORTH
IN THE INTRODUCTORY PARAGRAPH.


1.84          “SHAREHOLDERS’ DEFENSE AMOUNT” SHALL MEAN [****]. 


1.85          “SHAREHOLDER INDEMNIFIED PARTIES” SHALL HAVE THE MEANING SET FORTH
IN SECTION 9.2(C). 


1.86          “SHAREHOLDERS’ KNOWLEDGE” SHALL MEAN THE ACTUAL AWARENESS OF
[****], AFTER REASONABLE COMMERCIAL INQUIRY THEREBY AS TO THE SPECIFIC FACT OR
MATTER AT ISSUE.


 

7

--------------------------------------------------------------------------------

 

 


1.87          “SHAREHOLDERS’ PERSONAL PROPERTY” SHALL BE THOSE ITEMS LISTED ON
SCHEDULE 1.87. 


1.88          “SHAREHOLDERS’ REPRESENTATIVE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1(A). 


1.89          “SHARES” SHALL HAVE THE MEANING SET FORTH IN THE RECITALS TO THIS
AGREEMENT.


1.90          “STOCK-BASED AWARDS” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.1(C). 


1.91          “SUBSIDIARY” SHALL MEAN KELATRON CORPORATION, A DELAWARE
CORPORATION.


1.92          “TARGET WORKING CAPITAL AMOUNT” SHALL MEAN [****]. 


1.93          “TAX” OR “TAXES” SHALL MEAN ALL TAXES, CHARGES, FEES, DUTIES,
LEVIES OR OTHER ASSESSMENTS, INCLUDING INCOME, GROSS RECEIPTS, NET PROCEEDS, AD
VALOREM, REAL AND PERSONAL PROPERTY (TANGIBLE AND INTANGIBLE), SALES, USE,
FRANCHISE, EXCISE, VALUE ADDED, LICENSE, PAYROLL, UNEMPLOYMENT, ENVIRONMENTAL,
CUSTOMS DUTIES, CAPITAL STOCK, DISABILITY, STAMP, USER, TRANSFER, FUEL, EXCESS
PROFITS, WINDFALL PROFITS, SEVERANCE AND EMPLOYEES’ INCOME WITHHOLDING AND
SOCIAL SECURITY TAXES ANY OTHER LIKE GOVERNMENTAL CHARGES IMPOSED BY THE UNITED
STATES OR BY ANY STATE, MUNICIPALITY, SUBDIVISION OR INSTRUMENTALITY OF THE
UNITES STATES, BY ANY OTHER TAX AUTHORITY OR BY ANY GOVERNMENTAL AUTHORITY,
INCLUDING ALL APPLICABLE INTEREST, PENALTIES OR ADDITIONS TO TAX ATTRIBUTABLE TO
SUCH TAXES.


1.94          “TAX RETURN” SHALL MEAN ANY REPORT, RETURN, DOCUMENT, DECLARATION,
PAYEE STATEMENT OR OTHER INFORMATION OR FILING REQUIRED TO BE FILED OR PROVIDED
BY THE COMPANY TO ANY TAX AUTHORITY WITH RESPECT TO TAXES.


1.95          “THIRD-PARTY CLAIM” SHALL HAVE THE MEANING SET FORTH IN SECTION
9.5. 


1.96          “TRANSACTION DOCUMENTS” SHALL MEAN EACH AGREEMENT, DOCUMENT,
CERTIFICATE AND INSTRUMENT BEING EXECUTED BY A PARTY PURSUANT TO THIS AGREEMENT.


1.97          “TRANSACTION EXPENSES” MEANS THE FEES, EXPENSES AND DISBURSEMENTS
OF THE COMPANY, THE SUBSIDIARY, THE SHAREHOLDER REPRESENTATIVE OR ANY
SHAREHOLDER AND THEIR RESPECTIVE AGENTS, REPRESENTATIVES, BROKERS, FINDERS,
FINANCIAL ADVISORS, ACCOUNTANTS AND COUNSEL INCURRED IN CONNECTION WITH THIS
AGREEMENT, THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, INCLUDING NEGOTIATION, LEGAL, TRAVEL AND DUE DILIGENCE EXPENSES,
AND FEES AND EXPENSES OWED TO HORWOOD MARCUS & BERK CHARTERED, C.W. DOWNER,
FRATTALI & SALEM, AND HADLEY CAPITAL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND FIFTY
PERCENT (50%) OF THE FEES CHARGED BY THE ESCROW AGENT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
.


1.98          “WARN ACT” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.15(D)


1.99          “WORKING CAPITAL ESCROW AMOUNT” MEANS [****]. 


 

8

--------------------------------------------------------------------------------

 

 


ARTICLE 2
PURCHASE AND SALE


2.1              PURCHASE AND SALE OF SHARES.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING EACH SHAREHOLDER WILL SELL, CONVEY,
TRANSFER AND DELIVER TO BUYER, AND BUYER SHALL PURCHASE FROM EACH SHAREHOLDER,
THE SHARES SET FORTH OPPOSITE EACH SHAREHOLDER’S NAME ON SCHEDULE 2.1  FREE AND
CLEAR OF ALL LIENS.


2.2              PURCHASE PRICE.  IN FULL CONSIDERATION FOR THE SALE, TRANSFER,
CONVEYANCE AND DELIVERY OF THE SHARES TO BUYER, THE AGGREGATE PURCHASE PRICE
(THE “PURCHASE PRICE”) FOR THE SHARES SHALL BE TWENTY ONE MILLION DOLLARS
($21,000,000.00), SUBJECT TO ADJUSTMENT AND DEDUCTIONS AS SET FORTH HEREIN.


2.3              PAYMENT.  THE PURCHASE PRICE SHALL BE PAYABLE AS FOLLOWS:


(A)                PAYMENT TO ESCROW AGENT FOR ESCROW ACCOUNT.  AT CLOSING,
BUYER SHALL DEPOSIT THE ESCROW AMOUNT INTO AN ESCROW ACCOUNT BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT 2.3(A) (THE
“ESCROW AGREEMENT”). 


(B)               PAYMENTS TO LENDERS AND PAYMENT OF TRANSACTION EXPENSES.  AT
CLOSING, BUYER SHALL PAY ON BEHALF OF THE COMPANY, OR SHALL CAUSE THE COMPANY TO
PAY, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (A) THE AMOUNTS NECESSARY
TO PAY OFF IN FULL THE INDEBTEDNESS SET FORTH ON SCHEDULE 2.3(B)  (THE “LOAN
PAYOFF AMOUNTS”) PURSUANT TO THE PAYOFF LETTERS AND (B) THE TRANSACTION EXPENSES
AND OTHER COMPANY CLOSING PAYMENTS THAT BUYER SPECIFIES ARE TO BE PAID OFF AT
CLOSING IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS PROVIDED BY THE COMPANY TO
BUYER AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE.


(C)                PAYMENT TO SHAREHOLDERS’ REPRESENTATIVE.  AT CLOSING, BUYER
SHALL PAY ON BEHALF OF THE SHAREHOLDERS, THE SHAREHOLDERS’ DEFENSE AMOUNT TO THE
SHAREHOLDERS’ REPRESENTATIVE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


(D)               PAYMENT TO INSURANCE COMPANY.  AT CLOSING, BUYER SHALL PAY ON
BEHALF OF THE SHAREHOLDERS, THE AMOUNT OF THE INSURANCE PREMIUM (THE
“REPRESENTATION AND WARRANTY INSURANCE PREMIUM AMOUNT”) FOR THE REPRESENTATIVE
AND WARRANTY INSURANCE POLICY, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
TO THE APPLICABLE INSURANCE BROKER OR INSURANCE CARRIER AS INSTRUCTED IN WRITING
BY THE SHAREHOLDERS’ REPRESENTATIVE PRIOR TO THE CLOSING.


(E)                PAYMENT TO SHAREHOLDERS. AT CLOSING, BUYER SHALL PAY TO THE
SHAREHOLDERS (IN ACCORDANCE WITH THE ALLOCATION SCHEDULE) BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS AN AGGREGATE AMOUNT (THE “CLOSING CASH PAYMENT”),
EQUAL TO THE RESULT OF:

(I)                  THE PURCHASE PRICE; MINUS 

(II)                THE ESCROW AMOUNT; MINUS 

(III)               THE SHAREHOLDERS’ DEFENSE AMOUNT; MINUS   

 

9

--------------------------------------------------------------------------------

 

 

(IV)              THE REPRESENTATION AND WARRANTY INSURANCE PREMIUM AMOUNT;
MINUS 

(V)                THE ESTIMATED CLOSING PAYMENTS; PLUS 

(VI)              THE AMOUNT, IF ANY, BY WHICH THE ESTIMATED NET WORKING CAPITAL
AMOUNT EXCEEDS THE TARGET WORKING CAPITAL AMOUNT, OR MINUS  THE AMOUNT, IF ANY,
BY WHICH THE TARGET WORKING CAPITAL AMOUNT EXCEEDS THE ESTIMATED NET WORKING
CAPITAL AMOUNT.

It is acknowledged and agreed that upon making the payments set forth in this
Section 2.3 in accordance with the Payoff Letters and the Allocation Schedule,
Buyer shall have satisfied its obligations to pay the Purchase Price pursuant to
this Agreement.

 


2.4              POST-CLOSING ADJUSTMENTS TO PURCHASE PRICE. 


(A)                ADJUSTMENT TO PURCHASE PRICE.  FOLLOWING THE CLOSING, THE
PURCHASE PRICE SHALL BE ADJUSTED ON A DOLLAR-FOR-DOLLAR BASIS TO THE EXTENT THAT
(I) THE NET WORKING CAPITAL AMOUNT AS DETERMINED PURSUANT TO THIS SECTION 2.4 IS
GREATER THAN OR LESS THAN THE ESTIMATED NET WORKING CAPITAL AMOUNT, (II) THE
COMPANY CLOSING PAYMENTS ARE GREATER THAN OR LESS THAN THE ESTIMATED CLOSING
PAYMENTS, OR BOTH.


(B)               CLOSING STATEMENT.  AS USED IN THIS AGREEMENT, “CLOSING
STATEMENT” SHALL MEAN AN UNAUDITED STATEMENT OF THE ESTIMATED CLOSING PAYMENTS
AND THE NET WORKING CAPITAL AMOUNT AS OF THE EFFECTIVE TIME, AND SHALL BE
PREPARED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SCHEDULE 2.4(B). 


(C)                ESTIMATED CLOSING STATEMENT.  FOR PURPOSES OF DETERMINING THE
CLOSING CASH PAYMENT PAYABLE BY BUYER AT THE CLOSING, AT LEAST THREE (3)
BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE COMPANY SHALL, IN GOOD FAITH AND IN
CONSULTATION WITH BUYER, PREPARE, OR CAUSE TO BE PREPARED, AND DELIVER TO BUYER
A CLOSING STATEMENT THAT SHALL REPRESENT THE COMPANY’S REASONABLE ESTIMATE OF
THE COMPANY CLOSING PAYMENTS AND THE NET WORKING CAPITAL AMOUNT AS OF THE
EFFECTIVE TIME (THE “ESTIMATED CLOSING STATEMENT”).  BUYER SHALL HAVE THE RIGHT
TO REVIEW AND COMMENT ON THE ESTIMATED CLOSING STATEMENT AND THE PARTIES SHALL
RESOLVE IN GOOD FAITH ANY DISPUTES RELATING TO THE CALCULATIONS SET FORTH IN THE
ESTIMATED CLOSING STATEMENT.


(D)               PRELIMINARY CLOSING STATEMENT.  WITHIN FORTY-FIVE (45) DAYS
AFTER THE CLOSING DATE, THE COMPANY SHALL IN CONSULTATION WITH SHAREHOLDERS’
REPRESENTATIVE PREPARE, OR CAUSE TO BE PREPARED, AND DELIVER TO SHAREHOLDERS’
REPRESENTATIVE A CLOSING STATEMENT (THE “PRELIMINARY CLOSING STATEMENT”) THAT
SHALL SPECIFY THE AMOUNT OF ANY ADJUSTMENT TO THE PURCHASE PRICE IN ACCORDANCE
WITH SECTION 2.4(A)  TO BE PAID PURSUANT TO SECTION 2.4(G).  


 

10

--------------------------------------------------------------------------------

 

 


(E)                OBJECTION TO PRELIMINARY CLOSING STATEMENT; PAYMENT WITH
RESPECT TO AGREED ITEMS.  WITHIN THIRTY (30) DAYS AFTER THE PRELIMINARY CLOSING
STATEMENT IS DELIVERED TO SHAREHOLDERS’ REPRESENTATIVE PURSUANT TO SECTION
2.4(D), SHAREHOLDERS’ REPRESENTATIVE AND ITS ACCOUNTANTS AND REPRESENTATIVES
SHALL COMPLETE ITS REVIEW OF THE PRELIMINARY CLOSING STATEMENT.  IF
SHAREHOLDERS’ REPRESENTATIVE OBJECTS TO ALL OR ANY PORTION OF THE PRELIMINARY
CLOSING STATEMENT, IT SHALL INFORM BUYER ON OR PRIOR TO THE LAST DAY OF SUCH
THIRTY (30) DAY PERIOD BY DELIVERING A WRITTEN NOTICE TO BUYER (A “CLOSING
STATEMENT OBJECTION”) SETTING FORTH IN REASONABLE DETAIL THE BASIS OF SUCH
OBJECTIONS AND THE ADJUSTMENT TO THE COMPANY CLOSING PAYMENTS OR THE NET WORKING
CAPITAL AMOUNT SET FORTH THEREON THAT SHAREHOLDERS’ REPRESENTATIVE BELIEVES
SHOULD BE MADE, INCLUDING, BUT NOT LIMITED TO, OBJECTIONS BASED ON MATHEMATICAL
ERRORS OR ON THE PRELIMINARY CLOSING STATEMENT NOT BEING PREPARED IN ACCORDANCE
WITH SECTION 2.4(B).  ANY ITEM NOT DISPUTED IN THE CLOSING STATEMENT OBJECTION
SHALL BE DEEMED FINAL.  IN THE EVENT THAT NO CLOSING STATEMENT OBJECTION IS
DELIVERED TO BUYER PURSUANT TO THIS SECTION 2.4(E), THE PRELIMINARY CLOSING
STATEMENT SHALL BE CONSIDERED THE FINAL CLOSING STATEMENT FOR ALL PURPOSES
HEREUNDER, AND THE APPLICABLE PARTY SHALL PAY (I) THE CLOSING NET WORKING
CAPITAL DEFICIENCY AMOUNT OR THE CLOSING NET WORKING CAPITAL EXCESS AMOUNT, AS
APPLICABLE, PURSUANT TO SECTION 2.4(G); (II) ANY EXCESS OR DEFICIENCY APPLICABLE
TO THE COMPANY CLOSING PAYMENTS PURSUANT TO SECTION 2.4(H); OR (III) BOTH.


(F)                 DISPUTE RESOLUTION FOLLOWING CLOSING STATEMENT OBJECTION. 

(I)                  NEGOTIATION.  IF SHAREHOLDERS’ REPRESENTATIVE DELIVERS A
CLOSING STATEMENT OBJECTION TO BUYER PURSUANT TO SECTION 2.4(E), THEN
SHAREHOLDERS’ REPRESENTATIVE AND BUYER SHALL PROMPTLY MEET AND ATTEMPT IN GOOD
FAITH TO RESOLVE ANY DISPUTE OR DISAGREEMENT RELATING TO THE PRELIMINARY CLOSING
STATEMENT AND THE CALCULATION OF THE NET WORKING CAPITAL AMOUNT, THE COMPANY
CLOSING PAYMENTS, OR BOTH (THE “CLOSING STATEMENT DISPUTE”). 

(II)                RESOLUTION BY CPA FIRM.  IF SHAREHOLDERS’ REPRESENTATIVE AND
BUYER ARE UNABLE TO RESOLVE THE CLOSING STATEMENT DISPUTE WITHIN FIFTEEN (15)
DAYS AFTER THE DELIVERY OF A CLOSING STATEMENT OBJECTION TO BUYER, THEN
SHAREHOLDERS’ REPRESENTATIVE OR BUYER MAY ELECT TO HAVE THE CLOSING STATEMENT
DISPUTE RESOLVED BY THE CPA FIRM, WHO SHALL, ACTING AS EXPERTS AND NOT AS
ARBITRATORS, DETERMINE ON THE BASIS OF THE STANDARDS SET FORTH IN SECTION 2.4,
AND ONLY WITH RESPECT TO THE REMAINING ACCOUNTING-RELATED DIFFERENCES SO
SUBMITTED TO THE CPA FIRM (AND NOT BY INDEPENDENT REVIEW), WHETHER AND TO WHAT
EXTENT, IF ANY, THE NET WORKING CAPITAL AMOUNT AS DERIVED FROM THE PRELIMINARY
CLOSING STATEMENT REQUIRES ADJUSTMENT.  IN CONNECTION WITH THE ENGAGEMENT OF THE
CPA FIRM, EACH PARTY SHALL EXECUTE REASONABLE ENGAGEMENT LETTERS AND SUPPLY SUCH
OTHER DOCUMENTS, INFORMATION AND ACCESS TO RELEVANT ACCOUNTING PERSONNEL AND
ADVISORS PROMPTLY FOLLOWING THE REASONABLE REQUEST THEREFORE BY THE CPA FIRM,
PROVIDED, IN THE EVENT A PARTY FAILS TO DO SO, THE CPA FIRM SHALL DETERMINE THE
RELEVANT MATTER TO WHICH THE CLOSING STATEMENT DISPUTE RELATES AGAINST THE
FAILING PARTY IN ALL RESPECTS.  EACH PARTY MAY SUBMIT SUCH DATA AND INFORMATION
TO THE CPA FIRM AS SUCH PARTY DEEMS APPROPRIATE.  THE CPA FIRM SHALL BE
INSTRUCTED TO PERFORM ITS SERVICES NO LATER THAN SIXTY (60) DAYS AFTER
SUBMISSION OF THE CLOSING STATEMENT DISPUTE TO IT, AND, IN ANY CASE, AS SOON AS
PRACTICABLE AFTER SUCH SUBMISSION, GIVING DUE REGARD TO THE INTENTION OF THE
PARTIES TO RESOLVE SUCH DISPUTE AS EFFICIENTLY AND INEXPENSIVELY AS POSSIBLE. 
IN RESOLVING THE CLOSING STATEMENT DISPUTE, THE CPA FIRM SHALL (A) UTILIZE THE
CRITERIA SET FORTH IN SECTION 2.4, AND (B) NOT ASSIGN A VALUE TO ANY ITEM
GREATER THAN THE GREATEST VALUE FOR SUCH ITEM CLAIMED BY ANY PARTY, OR LESS THAN
THE SMALLEST VALUE FOR SUCH

11

--------------------------------------------------------------------------------

 

 

ITEM CLAIMED BY ANY PARTY, AS PRESENTED TO THE CPA FIRM PURSUANT HERETO.  THE
CPA FIRM SHALL NOT HAVE ANY AUTHORITY WITH RESPECT TO MATTERS ARISING IN
CONNECTION WITH THIS AGREEMENT OTHER THAN AS SET FORTH IN THIS SECTION
2.4(F)(II). 

(III)               PAYMENT OF FEES OF CPA FIRM.  PAYMENT OF ALL FEES AND
EXPENSES OF THE CPA FIRM IN CONNECTION WITH THE SERVICES PROVIDED PURSUANT TO
SECTION 2.4(F)(II) SHALL BE SPLIT EVENLY AMONG BUYER AND THE SHAREHOLDERS, WITH
THE BUYER PAYING FIFTY PERCENT (50%) OF SUCH FEES AND THE SHAREHOLDERS PAYING
THE REMAINING FIFTY PERCENT (50%) OF SUCH FEES.


(G)                PAYMENT OF CLOSING NET WORKING CAPITAL DEFICIENCY AMOUNT OR
CLOSING NET WORKING CAPITAL EXCESS AMOUNT.  SUBJECT TO SECTION 2.4(I), IN THE
EVENT THE FINAL CLOSING STATEMENT CONTAINS A CLOSING NET WORKING CAPITAL
DEFICIENCY AMOUNT, THEN SHAREHOLDERS’ REPRESENTATIVE AND BUYER SHALL DELIVER
JOINT WRITTEN INSTRUCTIONS TO THE ESCROW AGENT TO DISBURSE TO BUYER A PORTION OF
THE WORKING CAPITAL ESCROW AMOUNT EQUAL TO THE CLOSING NET WORKING CAPITAL
DEFICIENCY AMOUNT AND IF SUCH AMOUNT IS LESS THAN THE WORKING CAPITAL ESCROW
AMOUNT, DISBURSE THE REMAINING PORTION OF THE WORKING CAPITAL ESCROW AMOUNT TO
THE SHAREHOLDER’S REPRESENTATIVE.  SUBJECT TO SECTION 2.4(I), IN THE EVENT THE
CLOSING NET WORKING CAPITAL STATEMENT CONTAINS A CLOSING NET WORKING CAPITAL
EXCESS AMOUNT, THEN BUYER SHALL PAY SHAREHOLDERS’ REPRESENTATIVE THE CLOSING NET
WORKING CAPITAL EXCESS AMOUNT AND BUYER AND SHAREHOLDERS’ REPRESENTATIVE SHALL
DELIVER JOINT WRITTEN INSTRUCTIONS TO THE ESCROW AGENT INSTRUCTING THE ESCROW
AGENT TO RELEASE THE WORKING CAPITAL ESCROW AMOUNT TO SHAREHOLDERS’
REPRESENTATIVE.


(H)                PAYMENT OF COMPANY CLOSING PAYMENTS EXCESS OR DEFICIENCY
AMOUNT.  SUBJECT TO SECTION 2.4(I), IN THE EVENT THE FINAL CLOSING STATEMENT
CONTAINS ANY EXCESS OR DEFICIENCY APPLICABLE TO THE COMPANY CLOSING PAYMENTS
THEN, (I) ANY SUCH DEFICIENCY SHALL BE PAID TO BUYER: (A) FIRST FROM THE WORKING
CAPITAL ESCROW ACCOUNT TO THE EXTENT OF FUNDS THEREIN, THEN (B) BY THE
SHAREHOLDERS ON A SEVERAL (AND NOT JOINT AND SEVERAL) BASIS, PRO RATA, BASED ON
THE PORTION OF THE CLOSING CASH PAYMENT RECEIVED BY THEM; AND (II) ANY SUCH
EXCESS SHALL BE PAID BY BUYER TO THE SHAREHOLDERS, PRO RATA, BASED ON THE
PORTION OF THE CLOSING CASH PAYMENT RECEIVED BY THEM.


(I)                  NETTING OF PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTIONS 2.4(G) AND 2.4(H).  ANY PAYMENT OR DISBURSEMENT REQUIRED TO BE MADE BY 
BUYER UNDER SECTION 2.4(G) SHALL BE NET OF ANY AMOUNT REQUIRED TO BE PAID OR
DISBURSED TO  BUYER UNDER SECTION 2.4(H).  ANY PAYMENT REQUIRED TO BE MADE OR
DISBURSED TO  BUYER UNDER SECTION 2.4(G) SHALL BE NET OF ANY AMOUNT REQUIRED TO
BE PAID OR DISBURSED BY  BUYER UNDER SECTION 2.4(H). 


2.5              DOCUMENTATION.  BUYER SHALL PROVIDE SHAREHOLDERS’
REPRESENTATIVE WITH SUCH INFORMATION AND DOCUMENTATION AS MAY BE REASONABLY
REQUESTED BY SHAREHOLDERS’ REPRESENTATIVE FOR REVIEWING THE PRELIMINARY CLOSING
STATEMENT.

12

--------------------------------------------------------------------------------

 

 

 


ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF THE SHAREHOLDERS AND THE COMPANY

 

The Shareholders and the Company hereby, severally, represent and warrant to
Buyer as follows:

 


3.1              ORGANIZATION; CAPITALIZATION. 


(A)                ORGANIZATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED
AND VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.  THE JURISDICTIONS IN WHICH THE COMPANY IS QUALIFIED OR LICENSED TO DO
BUSINESS ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY (I) HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
THE BUSINESS, AND (II) IS IN GOOD STANDING AND IS DULY QUALIFIED TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE NATURE OF
PROPERTY OWNED OR LEASED BY IT OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO BE
SO QUALIFIED, EXCEPT WHERE THE FAILURE TO BE IN GOOD STANDING OR TO BE DULY
QUALIFIED TO TRANSACT BUSINESS IN SUCH FOREIGN JURISDICTION WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(B)               CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF:

(I)                  2,550,000 AUTHORIZED SHARES OF $0.0001 PAR VALUE COMMON
STOCK, OF WHICH 853,702 SHARES ARE ISSUED AND OUTSTANDING;

(II)                60,000 AUTHORIZED SHARES OF $0.0001 PAR VALUE SERIES A
PREFERRED STOCK, OF WHICH 57,583 SHARES ARE ISSUED AND OUTSTANDING;

(III)               660,000 AUTHORIZED SHARES OF $0.0001 PAR VALUE SERIES B
PREFERRED STOCK, OF WHICH 654,430 SHARES ARE ISSUED AND OUTSTANDING;

(IV)              200,000 AUTHORIZED SHARES OF $0.0001 PAR VALUE SERIES C
PREFERRED STOCK, OF WHICH 178,808 SHARES ARE ISSUED AND OUTSTANDING; AND

(V)                215,000 AUTHORIZED SHARES OF $0.0001 PAR VALUE SERIES D
PREFERRED STOCK, OF WHICH 106,680 SHARES ARE ISSUED AND OUTSTANDING.


 

13

--------------------------------------------------------------------------------

 

 


(C)                THE SHARES SET FORTH OPPOSITE THE SHAREHOLDERS’ NAMES ON
SCHEDULE 2.1  CONSTITUTE ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE
COMPANY.  ALL OF THE SHARES HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE.  OTHER THAN AS SET FORTH ON SCHEDULE 3.1(C), THERE ARE NONE OF
THE FOLLOWING (COLLECTIVELY, “STOCK-BASED AWARDS”): (I) OUTSTANDING OPTIONS,
WARRANTS, RIGHTS, CALLS, COMMITMENTS OR DEMANDS OF ANY CHARACTER GRANTED OR
ISSUED BY OR BINDING UPON THE COMPANY FOR THE PURCHASE OR ACQUISITION OF ANY
EQUITY OR DEBT SECURITIES OF THE COMPANY FROM THE COMPANY, (II) SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY EQUITY OR DEBT SECURITIES OF THE
COMPANY, OR (III) CAPITAL APPRECIATION RIGHTS, PHANTOM STOCK PLANS, SECURITIES
WITH PROFIT PARTICIPATION RIGHTS OR FEATURES OR SIMILAR OBLIGATIONS OR
COMMITMENTS OF THE COMPANY. NO SECURITIES OF THE COMPANY HAVE BEEN ISSUED OR
PURCHASED BY THE COMPANY, THE SUBSIDIARY, OR ANY SHAREHOLDER IN VIOLATION OF, OR
IN A MANNER WHICH COULD GIVE RISE TO ANY MATERIAL LIABILITY UNDER, THE
SECURITIES ACT, OR THE SECURITIES OR BLUE SKY LAWS OF ANY COUNTRY, STATE,
TERRITORY OR OTHER JURISDICTION (WHETHER FOREIGN OR DOMESTIC).


(D)               THE COMPANY HAS DELIVERED TO BUYER TRUE AND COMPLETE COPIES OF
THE ARTICLES OF INCORPORATION AND BY-LAWS, AS AMENDED, OF THE COMPANY, AS WELL
AS THE MINUTE BOOKS, STOCK BOOKS AND STOCK TRANSFER RECORDS OF THE COMPANY.  THE
MINUTE BOOKS, STOCK BOOKS AND STOCK TRANSFER RECORDS CONTAIN TRUE AND COMPLETE
MINUTES AND RECORDS OF ALL ISSUANCES AND TRANSFERS OF CAPITAL STOCK OF THE
COMPANY AND OF ALL MINUTES AND RECORDS OF ALL MEETINGS, PROCEEDINGS AND OTHER
ACTIONS OF THE SHAREHOLDERS, BOARD OF DIRECTORS AND/OR COMMITTEES OF THE BOARD
OF DIRECTORS OF THE COMPANY FROM THE DATE OF INCORPORATION OF SUCH ENTITY AND
ALL SUCH MEETINGS, PROCEEDINGS AND ACTIONS HAVE BEEN DULY, LEGALLY AND PROPERLY
HELD OR TAKEN. 


3.2              SUBSIDIARY.  


(A)                SUBSIDIARY CAPITALIZATION.  THE COMPANY DOES NOT OWN,
DIRECTLY OR INDIRECTLY, ANY CAPITAL STOCK OR OTHER SECURITIES OF ANY PERSON
OTHER THAN THE SUBSIDIARY.  ALL THE OUTSTANDING CAPITAL STOCK OF THE SUBSIDIARY
IS OWNED DIRECTLY BY THE COMPANY FREE AND CLEAR OF ALL LIENS AND ALL MATERIAL
CLAIMS OR CHARGES OF ANY KIND, AND ARE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE.  THERE ARE NO (I) OUTSTANDING OPTIONS, WARRANTS, RIGHTS, CALLS,
COMMITMENTS OR DEMANDS OF ANY CHARACTER GRANTED OR ISSUED BY OR BINDING UPON THE
SUBSIDIARY FOR THE PURCHASE OR ACQUISITION OF ANY EQUITY OR DEBT SECURITIES OF
THE SUBSIDIARY FROM THE SUBSIDIARY, (II) SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY EQUITY OR DEBT SECURITIES OF THE SUBSIDIARY, OR (III)
CAPITAL APPRECIATION RIGHTS, PHANTOM STOCK PLANS, SECURITIES WITH PROFIT
PARTICIPATION RIGHTS OR FEATURES OR SIMILAR OBLIGATIONS OR COMMITMENTS OF THE
SUBSIDIARY. NO SECURITIES OF THE SUBSIDIARY HAVE BEEN ISSUED OR PURCHASED BY THE
COMPANY, THE SUBSIDIARY, OR ANY SHAREHOLDER IN VIOLATION OF, OR IN A MANNER
WHICH COULD GIVE RISE TO ANY LIABILITY UNDER, THE SECURITIES ACT, OR THE
SECURITIES OR BLUE SKY LAWS OF ANY COUNTRY, STATE, TERRITORY OR OTHER
JURISDICTION (WHETHER FOREIGN OR DOMESTIC).


 

14

--------------------------------------------------------------------------------

 

 


(B)               SUBSIDIARY ORGANIZATION.  SUBSIDIARY IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE.  THE JURISDICTIONS IN WHICH SUBSIDIARY IS QUALIFIED OR LICENSED TO
DO BUSINESS ARE SET FORTH ON SCHEDULE 3.2(B).  SUBSIDIARY (I) HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
THE BUSINESS, AND (II) IS IN GOOD STANDING AND IS DULY QUALIFIED TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE NATURE OF
PROPERTY OWNED OR LEASED BY IT OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO BE
SO QUALIFIED, EXCEPT WHERE THE FAILURE TO BE IN GOOD STANDING OR TO BE DULY
QUALIFIED TO TRANSACT BUSINESS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT.


(C)                THE COMPANY HAS DELIVERED TO BUYER TRUE AND COMPLETE COPIES
OF THE ARTICLES OF INCORPORATION AND BY-LAWS, AS AMENDED, OF THE SUBSIDIARY, AS
WELL AS THE MINUTE BOOKS, STOCK BOOKS AND STOCK TRANSFER RECORDS OF THE
SUBSIDIARY.  THE MINUTE BOOKS, STOCK BOOKS AND STOCK TRANSFER RECORDS CONTAIN
TRUE AND COMPLETE MINUTES AND RECORDS OF ALL ISSUANCES AND TRANSFERS OF CAPITAL
STOCK OF THE SUBSIDIARY AND OF ALL MINUTES AND RECORDS OF ALL MEETINGS,
PROCEEDINGS AND OTHER ACTIONS OF THE SHAREHOLDERS, BOARD OF DIRECTORS AND/OR
COMMITTEES OF THE BOARD OF DIRECTORS OF THE SUBSIDIARY FROM THE DATE OF
INCORPORATION OF SUCH ENTITY AND ALL SUCH MEETINGS, PROCEEDINGS AND ACTIONS HAVE
BEEN DULY, LEGALLY AND PROPERLY HELD OR TAKEN. 


3.3              AUTHORITY.  THE COMPANY HAS THE REQUISITE CORPORATE POWER AND
CORPORATE AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH THE COMPANY IS A PARTY, TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE
COMPANY, AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
THE COMPANY.  THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH THE COMPANY
IS A PARTY HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND,
ASSUMING THE DUE EXECUTION AND DELIVERY THEREOF BY THE OTHER PARTIES THERETO,
CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE COMPANY (IF ANY TO THE
EXTENT THAT A TRANSACTION DOCUMENT CONSTITUTES AN OBLIGATION), ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE EFFECT OF
BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION, MORATORIUM OR
OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS GENERALLY
AND TO THE EFFECT OF THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY).


 

15

--------------------------------------------------------------------------------

 

 


3.4              NO CONFLICTS.  OTHER THAN AS SET FORTH ON SCHEDULE 3.4, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH THE COMPANY IS A PARTY BY THE COMPANY AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT (A) VIOLATE ANY
PROVISION OF THE COMPANY’S OR SUBSIDIARY’S CERTIFICATE OF INCORPORATION OR
BYLAWS, (B) VIOLATE ANY PROVISION OF, REQUIRE THE CONSENT OF ANY PERSON PARTY
TO, OR BE AN EVENT THAT IS A VIOLATION OF, RESULT IN A BREACH OR TERMINATION OF,
OR RESULT IN THE ACCELERATION OF OR ENTITLE ANY PARTY TO ACCELERATE ANY
OBLIGATION UNDER, OR RESULT IN THE IMPOSITION OF ANY LIEN UPON ANY OF THE SHARES
OR THE COMPANY’S ASSETS OR PROPERTIES PURSUANT TO ANY LIEN, LEASE, AGREEMENT,
INSTRUMENT, ORDER, ARBITRATION AWARD, JUDGMENT OR DECREE TO WHICH ANY OF THE
COMPANY OR THE SUBSIDIARY IS A PARTY OR BY WHICH IT IS BOUND, OR (C) VIOLATE OR
CONFLICT WITH ANY PROVISION OF MATERIAL LAW OR ORDER OF ANY GOVERNMENTAL
AUTHORITY TO WHICH EITHER THE COMPANY OR THE SUBSIDIARY IS SUBJECT.


3.5              FINANCIAL STATEMENTS.  ATTACHED HERETO AS SCHEDULE 3.5 ARE
TRUE, CORRECT AND COMPLETE COPIES OF THE FOLLOWING FINANCIAL STATEMENTS OF THE
COMPANY AND THE SUBSIDIARY (COLLECTIVELY, THE “FINANCIAL STATEMENTS”):  (A)
AUDITED CONSOLIDATED BALANCE SHEETS, STATEMENTS OF INCOME AND RETAINED EARNINGS,
STATEMENTS OF CASH FLOWS, AND CHANGES IN STOCKHOLDERS’ EQUITY,  AS OF AND FOR
THE FISCAL YEARS ENDED DECEMBER  31, 2009 AND DECEMBER 31, 2010 (INCLUDING
RELATED NOTES, AND SCHEDULES IF ANY); AND (B) UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE COMPANY AS OF AUGUST 31, 2011 (THE “RECENT BALANCE SHEET”), AND
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY,
CASH FLOWS  AND RETAINED EARNINGS (INCLUDING RELATED NOTES AND  SCHEDULES, IF
ANY) FOR THE PERIOD BEGINNING  JANUARY 1, 2011 AND ENDING AUGUST 31, 2011 (THE
“INTERIM BALANCE SHEET DATE”).  THE FINANCIAL STATEMENTS WERE (I) PREPARED IN
THE ORDINARY COURSE OF BUSINESS FROM THE REGULAR FINANCIAL BOOKS AND RECORDS OF
THE COMPANY IN ACCORDANCE WITH GAAP CONSISTENTLY FOLLOWED THROUGHOUT THE PERIODS
INDICATED (PROVIDED  THAT THE UNAUDITED STATEMENTS ARE SUBJECT TO NORMAL YEAR
END ADJUSTMENTS AND FOOTNOTES AND OTHER PRESENTATION ITEMS WHICH ARE NOT
MATERIAL), AND (II) FAIRLY REPRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED
FINANCIAL CONDITION OF THE COMPANY AND THE CONSOLIDATED RESULTS OF OPERATIONS,
CHANGES IN STOCKHOLDERS’ EQUITY, CASH FLOWS TRANSACTIONS, ASSETS, LIABILITIES, 
AND EARNINGS OF THE COMPANY FOR THE PERIODS OR AS OF THE DATES SET FORTH IN THE
FINANCIAL STATEMENTS.  SUBJECT TO THE RESERVES AND ALLOWANCES THEREFOR, ALL OF
THE ACCOUNTS RECEIVABLE OF THE COMPANY SET FORTH ON THE RECENT BALANCE SHEET
REPRESENT VALID OBLIGATIONS ARISING FROM SALES ACTUALLY MADE IN THE ORDINARY
COURSE OF BUSINESS, AND TO THE SHAREHOLDERS’ KNOWLEDGE, NO PERSON HAS ANY
INTENTION NOT TO PAY OR INABILITY TO PAY ANY SUCH ACCOUNT RECEIVABLE WHEN DUE. 
NEITHER THE COMPANY NOR THE SUBSIDIARY HAS RECEIVED ANY ADVICE OR NOTIFICATION
FROM ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS THAT IT HAS USED ANY IMPROPER
ACCOUNTING PRACTICE THAT WOULD HAVE THE EFFECT OF NOT REFLECTING OR INCORRECTLY
REFLECTING IN THE FINANCIAL STATEMENTS OR ITS BOOKS AND RECORDS, ANY PROPERTIES,
ASSETS, LIABILITIES, REVENUES OR EXPENSES.


3.6              ABSENCE OF CERTAIN CHANGES.  SINCE DECEMBER 31, 2010:


(A)                THERE HAVE NOT BEEN ANY MATERIAL ADVERSE EFFECTS IN REGARD TO
THE COMPANY OR THE SUBSIDIARY AND TO THE SHAREHOLDERS’ KNOWLEDGE THERE HAVE BEEN
NO EVENTS, CHANGES OR OCCURRENCES WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT IN REGARD TO THE COMPANY OR THE SUBSIDIARY;


 

16

--------------------------------------------------------------------------------

 

 


(B)               WITH RESPECT TO THE BUSINESS, THE COMPANY AND THE SUBSIDIARY
HAVE OPERATED THE BUSINESS IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE
AND PRESERVED THEIR BUSINESS ORGANIZATIONS INTACT AND HAVE USED COMMERCIALLY
REASONABLE EFFORTS TO KEEP AVAILABLE THE SERVICES OF THEIR EMPLOYEES AND TO
PRESERVE THEIR RELATIONSHIPS WITH THEIR CUSTOMERS AND OTHERS WITH WHOM THEY DO
BUSINESS;


(C)                WITH RESPECT TO THE BUSINESS, NEITHER THE COMPANY, NOR THE
SUBSIDIARY HAVE DELAYED OR POSTPONED THE PAYMENT OF ACCOUNTS PAYABLE OR OTHER
LIABILITIES EITHER INVOLVING MORE THAN [****]  (INDIVIDUALLY) OR OUTSIDE THE
ORDINARY COURSE OF BUSINESS;


(D)               WITH RESPECT TO THE BUSINESS, NEITHER THE COMPANY, NOR THE
SUBSIDIARY HAVE CANCELED, COMPROMISED, WAIVED, OR RELEASED ANY ACTION (OR SERIES
OF RELATED ACTIONS) EITHER INVOLVING MORE THAN [****]  OR OUTSIDE THE ORDINARY
COURSE OF BUSINESS;


(E)                EXCEPT AS OTHERWISE PROVIDED ON SCHEDULE 3.6(E), NEITHER THE
COMPANY NOR THE SUBSIDIARY HAS COMMITTED TO MAKE ANY CAPITAL EXPENDITURE NOT
PAID FOR OR ACCRUED PRIOR TO THE CLOSING DATE, EXCEPT FOR COMMITMENTS FOR
CAPITAL EXPENDITURES NOT EXCEEDING [****]  IN THE AGGREGATE MADE IN THE ORDINARY
COURSE OF BUSINESS;


(F)                 EXCEPT AS OTHERWISE PROVIDED ON SCHEDULE 3.6(F), NEITHER THE
COMPANY NOR THE SUBSIDIARY HAS ENTERED INTO ANY SEVERANCE AGREEMENTS, RETENTION
AGREEMENTS OR ANY OTHER LONG-TERM COMMITMENTS WITH ANY EMPLOYEE, OFFICER OR
CONSULTANT;


(G)                NEITHER THE COMPANY NOR THE SUBSIDIARY HAS MATERIALLY
DEFAULTED UNDER ANY SCHEDULED CONTRACT;


(H)                EXCEPT AS PROVIDED ON SCHEDULE 3.6(H), NEITHER THE COMPANY,
NOR THE SUBSIDIARY HAS MADE ANY CHANGE IN ITS ACCOUNTING METHODS, PRINCIPLES OR
PRACTICES; OR


(I)                  NEITHER THE COMPANY NOR THE SUBSIDIARY HAS GRANTED OR
INCURRED ANY OBLIGATION FOR ANY INCREASE IN THE COMPENSATION OF ANY OF ITS
OFFICERS OR EMPLOYEES (INCLUDING, BUT NOT LIMITED TO, ANY INCREASE PURSUANT TO
ANY BONUS, PENSION, PROFIT-SHARING, RETIREMENT OR OTHER PLAN OR COMMITMENT),
EXCEPT FOR RAISES AND BONUSES TO ITS OFFICERS, MANAGERS OR EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE.


3.7              TITLE TO ASSETS; SUFFICIENT ASSETS. 


(A)                TITLE TO ASSETS.  EACH OF THE COMPANY AND THE SUBSIDIARY HAS
GOOD, TRANSFERABLE AND INDEFEASIBLE TITLE (FEE OR LEASEHOLD) TO ALL OF THE
PROPERTIES AND ASSETS WHICH IT PURPORTS TO OWN AND WHICH ARE INCLUDED IN THE
BUSINESS, FREE AND CLEAR OF ANY LIENS OTHER THAN PERMITTED LIENS (THE “COMPANY
ASSETS”). 


 

17

--------------------------------------------------------------------------------

 

 


(B)               SUFFICIENT ASSETS.  THE COMPANY ASSETS CONSTITUTE ALL OF THE
PROPERTIES, ASSETS, RIGHTS, INTERESTS, AND CLAIMS USED IN CONNECTION WITH THE
BUSINESS AND WHICH ARE NECESSARY TO OPERATE THE BUSINESS AS CONDUCTED BY THE
COMPANY AND THE SUBSIDIARY AND IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS, CONTRACTS AND PERMITS AS OF THE CLOSING AND TO PERFORM ALL OF
THE LIABILITIES AND OBLIGATIONS OF THE BUSINESS AS THEY EXIST AT THE CLOSING.  
EXCEPT AS SET FORTH ON SCHEDULE 3.7(B), ALL OF THE COMPANY ASSETS, ARE, FREE
FROM MATERIAL PATENT DEFECTS AND TO SHAREHOLDERS’ KNOWLEDGE FREE FROM MATERIAL
LATENT DEFECTS, HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE
(AND, WHERE APPLICABLE, GENERALLY ACCEPTED STANDARDS OF GOOD ENGINEERING
PRACTICE), AND ARE IN A CONDITION (SUBJECT TO NORMAL WEAR AND TEAR), THAT IS
SUITABLE FOR THE PURPOSES FOR WHICH THEY ARE PRESENTLY USED.  


3.8              LITIGATION.  EXCEPT AS DISCLOSED ON SCHEDULE 3.8, THERE ARE NO
ACTIONS PENDING OR, TO THE SHAREHOLDERS’ KNOWLEDGE, THREATENED AGAINST THE
COMPANY OR THE SUBSIDIARY.  EXCEPT AS DISCLOSED ON SCHEDULE 3.8, THERE ARE NO
JUDGMENTS OR OUTSTANDING ORDERS, INJUNCTIONS, WRITS, DECREES, STIPULATIONS OR
AWARDS (WHETHER RENDERED BY A COURT OR ADMINISTRATIVE AGENCY, OR BY ARBITRATION)
AGAINST THE COMPANY OR THE SUBSIDIARY, OR ANY OF THE DIRECTORS, OFFICERS,
EMPLOYEES, OR AGENTS OF THE COMPANY OR THE SUBSIDIARY IN THEIR CAPACITIES AS
SUCH.  THERE ARE NO ACTIONS PENDING, OR TO SHAREHOLDERS’ KNOWLEDGE, THREATENED
BY, AGAINST, OR AFFECTING THE COMPANY OR THE SUBSIDIARY IN CONNECTION WITH OR
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.


3.9              UNDISCLOSED LIABILITIES.  NEITHER THE COMPANY NOR THE
SUBSIDIARY HAVE ANY LIABILITIES EXCEPT:  (A) LIABILITIES CLEARLY AND ACCURATELY
REFLECTED ON THE LIABILITY SIDE OF THE FINANCIAL STATEMENTS, (B) LIABILITIES
WHICH HAVE ARISEN AFTER THE INTERIM BALANCE SHEET DATE IN THE ORDINARY COURSE OF
BUSINESS, OR (C) AS DISCLOSED ON SCHEDULE 3.9. 


3.10          COMPLIANCE WITH LAWS.  EXCEPT AS SET FORTH ON SCHEDULE 3.10, THE
COMPANY AND THE SUBSIDIARY ARE IN MATERIAL COMPLIANCE WITH ALL LAWS APPLICABLE
TO THE BUSINESS, AND NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS RECEIVED NOTICE
OF ANY SUCH ALLEGED NONCOMPLIANCE WITH RESPECT THERETO THAT HAS NOT BEEN
RESOLVED. 


3.11          INSURANCE.  SCHEDULE 3.11 SETS FORTH A TRUE AND COMPLETE LIST OF
THE INSURANCE POLICIES MAINTAINED BY THE COMPANY AND THE SUBSIDIARY THAT COVER
THE COMPANY ASSETS AND THE OPERATIONS OF THE BUSINESS, INCLUDING A SUMMARY OF
EACH POLICY IDENTIFYING THE CARRIER, LIMITS, PREMIUMS AND WHETHER SUCH POLICIES
ARE OCCURRENCE OR CLAIMS MADE POLICIES.  ALL POLICIES AND BINDERS FOR THE
CURRENT POLICY YEAR ARE VALID AND IN FULL FORCE AND EFFECT AND ALL PREMIUM DUE
THEREON AS OF THE DATE OF THIS AGREEMENT HAVE BEEN PAID.  THERE ARE NO MATERIAL
CLAIMS, BY OR WITH RESPECT TO THE COMPANY OR THE SUBSIDIARY, PENDING UNDER ANY
OF THE LIABILITY INSURANCE POLICIES LISTED ON SCHEDULE 3.11, OR DISPUTES WITH
INSURERS WITH RESPECT THERETO.  NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS
RECEIVED ANY WRITTEN NOTICE REGARDING ANY CANCELLATION OR TERMINATION OF,
REFUSAL OF ANY COVERAGE OR REJECTION OF ANY CLAIM UNDER, OR MATERIAL ADJUSTMENT
IN THE AMOUNT OF THE PREMIUMS PAYABLE WITH RESPECT TO ANY LIABILITY INSURANCE
POLICY LISTED ON SCHEDULE 3.11. 


 

18

--------------------------------------------------------------------------------

 

 


3.12          CONTRACTS. 


(A)                SCHEDULED CONTRACTS.  SCHEDULE 3.12(A) SETS FORTH ALL OF THE
FOLLOWING CONTRACTS TO WHICH ANY OF THE COMPANY OR THE SUBSIDIARY IS A PARTY OR
BY WHICH ANY OF THEM IS BOUND (COLLECTIVELY, THE “SCHEDULED CONTRACTS”), TRUE
AND COMPLETE COPIES OF WHICH HAVE BEEN PROVIDED TO BUYER:

(I)                  CONTRACTS WITH ANY SHAREHOLDER OR ANY AFFILIATE OF ANY
SHAREHOLDER, OR ANY FAMILY MEMBER OF SUCH PERSON;

(II)                CONTRACTS FOR THE SALE OF ANY ASSETS OF THE COMPANY OR THE
SUBSIDIARY OR THE GRANT TO ANY PERSON OF ANY RIGHTS TO PURCHASE ANY OF ITS
ASSETS IN EACH CASE OTHER THAN CONTRACTS/GRANTS IN THE ORDINARY COURSE OF
BUSINESS OF THE COMPANY AND THE SUBSIDIARY OR FOR CONSIDERATION LESS THAN
[****]; 

(III)               CONTRACTS WITH INDEPENDENT SALES REPRESENTATIVES;

(IV)              CONTRACTS CONTAINING COVENANTS OF THE COMPANY OR THE
SUBSIDIARY NOT TO COMPETE WITH ANY PERSON IN ANY GEOGRAPHICAL AREA OR COVENANTS
OF ANY OTHER PERSON (OTHER THAN EMPLOYEES) NOT TO COMPETE WITH THE COMPANY OR
THE SUBSIDIARY IN ANY GEOGRAPHICAL AREA;

(V)                CONTRACTS RELATING TO ANY INDEBTEDNESS OR THE GUARANTEE BY
THE COMPANY OR THE SUBSIDIARY OF ANY SUCH INDEBTEDNESS (OTHER THAN CONTRACTS
EVIDENCING TRADE PAYABLES IN THE ORDINARY COURSE OF BUSINESS);

(VI)              ANY OTHER CONTRACT THAT INVOLVES THE RECEIPT OR EXPENDITURE OF
MORE THAN [****]  IN THE AGGREGATE;

(VII)             WRITTEN EMPLOYMENT OR SEVERANCE AGREEMENTS WITH EMPLOYEES OF
THE COMPANY OR THE SUBSIDIARY, OR ANY NON-COMPETE AGREEMENT WITH OR BINDING UPON
ANY SUCH EMPLOYEE;

(VIII)           CONTRACTS FOR ANY CAPITAL EXPENDITURE IN EXCESS OF [****] 
OUTSIDE THE ORDINARY COURSE OF BUSINESS AND OTHER THAN THE SCHEDULED REPLACEMENT
OR UPGRADE OF EQUIPMENT;

(IX)              AGREEMENTS OR COMMITMENTS FOR THE PURCHASE OR SALE OF ANY
GOODS OR SERVICES (OTHER THAN CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS) AND INVOLVING PAYMENTS UNDER ANY INDIVIDUAL CONTRACT IN EXCESS OF
[****], WHICH IS NOT CANCELABLE ON THIRTY (30) DAYS NOTICE OR LESS WITHOUT
PENALTY;

(X)                AGREEMENTS OR COMMITMENTS FOR THE ACQUISITION OF ASSETS OR
ANY INTEREST IN ANY BUSINESS ENTERPRISE INVOLVING THE PAYMENT OF MORE THAN
[****], INDIVIDUALLY OR [****], IN THE AGGREGATE;

 

19

--------------------------------------------------------------------------------

 

 

(XI)              LICENSES AND OTHER AGREEMENTS INVOLVING ANY INTELLECTUAL
PROPERTY (OTHER THAN OPEN SOURCE SOFTWARE, CONTRACTS FOR COMMERCIALLY AVAILABLE
“OFF THE SHELF” SOFTWARE LICENSES, NON-DISCLOSURE AGREEMENTS AND WORK-FOR-HIRE
AGREEMENTS, IN EACH CASE, ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS);

(XII)             ANY SETTLEMENT, CONCILIATION OR SIMILAR AGREEMENT WITH ANY
GOVERNMENTAL AUTHORITY, OR RESOLVING ANY MATERIAL PENDING OR THREATENED ACTION
AGAINST THE COMPANY, THE SUBSIDIARY OR THE SHAREHOLDERS, OR THAT CREATES
MONITORING OR REPORTING OBLIGATIONS TO ANY GOVERNMENT AUTHORITY OUTSIDE OF THE
ORDINARY COURSE OF BUSINESS;

(XIII)           ANY AGREEMENT THAT CONTAINS ANY PROVISION PURSUANT TO WHICH THE
COMPANY OR THE SUBSIDIARY IS OBLIGATED TO INDEMNIFY OR MAKE ANY INDEMNIFICATION
PAYMENTS TO ANY PERSON AND THAT WAS NOT ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;

(XIV)           JOINT VENTURE AGREEMENTS OR TEAMING AGREEMENTS; AND

(XV)            ANY OTHER CONTRACT NOT OTHERWISE COVERED BY CLAUSES (I) THROUGH
(XIV) ABOVE, THAT WAS NOT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OR
THAT IS OTHERWISE MATERIAL TO THE BUSINESS.


(B)               NO DEFAULT.  ALL OF THE SCHEDULED CONTRACTS ARE IN FULL FORCE
AND EFFECT AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY OR
THE SUBSIDIARY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY).  NEITHER THE COMPANY
NOR THE SUBSIDIARY IS IN DEFAULT IN ANY MATERIAL RESPECT UNDER ANY SCHEDULED
CONTRACT, NOR TO THE SHAREHOLDERS’ KNOWLEDGE, IS ANY OTHER PARTY TO ANY
SCHEDULED CONTRACT IN DEFAULT THEREUNDER IN ANY MATERIAL RESPECT.  TO THE
SHAREHOLDERS’ KNOWLEDGE, NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF
TIME, WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT OR PERMIT TERMINATION,
MODIFICATION, OR ACCELERATION UNDER ANY SCHEDULED CONTRACT.


(C)                EXCEPT AS DISCLOSED ON SCHEDULE 3.12(C), EACH PRODUCT SOLD OR
DELIVERED BY THE COMPANY AND/OR THE SUBSIDIARY WHICH WAS MANUFACTURED BY THE
COMPANY AND/OR THE SUBSIDIARY IN THE LAST [****]  HAS BEEN IN CONFORMITY WITH
ALL APPLICABLE SPECIFICATIONS UNDER ANY SCHEDULED CONTRACT AND ALL EXPRESS AND
IMPLIED WARRANTIES, AND THE COMPANY HAS NO LIABILITY (AND THERE IS NO BASIS FOR
ANY PRESENT OR FUTURE ACTION AGAINST THE COMPANY GIVING RISE TO ANY LIABILITY)
FOR REPLACEMENT OR REPAIR THEREOF OR OTHER DAMAGES IN CONNECTION THEREWITH,
SUBJECT ONLY TO THE RESERVE FOR PRODUCT WARRANTY CLAIMS SET FORTH ON THE FACE OF
THE RECENT BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AS ADJUSTED FOR THE
PASSAGE OF TIME THROUGH THE DATE HEREOF IN ACCORDANCE WITH THE PAST CUSTOM AND
PRACTICE OF THE COMPANY.  EXCEPT AS DISCLOSED ON SCHEDULE 3.12(C), NO PRODUCT
SOLD OR DELIVERED BY THE COMPANY OR THE SUBSIDIARY WHICH WAS MANUFACTURED BY THE
COMPANY AND/OR THE SUBSIDIARY DURING THE LAST [****]  IS SUBJECT TO ANY
GUARANTY, WARRANTY, OR OTHER INDEMNITY BEYOND THE COMPANY’S AND/OR SUBSIDIARY’S
APPLICABLE STANDARD TERMS AND CONDITIONS OF SALE OR LEASE, TRUE AND COMPLETE
COPIES OF WHICH HAVE BEEN PROVIDED TO BUYER.


 

20

--------------------------------------------------------------------------------

 

 


3.13          LICENSES, APPROVALS, OTHER AUTHORIZATIONS, CONSENTS, REPORTS, ETC.


(A)                AUTHORIZATIONS; PENDING ACTIONS.  SCHEDULE 3.13(A) SETS FORTH
A TRUE AND COMPLETE LIST OF ALL MATERIAL GOVERNMENTAL LICENSES, PERMITS,
FRANCHISES AND OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY NECESSARY TO
OPERATE THE BUSINESS (THE “LICENSES”).  EXCEPT AS SET FORTH ON SCHEDULE 3.13(A),
THE COMPANY AND THE SUBSIDIARY POSSESS OR HAVE BEEN GRANTED ALL LICENSES. 
EXCEPT AS SET FORTH ON SCHEDULE 3.13(A), ALL LICENSES ARE IN FULL FORCE AND
EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 3.13(A), NO PROCEEDING IS PENDING OR,
TO THE SHAREHOLDERS’ KNOWLEDGE, THREATENED IN WRITING SEEKING THE REVOCATION OR
LIMITATION OF ANY LICENSE. 


(B)               FURTHER ACTIONS.  EXCEPT AS SPECIFIED ON SCHEDULE 3.13(B), NO
PERMIT, ORDER, AUTHORIZATION, CONSENT, WAIVER OR APPROVAL OF OR BY, OR ANY
NOTIFICATION OF OR FILING WITH, ANY PERSON (GOVERNMENTAL AUTHORITY OR OTHERWISE)
IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OR THE SUBSIDIARY OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR THOSE THAT BECOME APPLICABLE SOLELY
AS A RESULT OF THE SPECIFIC REGULATORY STATUS OF BUYER OR ITS AFFILIATES.


3.14          TAXES. 


(A)                FILING OF TAX RETURNS.  THE COMPANY AND SUBSIDIARY HAVE
TIMELY FILED ALL TAX RETURNS THAT THEY WERE REQUIRED TO FILE UNDER ALL FEDERAL,
STATE, LOCAL AND FOREIGN TAX LAWS APPLICABLE TO THE COMPANY, THE SUBSIDIARY AND
THE BUSINESS AND IN EACH CASE WITH DUE REGARD TO ALL EXTENSIONS.  EACH SUCH TAX
RETURN WAS TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND WERE PREPARED
IN COMPLIANCE WITH ALL APPLICABLE LAWS.  WITH RESPECT TO THE BUSINESS, ALL TAXES
(WHETHER OR NOT SHOWN ON ANY TAX RETURN) DUE AND PAYABLE HAVE BEEN PAID IN FULL
BY THE COMPANY AND THE SUBSIDIARY, AND THERE ARE NO TAXES (WHETHER OR NOT SHOWN
ON ANY TAX RETURN) THAT ARE PAST DUE.  ANY TAXES THAT ARE NOT YET PAYABLE HAVE
BEEN ADEQUATELY ACCRUED ON THE BOOKS AND RECORDS OF THE COMPANY.  THERE ARE NO
TAX DEFICIENCIES (INCLUDING PENALTIES AND INTEREST) OF ANY KIND ASSESSED AGAINST
OR RELATING TO EITHER THE BUSINESS WITH RESPECT TO ANY TAXABLE PERIOD ENDING ON
OR BEFORE, OR INCLUDING, THE DATE HEREOF OF A CHARACTER OR NATURE THAT WOULD
RESULT IN LIENS OR CLAIMS ON ANY OF THE COMPANY ASSETS OR THAT WOULD RESULT IN
ANY CLAIM AGAINST BUYER.


(B)               TAX WITHHOLDING.  ALL TAXES THAT THE COMPANY IS REQUIRED BY
LAW TO WITHHOLD OR COLLECT, INCLUDING SALES AND USE TAXES AND AMOUNTS REQUIRED
TO BE WITHHELD FOR TAXES OF EMPLOYEES, CREDITORS AND ALL OTHER THIRD PARTIES
HAVE BEEN DULY WITHHELD OR COLLECTED AND, TO THE EXTENT REQUIRED, HAVE BEEN PAID
OVER TO THE PROPER GOVERNMENTAL AUTHORITY OR ARE HELD IN SEPARATE BANK ACCOUNTS
FOR SUCH PURPOSE.


(C)                NO ACTIONS.  THERE ARE NO ACTIONS WITH RESPECT TO ANY TAXES
OR TAX RETURNS OF THE COMPANY OR THE SUBSIDIARY EITHER (I) CLAIMED OR RAISED BY
ANY GOVERNMENT AUTHORITY IN WRITING OR (II) TO THE SHAREHOLDERS’ KNOWLEDGE,
THREATENED OR IMPENDING.  NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS WAIVED ANY
STATUTE OR PERIOD OF LIMITATIONS WITH RESPECT TO ANY TAX OR AGREED, OR BEEN
REQUESTED BY ANY GOVERNMENT AUTHORITY TO AGREE, TO ANY EXTENSION OF TIME WITH
RESPECT TO ANY SUCH TAX.  NO EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX
RETURN OF THE COMPANY OR THE SUBSIDIARY HAS BEEN REQUESTED, GRANTED OR CURRENTLY
IS IN EFFECT.


 

21

--------------------------------------------------------------------------------

 

 


(D)               TAX-EXEMPT PROPERTY.  NONE OF THE COMPANY ASSETS (I) ARE
PROPERTY REQUIRED TO BE TREATED AS BEING OWNED BY ANOTHER PERSON PURSUANT TO THE
PROVISIONS OF SECTION 168(F)(8) OF THE INTERNAL REVENUE CODE OF 1954, AS AMENDED
AND IN EFFECT IMMEDIATELY PRIOR TO THE ENACTMENT OF THE TAX REFORM ACT OF 1986,
OR (II) CONSTITUTES “TAX-EXEMPT USE PROPERTY” OR “TAX-EXEMPT BOND FINANCED
PROPERTY” WITHIN THE MEANING OF SECTION 168 OF THE CODE.


3.15          LABOR MATTERS.  


(A)                COMPLIANCE WITH LAWS.  THE COMPANY AND THE SUBSIDIARY ARE IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
EMPLOYMENT OF LABOR, INCLUDING THE PROVISIONS THEREOF RELATING TO WAGES, HOURS,
COLLECTIVE BARGAINING, AND THE PAYMENT OF SOCIAL SECURITY AND OTHER PAYROLL
AND/OR WITHHOLDING TAXES, AND ARE NOT LIABLE FOR ANY ARREARS OF WAGES OR ANY TAX
OR PENALTY FOR FAILURE TO COMPLY WITH ANY OF THE AFORESAID LAWS OR REQUIREMENTS,
INCLUDING THE NATIONAL LABOR RELATIONS ACT, THE OCCUPATIONAL SAFETY AND HEALTH
ACT OF 1970, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, THE FAIR LABOR STANDARDS ACT, THE WARN ACT (AS
DEFINED BELOW), AND THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.  THE
COMPANY AND THE SUBSIDIARY HAVE COMPLETED AND RETAINED THE REQUIRED FORM I-9
EMPLOYMENT VERIFICATION PAPERWORK FOR ALL EXISTING EMPLOYEES PURSUANT TO THE
IMMIGRATION REFORM AND CONTROL ACT OF 1986.


(B)               NO WORK STOPPAGES.  DURING THE PAST [****], THERE HAS NOT
BEEN, THERE IS NOT PRESENTLY PENDING OR EXISTING, AND TO SHAREHOLDERS’
KNOWLEDGE, THERE IS NOT THREATENED:  (I) ANY STRIKE, LOCKOUT, PICKETING,
HAND-BILLING, CONCERTED WORK STOPPAGE OR SLOWDOWN, OR LABOR DISPUTE  WITH
RESPECT TO ANY EMPLOYEES OF THE COMPANY OR THE SUBSIDIARY, OR (II) ANY LOCKOUT
BY THE COMPANY OR THE SUBSIDIARY OF ANY EMPLOYEES, (III) LABOR OR EMPLOYMENT
ACTION, AND THERE IS NO REPRESENTATION PETITION PENDING OR, TO SHAREHOLDERS’
KNOWLEDGE, THREATENED WITH RESPECT TO ANY EMPLOYEE OF THE COMPANY OR THE
SUBSIDIARY.


(C)                EMPLOYEES.  SCHEDULE 3.15(C) SETS FORTH A COMPLETE AND
CORRECT LIST SETTING FORTH THE CURRENT (I) NAMES, WORK LOCATION, JOB TITLE,
CURRENT BASE WAGE OR SALARY RATE OF EVERY INDIVIDUAL CURRENTLY EMPLOYED BY THE
COMPANY OR THE SUBSIDIARY, AND ANY OTHER COMPENSATION PAYABLE OR POTENTIALLY
PAYABLE TO THEM (INCLUDING HOUSING ALLOWANCES, COMPENSATION PAYABLE PURSUANT TO
BONUS, DEFERRED COMPENSATION OR COMMISSION ARRANGEMENTS OR OTHER COMPENSATION)
UNDER EACH EMPLOYEE BENEFIT PLAN IN WHICH THEY PARTICIPATE OR ARE ELIGIBLE TO
PARTICIPATE, LEAVE OF ABSENCE STATUS, ACCRUED BUT UNUSED VACATION, SICK TIME, OR
OTHER PAID TIME OFF, AND (II) NAMES AND TOTAL AMOUNT OF PAYMENT(S) RECEIVED
DURING THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE HEREOF FOR EVERY
INDEPENDENT CONTRACTOR AND CONSULTANT WHO IS OR WAS ENGAGED TO RENDER SERVICES
TO THE COMPANY OR THE SUBSIDIARY AND WHOSE AGGREGATE AMOUNT OF PAYMENT(S)
RECEIVED THEREFOR IS OR WAS IN EXCESS OF [****].  BUYER HAS BEEN PROVIDED WITH
TRUE AND COMPLETE COPIES OF ALL MANUALS, BROCHURES, AGREEMENTS AND OTHER
DOCUMENTS SETTING FORTH PERSONNEL POLICIES APPLICABLE TO THE EMPLOYEES OF
COMPANY AND/OR THE SUBSIDIARY.


(D)               WARN ACT.  WITHIN THE PAST [****], NEITHER THE COMPANY NOR THE
SUBSIDIARY HAVE IMPLEMENTED ANY “PLANT CLOSING” OR “MASS LAYOFF” AS THOSE TERMS
ARE DEFINED IN THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, 29 U.S.C.
§ 2101 ET SEQ., AND THE REGULATIONS ISSUED THEREUNDER (THE “WARN ACT”). 


 

22

--------------------------------------------------------------------------------

 

 


(E)                EMPLOYMENT AGREEMENTS.  OTHER THAN THOSE SET FORTH IN
SCHEDULE 3.15(E), NEITHER THE COMPANY NOR THE SUBSIDIARY HAVE ENTERED INTO ANY
EMPLOYMENT AGREEMENTS OR CONTRACTS WITH ANY PERSON.  THE COMPANY AND THE
SUBSIDIARY HAVE PERFORMED ALL OBLIGATIONS REQUIRED TO BE PERFORMED THEREBY UNDER
ALL CONTRACTS AND AGREEMENTS SET FORTH ON SCHEDULE 3.15(E), AND, TO THE
SHAREHOLDERS’ KNOWLEDGE, NO OTHER PARTY TO ANY SUCH CONTRACT, AGREEMENT, OR
INSTRUMENT IS IN DEFAULT THEREUNDER.


3.16          EMPLOYEE BENEFIT PLANS. 


(A)                COMPLIANCE AND QUALIFICATION.  SCHEDULE 3.16(A) LISTS EACH
EMPLOYEE BENEFIT PLAN THAT THE COMPANY OR ANY ERISA AFFILIATE MAINTAINS OR TO
WHICH THE COMPANY OR ANY ERISA AFFILIATE CONTRIBUTES OR IS A PARTICIPATING
EMPLOYER AND IN WHICH ANY EMPLOYEE PARTICIPATES OR IS OWED BENEFITS OR FOR WHICH
AN OBLIGATION BY OR LIABILITY OF THE COMPANY CURRENTLY EXISTS.  WITH RESPECT TO
EACH EMPLOYEE BENEFIT PLAN, THE COMPANY HAS DELIVERED TO BUYER TRUE AND COMPLETE
COPIES OF ALL CURRENT PLAN DOCUMENTS, INCLUDING ALL AMENDMENTS THERETO AND
SUMMARY PLAN DESCRIPTIONS, INCLUDING ALL SUBSEQUENT SUMMARIES OF MATERIAL
MODIFICATION, THE MOST RECENT DETERMINATION LETTER (OR OPINION LETTER) RECEIVED
FROM THE INTERNAL REVENUE SERVICE, COPIES OF THE THREE MOST RECENTLY FILED FORM
5500 ANNUAL REPORTS, AND ALL RELATED TRUST AGREEMENTS, INSURANCE POLICIES OR
OTHER FUNDING VEHICLES ASSOCIATED WITH SUCH EMPLOYEE BENEFIT PLAN, AS
APPLICABLE.  EACH EMPLOYEE BENEFIT PLAN OF THE COMPANY AND THE SUBSIDIARY
(I) COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF ERISA
AND THE CODE, AND IS OPERATED IN MATERIAL COMPLIANCE WITH ITS TERMS; (II) IS
OPERATED IN SUCH A MANNER AS TO QUALIFY, WHERE APPROPRIATE, FOR BOTH FEDERAL AND
STATE PURPOSES, FOR INCOME TAX EXCLUSIONS TO ITS PARTICIPANTS, TAX EXEMPT INCOME
FOR ITS FUNDING VEHICLE, AND THE ALLOWANCE OF DEDUCTIONS WITH RESPECT TO
CONTRIBUTIONS THERETO; (III) THAT IS INTENDED TO BE QUALIFIED UNDER SECTION
401(A) OF THE CODE HAS RECEIVED A DETERMINATION FROM THE INTERNAL REVENUE
SERVICE THAT SUCH EMPLOYEE BENEFIT PLAN IS SO QUALIFIED, AND TO SHAREHOLDERS’
KNOWLEDGE, NOTHING HAS OCCURRED SINCE THE DATE OF SUCH DETERMINATION THAT WOULD
CAUSE SUCH DETERMINATION LETTER TO BECOME UNRELIABLE; AND (IV) HAS NO
LIABILITIES WITH RESPECT TO ERISA OR THE CODE, NOR DO ANY CIRCUMSTANCES EXIST
THAT WOULD REASONABLY BE EXPECTED TO RESULT IN, ANY SUCH LIABILITIES (EXCLUDING
ANY LIABILITIES WITH RESPECT TO THE TERMINATION OF ANY EMPLOYEE BENEFIT PLAN
AFTER THE CLOSING).


(B)               NO MULTIEMPLOYER PLANS.  NEITHER OF THE COMPANY, THE
SUBSIDIARY NOR ANY ERISA AFFILIATE HAS AT ANY TIME PARTICIPATED IN OR MADE
CONTRIBUTIONS TO OR HAD ANY OTHER LIABILITY WITH RESPECT TO, ANY “EMPLOYEE
BENEFIT PLAN” (AS SUCH TERM IS DEFINED IN SECTION 3(3) OF ERISA) WHICH IS (I) A
“MULTIEMPLOYER PLAN” (WITHIN THE MEANING OF SECTION 3(37) OF ERISA), OR (II)
SUBJECT TO SECTION 302 OR TITLE IV OF ERISA OR SECTION 412 OF THE CODE.


(C)                NO PROHIBITED TRANSACTIONS.  NO PERSON HAS ENTERED INTO ANY
NONEXEMPT “PROHIBITED TRANSACTION” (AS SUCH TERM IS DEFINED IN ERISA AND THE
CODE) WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY AND THE
SUBSIDIARY.


(D)               AMENDMENT.  EXCEPT AS SET FORTH ON SCHEDULE 3.16(D), EACH
EMPLOYEE BENEFIT PLAN OF THE COMPANY AND THE SUBSIDIARY MAY BE AMENDED,
TERMINATED, MODIFIED OR OTHERWISE REVISED FOLLOWING THE CLOSING.


 

23

--------------------------------------------------------------------------------

 

 


(E)                NO RETIREE BENEFITS.  NO EMPLOYEE BENEFIT PLAN OF THE COMPANY
OR THE SUBSIDIARY PROVIDES MEDICAL, HEALTH, LIFE INSURANCE OR OTHER WELFARE TYPE
BENEFITS TO RETIREES OR FORMER EMPLOYEES OR INDIVIDUALS WHO TERMINATE (OR HAVE
TERMINATED) EMPLOYMENT WITH THE COMPANY, THE SUBSIDIARY OR ANY ERISA AFFILIATE,
OR THE SPOUSES OR DEPENDENTS OF ANY OF THE FOREGOING, EXCEPT FOR LIMITED
CONTINUED MEDICAL BENEFIT COVERAGE FOR FORMER EMPLOYEES, THEIR SPOUSES AND OTHER
DEPENDENTS AS REQUIRED TO BE PROVIDED UNDER SECTION 4980B OF THE CODE OR PART 6
OF SUBTITLE B OF TITLE I OF ERISA (COBRA) OR APPLICABLE SIMILAR STATE LAW.


(F)                 CONTRIBUTIONS.  ALL CONTRIBUTIONS AND PREMIUM PAYMENTS
(INCLUDING ALL EMPLOYER CONTRIBUTIONS AND EMPLOYEE SALARY REDUCTION
CONTRIBUTIONS) THAT ARE DUE HAVE BEEN MADE WITHIN THE TIME PERIODS PRESCRIBED BY
ERISA AND THE CODE TO EACH EMPLOYEE BENEFIT PLAN OF THE COMPANY AND THE
SUBSIDIARY, AND ALL CONTRIBUTIONS AND PREMIUM PAYMENTS FOR ANY PERIOD ENDING ON
OR PRIOR TO THE CLOSING DATE THAT ARE NOT YET DUE HAVE BEEN MADE TO EACH
EMPLOYEE BENEFIT PLAN OF THE COMPANY AND THE SUBSIDIARY, OR ACCRUED IN
ACCORDANCE WITH PAST CUSTOM AND PRACTICE.


(G)                DISCLOSURES.  ALL REQUIRED REPORTS, DESCRIPTIONS AND
DISCLOSURES HAVE BEEN FILED OR DISTRIBUTED APPROPRIATELY AND IN ACCORDANCE WITH
APPLICABLE LAW WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN.  THE REQUIREMENTS OF
PART 6 OF SUBTITLE B OF TITLE 1 OF ERISA AND OF SECTION 4980B OF THE CODE HAS
BEEN MET IN ALL MATERIAL RESPECTS WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN
THAT IS A GROUP HEALTH PLAN. 


(H)                AUDITS.  THERE ARE NO UNRESOLVED CLAIMS, PROCEEDINGS, AUDITS,
INVESTIGATIONS OR DISPUTES UNDER THE TERMS OF, OR IN CONNECTION WITH, ANY
EMPLOYEE BENEFIT PLAN (OTHER THAN ROUTINE UNDISPUTED CLAIMS FOR BENEFITS) AND NO
ACTION, LEGAL OR OTHERWISE, HAS BEEN COMMENCED WITH RESPECT TO ANY SUCH CLAIM,
PROCEEDING, AUDIT, INVESTIGATION OR DISPUTE.


(I)                  FIDUCIARY LIABILITY.  THE COMPANY DOES NOT HAVE AND, TO THE
SHAREHOLDERS’ KNOWLEDGE, NO FIDUCIARY HAS, ANY LIABILITY FOR BREACH OF FIDUCIARY
DUTY OR ANY FAILURE TO ACT OR COMPLY IN CONNECTION WITH THE ADMINISTRATION OR
INVESTMENT OF THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN. 


(J)                 ACTIONS.  NO ACTION WITH RESPECT TO THE ADMINISTRATION OR
THE INVESTMENT OF THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN (OTHER THAN ROUTINE
CLAIMS FOR BENEFITS) IS PENDING OR, TO THE TO THE SHAREHOLDERS’ KNOWLEDGE,
THREATENED, AND THERE IS NO BASIS FOR ANY SUCH ACTION. 


(K)               EXCESS PARACHUTE PAYMENTS.  NO AMOUNT PAID OR PAYABLE BY THE
COMPANY OR ANY ERISA AFFILIATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY COULD BE AN “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G
OF THE CODE (OR ANY CORRESPONDING PROVISIONS OF STATE, LOCAL OR FOREIGN LAW). 


 

24

--------------------------------------------------------------------------------

 

 


(L)                  409A.  NO EMPLOYEE BENEFIT PLAN AND NO GRANTS, AWARDS OR
BENEFITS THEREUNDER ARE SUBJECT TO SECTION 409A OF THE CODE OR, IF SUBJECT TO
SECTION 409A OF THE CODE, HAVE FAILED, IN FORM OR OPERATION, TO MEET THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND TREASURY REGULATIONS AND ALL OTHER
APPLICABLE GUIDANCE PROMULGATED THEREUNDER.  THERE IS NO EMPLOYEE BENEFIT PLAN
TO WHICH THE COMPANY OR ANY ERISA AFFILIATE IS A PARTY COVERING ANY EMPLOYEE
THAT COULD REQUIRE THE COMPANY OR ANY ERISA AFFILIATE TO COMPENSATE ANY EMPLOYEE
FOR TAX-RELATED PAYMENTS UNDER SECTION 409A OF THE CODE (OR ANY SIMILAR STATE
LAW) OR EXCISE TAXES PAID PURSUANT TO SECTION 4999 OF THE CODE.


3.17          REAL PROPERTY.   


(A)                OWNED PROPERTY.  THE COMPANY OWNS THE REAL PROPERTY LISTED ON
SCHEDULE 3.17(A)  (THE “OWNED REAL PROPERTY”). THE COMPANY HAS GOOD AND
MARKETABLE TITLE, IN FEE SIMPLE, TO SUCH OWNED REAL PROPERTY AND TO ALL
STRUCTURES AND FIXTURES ATTACHED OR APPURTENANT TO OR USED IN CONNECTION
THEREWITH, FREE AND CLEAR OF ANY LIENS, CLAIMS OR RIGHTS OF ANY KIND, NATURE OR
DESCRIPTION WHATSOEVER, EXCEPT FOR THE PERMITTED LIENS.  BUYER HAS BEEN PROVIDED
WITH COPIES OF ALL EXISTING TITLE POLICIES, REPORTS AND SURVEYS OF THE OWNED
REAL PROPERTY IN THE COMPANY’S POSSESSION OR UNDER ITS CONTROL.


(B)               LEASES.  SCHEDULE 3.17(B) LISTS ALL REAL PROPERTY LEASED OR
SUBLEASED TO THE COMPANY OR THE SUBSIDIARY (THE “LEASED REAL PROPERTY”).  THE
COMPANY HAS DELIVERED TO BUYER TRUE, CORRECT AND COMPLETE COPIES OF THE LEASES,
SUBLEASES, LICENSES AND OTHER AGREEMENTS FOR OCCUPANCY, INCLUDING ALL
AMENDMENTS, EXTENSIONS AND OTHER MODIFICATIONS THERETO (THE “LEASES”) WITH
RESPECT TO EACH LEASED REAL PROPERTY AS LISTED IN SCHEDULE 3.17(B).  WITH
RESPECT TO EACH LEASE LISTED IN SCHEDULE 3.17(B): 

(I)                  EACH LEASE IS LEGAL, VALID, BINDING, ENFORCEABLE, AND IN
FULL FORCE AND EFFECT, SUBJECT TO THE EFFECT OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND TO THE EFFECT OF
THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY).

(II)                NEITHER THE COMPANY NOR THE SUBSIDIARY IS IN MATERIAL BREACH
OR DEFAULT UNDER ANY LEASE, NOR, TO THE SHAREHOLDERS’ KNOWLEDGE, IS ANY OTHER
PARTY TO ANY LEASE IN DEFAULT THEREUNDER IN ANY MATERIAL RESPECT.  TO THE
SHAREHOLDERS’ KNOWLEDGE, NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF
TIME, WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT OR PERMIT TERMINATION,
MODIFICATION, OR ACCELERATION UNDER ANY LEASE.

(III)               NO SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH
RESPECT TO ANY LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OF OR DEFAULT UNDER
ANY LEASE THAT HAS NOT BEEN REDEPOSITED IN FULL.

(IV)              NEITHER THE COMPANY, NOR THE SUBSIDIARY OWES, OR WILL OWE IN
THE FUTURE, ANY BROKERAGE COMMISSIONS OR FINDER’S FEES WITH RESPECT TO ANY
LEASE.

(V)                NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS SUBLEASED,
LICENSED OR OTHERWISE GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY THE LEASED
REAL PROPERTY OR ANY PORTION THEREOF.

 

25

--------------------------------------------------------------------------------

 

 

(VI)              NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS COLLATERALLY
ASSIGNED OR GRANTED ANY OTHER LIEN IN ANY LEASE OR ANY INTEREST THEREIN.

(VII)             THERE ARE NO LIENS AGAINST THE COMPANY OR THE SUBSIDIARY  ON
THE ESTATE OR INTEREST CREATED BY ANY LEASE.

(VIII)           NEITHER THE COMPANY OR THE SUBSIDIARY, NOR TO THE SHAREHOLDERS’
KNOWLEDGE, ANY THIRD PARTY, HAS REPUDIATED OR WAIVED ANY MATERIAL PROVISION OF
ANY LEASE.


(C)                THE COMPANY OR THE SUBSIDIARY HAS A VALIDLY EXISTING AND
ENFORCEABLE LEASEHOLD OR SUBLEASEHOLD INTEREST IN THE PREMISES DEMISED UNDER
EACH OF THE LEASES, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (I)
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW). 
THE RENTAL SET FORTH IN EACH OF THE LEASES IS THE ACTUAL RENTAL BEING PAID, AND
THERE ARE NO SEPARATE AGREEMENTS OR UNDERSTANDING WITH RESPECT TO THE SAME.  THE
IMPROVEMENTS LOCATED ON THE REAL PROPERTY UNDER THE LEASES ARE IN REASONABLE
CONDITION IN ALL MATERIAL RESPECTS (EXCEPT FOR ORDINARY WEAR AND TEAR, NORMAL
REPAIRS AND MAINTENANCE). 


(D)               THE OWNED REAL PROPERTY AND THE LEASED REAL PROPERTY AND THE
USE THEREOF CONFORM IN ALL MATERIAL RESPECTS WITH ALL COVENANTS AND RESTRICTIONS
AND ALL APPLICABLE BUILDING, ZONING, ENVIRONMENTAL, LAND USE AND OTHER
APPLICABLE LAWS.

 


3.18          ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.18, OR
IN THE PHASE 1 REPORTS WITH RESPECT TO THE OWNED REAL PROPERTY ATTACHED TO SUCH
SCHEDULE, OTHER THAN AS TO MATTERS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
(A) NEITHER THE COMPANY, NOR THE SUBSIDIARY IS IN VIOLATION OF ANY ENVIRONMENTAL
LAW AS OF THE CLOSING (WHETHER IN CONDUCTING THE BUSINESS OR OTHERWISE) AND
(B) NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS RECEIVED WRITTEN NOTICE OF ANY
ACTION PENDING FROM ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY ALLEGED
NONCOMPLIANCE WITH, OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW, INCLUDING ANY
SUCH ACTION RELATING TO THE RELEASE, DISCHARGE, SPILLAGE, OR DISPOSAL (ONSITE OR
OFFSITE) INTO THE ENVIRONMENT OF ANY HAZARDOUS MATERIAL.  DURING THE PRECEDING
FIVE (5) YEARS, NEITHER THE COMPANY, NOR THE SUBSIDIARY HAS RECEIVED ANY WRITTEN
NOTICE FROM ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY ALLEGING THAT IT IS NOT IN
MATERIAL COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR HAS ANY MATERIAL LIABILITY
UNDER ANY ENVIRONMENTAL LAW.  NONE OF THE COMPANY, THE SUBSIDIARY, OR THEIR
PREDECESSORS OR AFFILIATES, HAS DIRECTLY CAUSED ANY RELEASE OF PETROLEUM OR A
“HAZARDOUS SUBSTANCE,” AS THAT TERM IS DEFINED IN THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. § 9601 ET
SEQ., IN EXCESS OF A REPORTABLE QUANTITY ON ANY REAL PROPERTY OWNED OR LEASED BY
ANY SELLER ENTITY WHICH RELEASE REMAINS UNRESOLVED, OR HAS OTHERWISE RELEASED,
TREATED, STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE DISPOSAL OF,
TRANSPORTED, HANDLED, OR EXPOSED ANY PERSON TO, ANY HAZARDOUS MATERIAL, OR OWNED
OR OPERATED ANY PROPERTY OR FACILITY WHICH IS OR HAS BEEN CONTAMINATED BY ANY
HAZARDOUS MATERIAL, SO TO AS TO GIVE RISE TO ANY MATERIAL LIABILITIES OF THE
COMPANY, THE SUBSIDIARY OR THEIR PREDECESSORS OR AFFILIATES (INCLUDING ANY
MATERIAL INVESTIGATIVE, CORRECTIVE OR REMEDIAL OBLIGATIONS) UNDER ANY
ENVIRONMENTAL LAW.  WITHOUT LIMITING THE FOREGOING, EACH OF THE COMPANY AND THE
SUBSIDIARY HAS OBTAINED, AND HAS AT ALL TIMES COMPLIED IN ALL MATERIAL RESPECTS
WITH, ALL PERMITS, LICENSES AND

26

--------------------------------------------------------------------------------

 

 


OTHER AUTHORIZATIONS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS TO OPERATE THE
BUSINESS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS FURNISHED TO BUYER ALL
ENVIRONMENTAL AUDITS, ASSESSMENTS AND REPORTS AND ALL OTHER DOCUMENTS MATERIALLY
BEARING ON ENVIRONMENTAL, HEALTH OR SAFETY LIABILITIES RELATING TO THE COMPANY,
THE SUBSIDIARY OR THEIR AFFILIATES’ OR PREDECESSORS’ PAST OR CURRENT PROPERTIES,
FACILITIES OR OPERATIONS, IN EACH CASE WHICH ARE IN THEIR POSSESSION OR UNDER
THEIR REASONABLE CONTROL.


3.19          INTELLECTUAL PROPERTY. 


(A)                COMPLETE LISTS OF THE INTELLECTUAL PROPERTY, INCLUDING ANY
RIGHTS APPLIED FOR BY THE COMPANY OR THE SUBSIDIARY) ARE SET FORTH ON SCHEDULE
3.19(A).  TO SHAREHOLDERS’ KNOWLEDGE, THE INTELLECTUAL PROPERTY IS VALID,
SUBSISTING AND ENFORCEABLE, AND THE COMPANY AND THE SUBSIDIARY HAVE USED THEIR
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN, ENFORCE AND PROTECT THE SAME. 


(B)               THE COMPANY AND THE SUBSIDIARY’S RIGHTS OF OWNERSHIP OR USE OF
ANY INTELLECTUAL PROPERTY SHALL NOT BE ADVERSELY AFFECTED BY THE TRANSACTIONS
CONTEMPLATED HERETO.  OTHER THAN AS SET FORTH ON SCHEDULE 3.19(B), THE
INTELLECTUAL PROPERTY IS EXCLUSIVELY OWNED BY THE COMPANY AND THE SUBSIDIARY,
FREE AND CLEAR OF ANY LIENS OTHER THAN PERMITTED LIENS, AND THE INTELLECTUAL
PROPERTY IS SUFFICIENT TO OPERATE THE BUSINESS AS CONDUCTED BY THE COMPANY AND
THE SUBSIDIARY AS OF THE DATE OF THIS AGREEMENT.


(C)                EXCEPT AS SET FORTH ON SCHEDULE 3.19(C), TO SHAREHOLDERS’
KNOWLEDGE, THE USE OF THE INTELLECTUAL PROPERTY IN THE BUSINESS AS PRESENTLY
CONDUCTED OR OTHERWISE, DOES NOT CONSTITUTE AN UNAUTHORIZED USE, INFRINGEMENT,
MISAPPROPRIATION OR OTHER VIOLATION OF THE  RIGHTS TO THE INTELLECTUAL PROPERTY
OF ANY OTHER PERSON.  EXCEPT AS SET FORTH ON SCHEDULE 3.19(C), THERE ARE NO
ACTIONS AGAINST THE COMPANY OR THE SUBSIDIARY THAT WERE EITHER MADE WITHIN THE
PAST SIX (6) YEARS, ARE PRESENTLY PENDING OR, TO SHAREHOLDERS’ KNOWLEDGE,
THREATENED, CONTESTING THE VALIDITY, USE, OWNERSHIP OR ENFORCEABILITY OF ANY
INTELLECTUAL PROPERTY, AND, TO SHAREHOLDERS’ KNOWLEDGE, THERE IS NO REASONABLE
BASIS FOR ANY SUCH ACTION TO EXIST.  EXCEPT AS SET FORTH ON SCHEDULE 3.19(C), TO
SHAREHOLDERS’ KNOWLEDGE, THERE HAS NOT BEEN, NOR IS THERE PRESENTLY, ANY
UNAUTHORIZED USE, INFRINGEMENT, MISAPPROPRIATION OR OTHER VIOLATION OF ANY OF
INTELLECTUAL PROPERTY BY ANY OTHER PERSON.  THE COMPANY AND THE SUBSIDIARY HAVE
THE FULL RIGHT TO POSSESS, USE, COPY, DISTRIBUTE, DISPLAY, TRANSFER AND LICENSE
THEIR RESPECTIVE INTELLECTUAL PROPERTY IN THE MANNER IN WHICH IT IS CURRENTLY
POSSESSED, USED, COPIED, DISTRIBUTED, DISPLAYED, TRANSFERRED OR LICENSED.


3.20          AFFILIATE TRANSACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE 3.20,
NEITHER THE COMPANY NOR THE SUBSIDIARY IS A PARTY TO ANY CONTRACT OR AGREEMENT
OTHER THAN AN EMPLOYEE BENEFIT PLAN WITH ANY OF ITS EMPLOYEES, OFFICERS,
DIRECTORS, SHAREHOLDER, OR ANY OF SUCH PERSONS’ RESPECTIVE AFFILIATES OR FAMILY
MEMBERS (EACH, AN “AFFILIATE TRANSACTION”).  EXCEPT FOR ANY EMPLOYEE BENEFIT
PLAN OR AS SET FORTH ON SCHEDULE 3.20, NO MEMBER OF THE FAMILY OF ANY OFFICER,
DIRECTOR, SHAREHOLDER OR AFFILIATE OF THE COMPANY OR THE SUBSIDIARY IS DIRECTLY
OR INDIRECTLY INTERESTED IN ANY CONTRACT, AGREEMENT OR ARRANGEMENT WITH THE
COMPANY OR THE SUBSIDIARY.


 

27

--------------------------------------------------------------------------------

 

 


3.21          CUSTOMERS AND SUPPLIERS.  SCHEDULE 3.21(A) SETS FORTH THE 10
LARGEST CUSTOMERS (MEASURED BY DOLLAR VOLUME) OF THE COMPANY AND THE SUBSIDIARY
DURING EACH OF THE 2010 CALENDAR YEAR AND THE PERIOD BEGINNING JANUARY 1, 2011
AND ENDING ON THE INTERIM BALANCE SHEET DATE, TOGETHER WITH AGGREGATE SALES TO
SUCH CUSTOMER DURING SUCH PERIODS.  SCHEDULE 3.21(B) SETS FORTH THE 10 LARGEST
SUPPLIERS (MEASURED BY DOLLAR VOLUME) TO THE COMPANY AND THE SUBSIDIARY DURING
EACH OF THE 2010 CALENDAR YEAR AND THE PERIOD BEGINNING JANUARY 1, 2011 AND
ENDING ON THE INTERIM BALANCE SHEET DATE, TOGETHER WITH AGGREGATE PURCHASES FROM
SUCH SUPPLIER DURING SUCH PERIODS.  OTHER THAN AS SET FORTH ON SCHEDULE 3.21(C),
NONE OF SUCH CUSTOMERS OR SUPPLIERS HAS TERMINATED OR MATERIALLY AND ADVERSELY
CHANGED, OR TO SHAREHOLDERS’ KNOWLEDGE HAS THREATENED TO TERMINATE OR MATERIALLY
AND ADVERSELY CHANGE, ITS RELATIONSHIP WITH THE COMPANY AND THE SUBSIDIARY ON OR
AFTER THE DATE HEREOF.


3.22          ABSENCE OF QUESTIONABLE PAYMENTS.  NEITHER THE SHAREHOLDERS, THE
COMPANY NOR THE SUBSIDIARY OR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER
PERSON ACTING ON BEHALF OF ANY OF THEM HAS (A) USED ANY CORPORATE OR OTHER FUNDS
FOR UNLAWFUL CONTRIBUTIONS, PAYMENTS, GIFTS OR ENTERTAINMENT, OR MADE ANY
UNLAWFUL EXPENDITURES RELATING TO POLITICAL ACTIVITY TO GOVERNMENT OFFICIALS OR
OTHERS OR ESTABLISHED OR MAINTAINED ANY UNLAWFUL OR UNRECORDED FUNDS IN
VIOLATION OF SECTION 104 OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977 (15 U.S.C.
§79DD-2), AS AMENDED, OR ANY OTHER APPLICABLE LAW; OR (B) ACCEPTED OR RECEIVED
ANY UNLAWFUL CONTRIBUTIONS, PAYMENTS, EXPENDITURES OR GIFTS.


3.23          BROKERS, FINDERS, ETC.  OTHER THAN CW DOWNER, NEITHER THE COMPANY
NOR THE SUBSIDIARY HAS EMPLOYED OR ENTERED INTO ANY AGREEMENT WITH, NOR ARE THE
COMPANY OR THE SUBSIDIARY SUBJECT TO, ANY VALID CLAIM OF ANY BROKER, FINDER OR
OTHER INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE TRANSACTION DOCUMENTS WHO MIGHT BE ENTITLED TO A FEE OR
COMMISSION IN CONNECTION WITH SUCH TRANSACTIONS.


3.24          DISCLOSURE.  NEITHER THE REPRESENTATIONS AND THE WARRANTIES OF THE
COMPANY AND THE SHAREHOLDERS CONTAINED IN THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS NOR ANY STATEMENT CONTAINED IN ANY SCHEDULE, EXHIBIT,
CERTIFICATE OR OTHER INSTRUMENT FURNISHED TO BUYER UNDER OR IN CONNECTION
HEREWITH OR THEREWITH, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS AND
INFORMATION CONTAINED HEREIN OR THEREIN NOT MISLEADING.

28

--------------------------------------------------------------------------------

 

 

 


ARTICLE 4
SEVERAL REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder, on behalf of itself and not in conjunction with any other
Shareholder, hereby represents and warrants to Buyer as follows:

 


4.1              AUTHORITY.  EACH SHAREHOLDER HAS THE REQUISITE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO
WHICH SUCH SHAREHOLDER IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH EACH SHAREHOLDER IS A
PARTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF
SUCH SHAREHOLDER.  THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH EACH
SHAREHOLDER IS A PARTY HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH
SHAREHOLDER AND, ASSUMING THE DUE EXECUTION AND DELIVERY THEREOF BY THE OTHER
PARTIES THERETO, CONSTITUTE THE VALID AND BINDING OBLIGATION OF SUCH
SHAREHOLDER, ENFORCEABLE AGAINST SUCH SHAREHOLDER IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION,
DISSOLUTION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS OF CREDITORS GENERALLY AND TO THE EFFECT OF THE APPLICATION OF GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR
IN EQUITY).


4.2              NO CONFLICTS.  OTHER THAN AS SET FORTH ON SCHEDULE 4.2, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH EACH SHAREHOLDER IS A PARTY BY SUCH SHAREHOLDER AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT
(A) VIOLATE ANY PROVISION OF, OR RESULT IN A BREACH OR TERMINATION OF, OR RESULT
IN THE ACCELERATION OF OR ENTITLE ANY PARTY TO ACCELERATE ANY OBLIGATION UNDER,
OR RESULT IN THE IMPOSITION OF ANY LIEN UPON ANY OF THE SHARES PURSUANT TO ANY
LIEN, LEASE, AGREEMENT, INSTRUMENT, ORDER, ARBITRATION AWARD, JUDGMENT OR DECREE
TO WHICH SUCH SHAREHOLDER IS A PARTY OR BY WHICH IT IS BOUND, OR (B) VIOLATE OR
CONFLICT WITH ANY PROVISION OF MATERIAL LAW OR ORDER OF ANY GOVERNMENTAL
AUTHORITY TO WHICH SUCH SHAREHOLDER IS SUBJECT.


4.3              TITLE TO SHARES.  EXCEPT AS OTHERWISE PROVIDED ON SCHEDULE 4.3,
EACH SHAREHOLDER IS THE SOLE RECORD OWNER OF THE SHARES SET FORTH OPPOSITE SUCH
SHAREHOLDER’S NAME ON SCHEDULE 2.1, FREE AND CLEAR OF ALL LIENS.  ALL OF SUCH
SHAREHOLDER’S SHARES HAVE BEEN RECEIVED BY SUCH SHAREHOLDER IN COMPLIANCE WITH
ALL PREEMPTIVE, STATUTORY OR CONTRACTUAL RIGHTS, IF ANY, OF ANY PERSON.  EACH
SHAREHOLDER HAS THE FULL POWER, RIGHT AND AUTHORITY TO VOTE AND TRANSFER THE
SHARES OWNED BY SUCH SHAREHOLDER.  EACH SHAREHOLDER (A) DOES NOT OWN OR HAVE ANY
RIGHT TO ANY EQUITY INTEREST IN THE COMPANY OTHER THAN THE SHARES HELD BY SUCH
SHAREHOLDER, AND (B) DOES NOT HAVE OR HOLD ANY LIEN AGAINST THE COMPANY OR THE
SUBSIDIARY OR ANY COMPANY ASSETS OR PROPERTIES.


4.4              ORGANIZATION.  EACH SHAREHOLDER WHO IS NOT AN INDIVIDUAL IS
DULY ORGANIZED AND VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS
STATE OF ORGANIZATION.    EACH SUCH SHAREHOLDER HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS.


 

29

--------------------------------------------------------------------------------

 

 


4.5              BROKERS, FINDERS, ETC.  EXCEPT AS PROVIDED ON SCHEDULE 4.5, NO
SHAREHOLDER HAS EMPLOYED OR ENTERED INTO ANY AGREEMENT WITH, NOR IS ANY
SHAREHOLDER SUBJECT TO, ANY VALID CLAIM OF ANY BROKER, FINDER OR OTHER
INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
WHO MIGHT BE ENTITLED TO A FEE OR COMMISSION IN CONNECTION WITH SUCH
TRANSACTIONS.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to each of the Shareholders as follows:

 


5.1              ORGANIZATION.  BUYER IS A CORPORATION DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE. 
BUYER HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH BUYER IS A PARTY, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.


5.2              AUTHORITY.  BUYER HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO
WHICH BUYER IS A PARTY, AND TO PERFORM BUYER’S OBLIGATIONS HEREUNDER AND
THEREUNDER, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. 
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH BUYER IS A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREIN, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF BUYER.  THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO
WHICH BUYER IS A PARTY HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
BUYER AND, ASSUMING THE DUE EXECUTION AND DELIVERY THEREOF BY THE OTHER PARTIES
THERETO, CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF BUYER (IF AND TO THE
EXTENT THAT A TRANSACTION DOCUMENT CONSTITUTES AND OBLIGATION), ENFORCEABLE
AGAINST BUYER IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE EFFECT OF
BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION, MORATORIUM OR
OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS GENERALLY
AND TO THE EFFECT OF THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY).


5.3              NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH BUYER IS A PARTY BY BUYER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT
(A) VIOLATE ANY PROVISION OF BUYER’S CERTIFICATE OF INCORPORATION OR BYLAWS, (B)
VIOLATE ANY PROVISION OF, OR BE AN EVENT THAT IS A VIOLATION OF, RESULT IN A
BREACH OR TERMINATION OF, OR RESULT IN THE ACCELERATION OF OR ENTITLE ANY PARTY
TO ACCELERATE ANY OBLIGATION UNDER, OR RESULT IN THE IMPOSITION OF ANY LIEN UPON
ANY OF BUYER’S ASSETS OR PROPERTIES PURSUANT TO ANY LIEN, LEASE, AGREEMENT,
INSTRUMENT, ORDER, ARBITRATION AWARD, JUDGMENT OR DECREE TO WHICH BUYER IS A
PARTY OR BY WHICH IT IS BOUND, OR (C) VIOLATE OR CONFLICT WITH ANY PROVISION OF
MATERIAL LAW OR ORDER OF ANY GOVERNMENTAL AUTHORITY TO WHICH BUYER IS SUBJECT.


 

30

--------------------------------------------------------------------------------

 

 


5.4              BROKERS, FINDERS, ETC.  BUYER HAS NOT EMPLOYED OR ENTERED INTO
ANY AGREEMENT WITH, NOR IS BUYER SUBJECT TO, ANY VALID CLAIM OF ANY BROKER,
FINDER OR OTHER INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WHO MIGHT BE ENTITLED TO A FEE OR COMMISSION IN CONNECTION WITH
SUCH TRANSACTIONS.


5.5              ACQUISITION OF SHARES FOR INVESTMENT.  BUYER AND ITS AFFILIATES
HAVE SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT EACH
IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF BUYER’S PURCHASE OF THE
SHARES.  BUYER ACKNOWLEDGES THAT THE SHAREHOLDERS HAVE NOT MADE, AND DO NOT
MAKE, ANY REPRESENTATION AND WARRANTY ABOUT THE COMPANY’S OR THE BUSINESS’S
FUTURE, INCLUDING THE COMPANY’S FUTURE BUSINESS, INCOME, OPERATION OR
PERFORMANCE.  BUYER ACKNOWLEDGES THAT BUYER AND ITS AFFILIATES UNDERSTAND THE
RISK OF OWNING AND OPERATING A BUSINESS SUCH AS THE COMPANY, AND KNOW AND
UNDERSTAND THAT PAST OR PRIOR RESULTS DO NOT ASSURE FUTURE SUCCESS, THAT MANY
MATTERS BEYOND THE CONTROL OF BUYER AND ITS AFFILIATES, THE COMPANY AND/OR THE
SHAREHOLDERS CAN AND WILL EFFECT THE SUCCESS OF THE COMPANY AND THE BUSINESS,
AND THAT NONE OF THE SHAREHOLDERS HAS PROMISED, ASSURED OR GUARANTEED SUCCESS OF
THE COMPANY OR THE BUSINESS FOLLOWING THE CLOSING.  BUYER AGREES THAT SHARES
PURCHASED HEREUNDER MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, EXCEPT PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION
AVAILABLE THEREUNDER, TO THE EXTENT APPLICABLE.   


5.6              ACKNOWLEDGEMENT.  BUYER ACKNOWLEDGES THAT, OTHER THAN AS SET
FORTH IN THIS AGREEMENT, NONE OF THE SHAREHOLDERS OR ANY OF THEIR AFFILIATES,
AGENTS OR REPRESENTATIVES MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, (A) AS TO THE ACCURACY
OR COMPLETENESS OF ANY OF THE INFORMATION PROVIDED OR MADE AVAILABLE TO BUYER OR
ITS AGENTS, REPRESENTATIVES, LENDERS OR AFFILIATES PRIOR TO THE EXECUTION OF
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, INFORMATION CONTAINED IN THE
CONFIDENTIAL INFORMATION MEMORANDUM PROVIDED BY CW DOWNER, AND (B) WITH RESPECT
TO ANY PROJECTIONS, FORECASTS, ESTIMATES, PLANS OR BUDGETS OF FUTURE REVENUES,
EXPENSES OR EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY COMPONENT
THEREOF), FUTURE CASH FLOWS (OR ANY COMPONENT THEREOF) OR FUTURE FINANCIAL
CONDITION (OR ANY COMPONENT THEREOF) OF THE COMPANY HERETOFORE OR HEREAFTER
DELIVERED TO OR MADE AVAILABLE TO BUYER OR ITS AGENTS, REPRESENTATIVES, LENDERS
OR AFFILIATES, INCLUDING, BUT NOT LIMITED TO, THOSE CONTAINED IN THE
CONFIDENTIAL INFORMATION MEMORANDUM PROVIDED BY CW DOWNER; PROVIDED, THAT SUCH
ACKNOWLEDGEMENT BY BUYER SHALL NOT APPLY WITH RESPECT TO FRAUD OR INTENTIONAL
MISREPRESENTATION.  WITH RESPECT TO ANY SUCH PROJECTIONS, FORECASTS, ESTIMATES,
PLANS OR BUDGETS DELIVERED BY OR ON BEHALF OF THE SHAREHOLDERS OR THE COMPANY
AND THE SUBSIDIARY TO BUYER OR ITS AFFILIATES, BUYER ACKNOWLEDGES THAT (I) THERE
ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS, FORECASTS,
ESTIMATES, PLANS OR BUDGETS, (II) IT IS FAMILIAR WITH SUCH UNCERTAINTIES,
(III) IT IS TAKING FULL RESPONSIBILITY FOR MAKING ITS OWN EVALUATION OF THE
ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS, FORECASTS, ESTIMATES, PLANS OR
BUDGETS SO FURNISHED TO IT AND ITS AFFILIATES, AND (IV) EXCEPT IN THE CASE OF
FRAUD OR INTENTIONAL MISREPRESENTATION, IT SHALL HAVE NO CLAIM AGAINST THE
SHAREHOLDERS OR THE COMPANY, OR THEIR RESPECTIVE AFFILIATES, AGENTS OR
REPRESENTATIVES SOLELY WITH RESPECT TO SUCH PROJECTIONS, FORECASTS, ESTIMATES,
PLANS OR BUDGETS.


5.7              BUYER’S KNOWLEDGE OF BREACHES.  EXCEPT AS SET FORTH ON SCHEDULE
5.7 HERETO, TO BUYER’S KNOWLEDGE, AS OF THE DATE HEREOF, NEITHER THE
SHAREHOLDERS NOR THE COMPANY IS IN BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN THIS AGREEMENT.


 

31

--------------------------------------------------------------------------------

 

 


5.8              FINANCIAL VIABILITY.  THE OBLIGATIONS OF BUYER HEREUNDER ARE
NOT SUBJECT TO ANY CONDITIONS REGARDING THE ABILITY OF BUYER TO OBTAIN
FINANCING.  BUYER HAS IMMEDIATELY AVAILABLE FUNDS FOR PURPOSES OF (A) SATISFYING
ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING PAYMENT OF THE PURCHASE PRICE),
AND (B) CONTINUING TO OPERATE THE BUSINESS FOLLOWING THE CLOSING.  BUYER HAS
OBTAINED OR WILL OBTAIN PRIOR TO THE CLOSING ALL APPROVALS, CONSENTS,
AUTHORIZATIONS, GUARANTEES, PLEDGES, CERTIFICATES AND OTHER DOCUMENTS, AND HAS
COMPLETED OR WILL COMPLETE PRIOR TO THE CLOSING ALL ACTIONS, NECESSARY TO ENABLE
BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE PAYMENT
OF THE PURCHASE PRICE IN ACCORDANCE WITH THIS AGREEMENT.


5.9              WARN ACT.  BUYER UNDERSTANDS AND ACKNOWLEDGES THAT ANY
TERMINATIONS OR SEPARATIONS OF THE WORK FORCE OF THE COMPANY AND THE SUBSIDIARY
BY BUYER, THE COMPANY OR THE SUBSIDIARY AT OR AFTER THE EFFECTIVE TIME WHICH
TRIGGERS ANY REQUIREMENT UNDER THE WARN ACT SHALL BE THE SOLE RESPONSIBILITY AND
LIABILITY OF BUYER.

32

--------------------------------------------------------------------------------

 

 

 


ARTICLE 6
SHAREHOLDER REPRESENTATIVE/LITIGATION SH REPRESENTATIVE


6.1              DESIGNATION OF THE SHAREHOLDERS’ REPRESENTATIVE AND LITIGATION
SH REPRESENTATIVE.   


(A)                EACH OF THE SHAREHOLDERS HEREBY DESIGNATES SCOTT DICKES AS
THE SHAREHOLDERS’ REPRESENTATIVE WITH THE EXCLUSIVE AUTHORITY TO ACT ON BEHALF
OF SUCH SHAREHOLDER FOR ANY ACTION TO BE TAKEN BY SUCH SHAREHOLDER PURSUANT TO
THE TERMS OF THIS AGREEMENT (THE “SHAREHOLDERS’ REPRESENTATIVE”).  THE
SHAREHOLDERS’ REPRESENTATIVE WILL HAVE FULL POWER TO ACT ON BEHALF OF EACH
SHAREHOLDER ACCORDING TO THE TERMS OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS, TO GIVE AND RECEIVE NOTICES ON BEHALF OF EACH SHAREHOLDER AND IN
GENERAL TO DO ALL THINGS AND TO PERFORM ALL ACTS ON EACH SHAREHOLDER’S BEHALF AS
MAY BE CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, ALL IN THE
ABSOLUTE DISCRETION OF THE SHAREHOLDERS’ REPRESENTATIVE.  EACH SHAREHOLDER SHALL
BE BOUND BY ALL ACTS OF THE SHAREHOLDERS’ REPRESENTATIVE TAKEN IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTION DOCUMENTS.  NO GRANT OF AUTHORITY
HEREUNDER SHALL BE CONSIDERED AS REQUIRING THE EXERCISE OF SUCH AUTHORITY BY THE
SHAREHOLDERS’ REPRESENTATIVE.  THIS POWER OF ATTORNEY, AND ALL AUTHORITY HEREBY
CONFERRED, IS DEEMED COUPLED WITH AN INTEREST.  THE SHAREHOLDERS’ REPRESENTATIVE
IS ACTING SOLELY IN AN AGENCY CAPACITY AND WILL HAVE NO PERSONAL LIABILITY OF
ANY TYPE FOR ANY ACTION TAKEN IN THE CAPACITY OF THE SHAREHOLDERS’
REPRESENTATIVE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING THE
COMPROMISE, SETTLEMENT, PAYMENT OR DEFENSE OF ANY CLAIM (INCLUDING EXPENSES AND
COSTS ASSOCIATED THEREWITH) UNDER THIS AGREEMENT, REGARDLESS OF WHETHER ANY
SHAREHOLDER IS THE CLAIMANT OR THE PARTY AGAINST WHOM A CLAIM IS BEING MADE. 
EACH SHAREHOLDER HEREBY AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY, DEFEND AND
HOLD BUYER, THE COMPANY AND THE SUBSIDIARY HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) WHICH MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST THE
BUYER, THE COMPANY OR THE SUBSIDIARY BY ANY SHAREHOLDER OR ANY OTHER PERSON IN
RELIANCE ON THE ACTIONS OF THE SHAREHOLDERS’ REPRESENTATIVE AS THE DULY
APPOINTED REPRESENTATIVE OF THE SHAREHOLDERS PURSUANT TO THIS AGREEMENT OR THE
TRANSACTION DOCUMENTS. IN THE EVENT THAT THE SHAREHOLDERS’ REPRESENTATIVE HAS
RESIGNED, DIED OR BEEN REMOVED BY THE SHAREHOLDERS HOLDING AT LEAST TWO-THIRDS
OF THE SHARES, ON AN AS-CONVERTED BASIS, THEN ROBERT W.  WILKINS IS HEREBY
DESIGNATED AS THE REPLACEMENT SHAREHOLDERS’ REPRESENTATIVE.  IN THE EVENT THAT
ROBERT W. WILKINS HAS RESIGNED, DIED OR BEEN REMOVED BY THE SHAREHOLDERS HOLDING
AT LEAST TWO-THIRDS OF THE SHARES, ON AN AS-CONVERTED BASIS, THEN THE
SHAREHOLDERS HOLDING A MAJORITY OF THE SHARES, ON AN AS-CONVERTED BASIS, SHALL
APPOINT A REPLACEMENT SHAREHOLDERS’ REPRESENTATIVE.  THE SHAREHOLDERS’
REPRESENTATIVE WILL PROMPTLY NOTIFY BUYER OF ANY CHANGES TO THE SHAREHOLDERS’
REPRESENTATIVE.


 

33

--------------------------------------------------------------------------------

 

 


(B)               EACH OF THE SHAREHOLDERS HEREBY DESIGNATES SCOTT DICKES AS THE
SHAREHOLDERS’ REPRESENTATIVE WITH THE EXCLUSIVE AUTHORITY TO ACT ON BEHALF OF
SUCH SHAREHOLDER FOR ANY ACTION TO BE TAKEN BY SUCH SHAREHOLDER WITH RESPECT TO
THE ACTIONS DESCRIBED ON SCHEDULE 3.8 HERETO AND ANY THIRD PARTY CLAIMS ARISING
OUT OF OR RELATED THERETO (THE “LITIGATION SH REPRESENTATIVE”).  THE LITIGATION
SH REPRESENTATIVE WILL HAVE FULL POWER TO ACT ON BEHALF OF EACH SHAREHOLDER
ACCORDING TO THE TERMS OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, TO GIVE
AND RECEIVE NOTICES ON BEHALF OF EACH SHAREHOLDER AND IN GENERAL TO DO ALL
THINGS AND TO PERFORM ALL ACTS ON EACH SHAREHOLDER’S BEHALF AS MAY BE
CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, ALL IN THE
ABSOLUTE DISCRETION OF THE LITIGATION SH REPRESENTATIVE.  EACH SHAREHOLDER SHALL
BE BOUND BY ALL ACTS OF THE LITIGATION SH REPRESENTATIVE TAKEN IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTION DOCUMENTS.  NO GRANT OF AUTHORITY
HEREUNDER SHALL BE CONSIDERED AS REQUIRING THE EXERCISE OF SUCH AUTHORITY BY THE
LITIGATION SH REPRESENTATIVE.  THIS POWER OF ATTORNEY, AND ALL AUTHORITY HEREBY
CONFERRED, IS DEEMED COUPLED WITH AN INTEREST.  THE LITIGATION SH REPRESENTATIVE
IS ACTING SOLELY IN AN AGENCY CAPACITY AND WILL HAVE NO PERSONAL LIABILITY OF
ANY TYPE FOR ANY ACTION TAKEN IN THE CAPACITY OF THE LITIGATION SH
REPRESENTATIVE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING THE
COMPROMISE, SETTLEMENT, PAYMENT OR DEFENSE OF ANY CLAIM (INCLUDING EXPENSES AND
COSTS ASSOCIATED THEREWITH) UNDER THIS AGREEMENT, REGARDLESS OF WHETHER ANY
SHAREHOLDER IS THE CLAIMANT OR THE PARTY AGAINST WHOM A CLAIM IS BEING MADE. 
EACH SHAREHOLDER HEREBY AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY, DEFEND AND
HOLD BUYER, THE COMPANY AND THE SUBSIDIARY HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) WHICH MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST THE
BUYER, THE COMPANY OR THE SUBSIDIARY BY ANY SHAREHOLDER OR ANY OTHER PERSON IN
RELIANCE ON THE ACTIONS OF THE LITIGATION SH REPRESENTATIVE AS THE DULY
APPOINTED REPRESENTATIVE OF THE SHAREHOLDERS PURSUANT TO THIS AGREEMENT OR THE
TRANSACTION DOCUMENTS. IN THE EVENT THAT THE LITIGATION SH REPRESENTATIVE HAS
RESIGNED, DIED OR BEEN REMOVED BY THE SHAREHOLDERS HOLDING AT LEAST TWO-THIRDS
OF THE SHARES, ON AN AS-CONVERTED BASIS, THEN THE SHAREHOLDERS HOLDING A
MAJORITY OF THE SHARES, ON AN AS-CONVERTED BASIS, SHALL APPOINT A REPLACEMENT
LITIGATION SH REPRESENTATIVE, WHO SHALL BE REASONABLY ACCEPTABLE TO BUYER.  THE
LITIGATION SH REPRESENTATIVE WILL PROMPTLY NOTIFY BUYER OF ANY CHANGES TO THE
LITIGATION SH REPRESENTATIVE.

34

--------------------------------------------------------------------------------

 

 

 


ARTICLE 7
ADDITIONAL COVENANTS


7.1              NONDISCLOSURE OF CONFIDENTIAL INFORMATION.  FOR [****]  AFTER
THE CLOSING DATE, THE SHAREHOLDERS SHALL NOT REVEAL CONFIDENTIAL INFORMATION TO
ANY PERSON (OTHER THAN TO SUCH PARTY’S ATTORNEYS, ACCOUNTANTS, INVESTMENT
ADVISORS AND BANKERS ON A NEED TO KNOW BASIS ONLY), OR USE THE CONFIDENTIAL
INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH (A) THE PREPARATION OF
TAX RETURNS AND INVESTIGATIONS, AUDITS OR DISPUTES INVOLVING SAME, OR (B)
LITIGATION OR OTHER DISPUTES INVOLVING A CLAIM ARISING OUT OF OR RELATING TO THE
OPERATION OF THE COMPANY AND THE SUBSIDIARY OR THE BUSINESS PRIOR TO THE
CLOSING, BUYER’S INVESTIGATION OF THE COMPANY AND THE SUBSIDIARY OR THE
BUSINESS, THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THE NEGOTIATION AND
EXECUTION OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, OR THE PERFORMANCE BY
THE PARTIES OF THE TERMS THEREOF; PROVIDED, HOWEVER, THAT A SHAREHOLDER MAY
DISCLOSE CONFIDENTIAL INFORMATION TO ITS ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
AND OTHER PROFESSIONALS TO THE EXTENT NECESSARY TO OBTAIN THEIR SERVICES ONLY IN
THE EVENT THAT THOSE PERSONS HAVE OBLIGATIONS TO SUCH SHAREHOLDER OF
CONFIDENTIALITY, LIMITED USE AND NON-DISCLOSURE THAT COVER THE CONFIDENTIAL
INFORMATION AND ARE AT LEAST AS RESTRICTIVE AS THOSE IN THIS AGREEMENT; OR
(II) AS MAY OTHERWISE BE REQUIRED BY LAW.


7.2              RESTRICTIVE COVENANTS. 


(A)                NON-COMPETITION.   

(I)                  FOR [****]  AFTER THE CLOSING DATE, [****]  WILL NOT
DIRECTLY OR INDIRECTLY (THROUGH A SUBSIDIARY, DIRECTOR, OFFICER, AFFILIATE,
PERSON OR OTHERWISE) ANYWHERE IN THE WORLD:  (I) OWN ANY INTEREST IN, MANAGE,
CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER
ENGAGE IN THE BUSINESS; OR (II) SOLICIT ORDERS FROM OR SEEK OR PROPOSE TO DO
BUSINESS WITH ANY CUSTOMER OR SUPPLIER OF THE BUSINESS FOR PURPOSES OF ENGAGING
IN THE BUSINESS.

(II)                FOR [****]  AFTER THE CLOSING DATE, [****]  WILL NOT
DIRECTLY OR INDIRECTLY (THROUGH A SUBSIDIARY, DIRECTOR, OFFICER, AFFILIATE,
PERSON OR OTHERWISE) ANYWHERE IN THE WORLD OWN ANY INTEREST IN, MANAGE, CONTROL,
PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN
THE BUSINESS WITH OR THROUGH ANY OF THE COMPANIES LISTED ON SCHEDULE 7.2(A)(II)
AND/OR ANY AFFILIATE THEREOF.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THIS SECTION 7.2(A)(II) SHALL NOT BE APPLICABLE TO ANY AFFILIATE OF [****] 
WHICH SUCH PERSON DOES NOT OWN AT LEAST A MAJORITY OF STOCK OR MEMBERSHIP
INTERESTS, AS APPLICABLE, ON AN AS-CONVERTED BASIS, OF SUCH AFFILIATE.


 

35

--------------------------------------------------------------------------------

 

 


(B)               NON-SOLICITATION.  FOR [****]  AFTER THE CLOSING DATE, THE
SHAREHOLDERS LISTED ON SCHEDULE 7.2(B) WILL NOT DIRECTLY OR INDIRECTLY (THROUGH
A SUBSIDIARY, DIRECTOR, OFFICER, AFFILIATE, PERSON OR OTHERWISE) SOLICIT FOR
EMPLOYMENT OR EMPLOY ANY THEN-CURRENT EMPLOYEE OF THE COMPANY OR THE SUBSIDIARY,
OR ANY INDIVIDUAL WHO WAS EMPLOYED BY THE COMPANY OR THE SUBSIDIARY WITHIN SIX
(6) MONTHS PRIOR TO SUCH SOLICITATION, OTHER THAN SUCH INDIVIDUAL WHOSE
EMPLOYMENT WAS VOLUNTARILY TERMINATED BY THE COMPANY OR THE SUBSIDIARY;
PROVIDED  THAT THE RESTRICTION CONTAINED IN THIS SECTION 7.2(B)  SHALL NOT APPLY
TO ANY GENERAL SOLICITATION FOR EMPLOYEES (INCLUDING THROUGH THE USE OF
EMPLOYMENT AGENCIES) NOT SPECIFICALLY DIRECTED AT EMPLOYEES OF THE COMPANY OR
THE SUBSIDIARY, OR THE EMPLOYMENT OF ANY SUCH INDIVIDUAL WHO RESPONDS THERETO. 
FOR TWO (2) YEARS FOLLOWING THE CLOSING DATE, NONE OF THE SHAREHOLDERS LISTED ON
SCHEDULE 7.2(B) SHALL DIRECTLY OR INDIRECTLY (THROUGH A SUBSIDIARY, DIRECTOR,
OFFICER, AFFILIATE, PERSON OR OTHERWISE) (I) INDUCE OR ATTEMPT TO INDUCE ANY
EXECUTIVE OFFICER OF THE COMPANY OR THE SUBSIDIARY TO LEAVE THE EMPLOY OF THE
COMPANY OR THE SUBSIDIARY, HIRE, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR THE SUBSIDIARY AND ANY EXECUTIVE THEREOF OR (II) INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR
OTHER BUSINESS RELATION OF THE COMPANY OR THE SUBSIDIARY TO CEASE DOING BUSINESS
WITH THE COMPANY OR THE SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION
AND THE COMPANY OR THE SUBSIDIARY.  [****].    


(C)                EQUITABLE RELIEF.  THE SHAREHOLDERS ACKNOWLEDGE THAT ANY
BREACH OF ANY PROVISION OF THIS SECTION 7.2 WILL RESULT IN IRREMEDIABLE AND/OR
INCALCULABLE DAMAGE TO BUYER AND THE COMPANY.  IT IS THEREFORE AGREED THAT BUYER
AND THE COMPANY SHALL BE ENTITLED TO OBTAIN INJUNCTIVE RELIEF TO CAUSE [****] 
ANY OF THE SHAREHOLDERS TO SPECIFICALLY PERFORM ITS OR HIS OBLIGATIONS UNDER
THIS SECTION 7.2, AND THAT ANY SUCH BREACH OR THREATENED BREACH MAY BE BROUGHT
IN A COURT OF EQUITY, IN ADDITION TO WHATEVER OTHER REMEDIES MAY BE AVAILABLE AT
LAW OR OTHERWISE.


7.3              BOOKS AND RECORDS.  THE COMPANY SHALL, AND CAUSE ITS SUBSIDIARY
TO, (A) HOLD ALL OF THEIR RESPECTIVE BOOKS AND RECORDS EXISTING ON THE CLOSING
DATE AND NOT DESTROY OR DISPOSE OF ANY THEREOF FOR A PERIOD OF SEVEN (7) YEARS
FROM THE CLOSING DATE; PROVIDED, THAT THE COMPANY AND THE SUBSIDIARY SHALL HAVE
THE RIGHT TO DESTROY SUCH BOOKS AND RECORDS PRIOR TO THE EXPIRATION OF SUCH
7-YEAR PERIOD, IF PRIOR TO DESTROYING SUCH BOOKS AND RECORDS THE COMPANY OR THE
SUBSIDIARY (AS APPLICABLE) OFFER TO THE SHAREHOLDER REPRESENTATIVE AT LEAST
THIRTY (30) DAYS PRIOR TO SUCH DESTRUCTION A REASONABLE OPPORTUNITY TO MAKE
COPIES OF SUCH BOOKS AND RECORDS, AND (B) FOLLOWING THE CLOSING DATE, AFFORD THE
SHAREHOLDERS AND ITS ACCOUNTANTS AND REPRESENTATIVES AND LEGAL COUNSEL, DURING
NORMAL BUSINESS HOURS, UPON REASONABLE REQUEST, REASONABLE ACCESS TO SUCH BOOKS,
RECORDS AND OTHER DATA AND TO THE EMPLOYEES OF THE COMPANY AND THE SUBSIDIARY TO
THE EXTENT THAT SUCH ACCESS MAY BE REASONABLY REQUIRED FOR ANY PURPOSE RELATED
TO THE PREPARATION OF ANY SHAREHOLDER’S TAX RETURN OR THE ENFORCEMENT OF ANY
SHAREHOLDER’S RIGHTS HEREUNDER AT NO COST TO ANY SHAREHOLDER (OTHER THAN FOR
REASONABLE OUT-OF-POCKET EXPENSES).  NOTWITHSTANDING THE FOREGOING OR ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL LIMIT ANY
SHAREHOLDER’S RIGHT OF DISCOVERY.


7.4              FURTHER ASSURANCES.  UPON THE REASONABLE REQUEST OF ANY PARTY,
EACH OTHER PARTY WILL:  (A) EXECUTE AND DELIVER TO THE OTHER SUCH OTHER
DOCUMENTS, RELEASES, ASSIGNMENTS AND OTHER INSTRUMENTS AS MAY BE REQUIRED TO
EFFECTUATE THE AGREEMENT; AND (B) TAKE ALL OTHER ACTIONS TO FULFILL THE INTENT
AND PURPOSE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.


 

36

--------------------------------------------------------------------------------

 

 


7.5              AFFILIATE TRANSACTIONS.  OTHER THAN WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, AT OR PRIOR TO CLOSING, THE COMPANY
SHALL TERMINATE, DISCHARGE AND RELEASE ALL CONTRACTS, OBLIGATIONS, LIABILITIES,
ACCRUED AND UNACCRUED EXPENSES, ADVANCES OR OTHER PAYMENTS WITH RESPECT TO THE
AFFILIATE TRANSACTIONS SET FORTH ON SCHEDULE 7.5.  OTHER THAN WITH RESPECT TO
THIS AGREEMENT OR THE AGREEMENTS AND TRANSACTIONS CONTEMPLATED HEREBY, THE
TERMINATION OF ALL SUCH AGREEMENTS, LIABILITIES AND OBLIGATIONS SHALL BE WITHOUT
ANY CONTINUING OBLIGATION OR LIABILITY OF (A) THE COMPANY TO THE SHAREHOLDERS OR
ANY AFFILIATES, OR (B) THE SHAREHOLDERS OR ANY AFFILIATES TO THE COMPANY OR ITS
AFFILIATES, EXCEPT AS SPECIFIED HEREIN.


7.6              ENVIRONMENTAL MATTERS.  FOLLOWING THE CLOSING, BUYER, THE
COMPANY AND THE SUBSIDIARY, AND THEIR RESPECTIVE AFFILIATES WILL NOT (A)
VOLUNTARILY CONDUCT ANY ENVIRONMENTAL STUDIES OR TESTS WITH RESPECT TO THE OWNED
REAL PROPERTY UNLESS SUCH STUDIES OR TESTS ARE REQUIRED IN RESPONSE TO ANY
INQUIRY BY A GOVERNMENTAL AUTHORITY, OR (B) INTENTIONALLY OR WILLFULLY ACT (OR
FAIL TO ACT) IN ANY MATTER THAT ENCOURAGES ANY GOVERNMENTAL AUTHORITY TO EXPAND
THE NATURE OR SCOPE OF ANY ENVIRONMENTAL INQUIRY, INVESTIGATION, OR REMEDIATION
REQUESTED BY SUCH GOVERNMENTAL AUTHORITY; PROVIDED THAT BUYER, THE COMPANY AND
THE SUBSIDIARY, AND THEIR RESPECTIVE AFFILIATES MAY CONDUCT ANY ENVIRONMENTAL
STUDIES OR TESTS WITH RESPECT TO THE LEASED REAL PROPERTY OR OWNED REAL PROPERTY
IN THE ORDINARY COURSE OF BUSINESS OR IN ACCORDANCE WITH APPLICABLE LAW,
INCLUDING A PHASE II ENVIRONMENTAL ASSESSMENT WITHIN A REASONABLE PERIOD
FOLLOWING CLOSING (UNLESS COMPLETED BEFORE CLOSING) AND ANY ENVIRONMENTAL
COMPLIANCE AUDITS PERMITTED UNDER APPLICABLE LAW.


7.7              TRANSFER TAXES.  ALL FEDERAL, STATE, OR LOCAL AND OTHER
TRANSFER, SALES, USE, OR SIMILAR TAXES APPLICABLE TO OR IMPOSED UPON OR ARISING
OUT OF THE TRANSFER OF THE SHARES OR OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE PAID BY THE SHAREHOLDERS.


7.8              RELEASE BY THE SHAREHOLDERS.  TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH OF THE SHAREHOLDERS HEREBY WAIVES AND RELEASES, ON BEHALF OF ITSELF
AND ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ADVISORS AND AGENTS
(COLLECTIVELY, THE “RELEASORS”), ALL RIGHTS, CLAIMS, DEBTS, ACTIONS OR CAUSES OF
ACTION, KNOWN OR UNKNOWN, INCLUDING UNDER ANY LAW AGAINST DISCRIMINATION, AND
ANY CLAIMS ARISING OUT OF TORT, CONTRACT, OR COMMON LAW, EXISTING ON OR PRIOR TO
THE CLOSING DATE THAT THE RELEASORS, COLLECTIVELY OR INDIVIDUALLY, HAVE OR MIGHT
HAVE AGAINST THE COMPANY OR THE SUBSIDIARY, OR THEIR SUCCESSORS OR ASSIGNS
(COLLECTIVELY, THE “RELEASEES”) FOR ANY AND ALL CLAIMS ARISING FROM, OUT OF, OR
RELATING TO EACH OF THE RELEASORS' RELATIONSHIP WITH THE COMPANY AS STOCKHOLDER,
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT; PROVIDED, HOWEVER, THAT NO RELEASOR
WAIVES OR RELEASES ANY CLAIMS RELATING TO THIS AGREEMENT OR ANY CLAIMS SUCH
RELEASOR SHALL HAVE FOR (I) CUSTOMARY ACCRUALS OF EMPLOYEE BENEFITS,
(II) PAYMENT OF ACCRUED SALARY AND COMMISSIONS, (III) OTHER COMPENSATION FOR
SERVICES PERFORMED, OR (IV) INDEMNIFICATION PROVIDED BY LAW OR WRITTEN AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE CORPORATE CHARTER OR BYLAWS OF THE COMPANY
OR ANY SUBSIDIARY) FOR ACTS OR OMISSIONS BY THE RELEASOR IN THE COURSE AND SCOPE
OF, AS APPLICABLE, HIS/ITS EMPLOYMENT, DUTIES AS AN OFFICER, DIRECTOR, AGENT, OR
CONSULTANT, EXCEPT THAT NO RELEASOR SHALL BE ENTITLED TO OBTAIN INDEMNIFICATION
FROM THE COMPANY OR ANY SUBSIDIARY WITH RESPECT TO ANY CLAIM, FACT, CIRCUMSTANCE
OR MATTER FOR WHICH ANY RELEASOR IS REQUIRED TO INDEMNIFY ANY BUYER INDEMNIFIED
PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.  IT IS THE
CLEAR AND UNEQUIVOCAL INTENTION OF EACH OF THE RELEASORS IN EXECUTING THIS
AGREEMENT THAT IT SHALL BE EFFECTIVE AS A FULL AND FINAL ACCORD AND
SATISFACTION, RELEASE, AND DISCHARGE OF EACH AND EVERY CLAIM SPECIFICALLY OR
GENERALLY REFERRED TO IN THE PRECEDING SENTENCE.  EACH RELEASOR UNDERSTANDS

37

--------------------------------------------------------------------------------

 

 


AND AGREES THAT IT IS EXPRESSLY WAIVING ALL CLAIMS AGAINST THE RELEASEES,
INCLUDING THOSE CLAIMS THAT IT MAY NOT KNOW OR SUSPECT TO EXIST, WHICH IF KNOWN
MAY HAVE MATERIALLY AFFECTED ITS DECISION TO PROVIDE THIS RELEASE, AND SUCH
RELEASOR EXPRESSLY WAIVES ANY RIGHTS UNDER APPLICABLE LAW THAT PROVIDE TO THE
CONTRARY.  EACH RELEASOR HEREBY IRREVOCABLY COVENANTS TO REFRAIN FROM, DIRECTLY
OR INDIRECTLY, ASSERTING ANY CLAIM OR CLAIMS AGAINST OR OTHERWISE SEEKING
RECOVERY FROM ANY RELEASEE BASED UPON ANY MATTER PURPORTED TO BE SO RELEASED
PURSUANT TO THIS SECTION 7.8. 


7.9              SHAREHOLDERS’ PERSONAL PROPERTY.  WITHIN ONE (1) DAY FOLLOWING
THE CLOSING DATE, THE SHAREHOLDERS WILL REMOVE (AT THEIR SOLE EXPENSE AND AFTER
CONSULTING WITH BUYER) ALL OF THE SHAREHOLDERS’ PERSONAL PROPERTY FROM THE OWNED
REAL PROPERTY AND THE LEASED REAL PROPERTY.

 


ARTICLE 8
CLOSING 


8.1              THE CLOSING.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT (THE “CLOSING”) SHALL OCCUR SIMULTANEOUSLY WITH THE EXECUTION
OF THIS AGREEMENT (THE “CLOSING DATE”), AT THE OFFICES OF HMB LOCATED AT 500 W.
MADISON, SUITE 3700, CHICAGO, ILLINOIS 60661. 


8.2              COMPANY’S AND SHAREHOLDERS’ CLOSING DELIVERIES.  AT THE
CLOSING, THE COMPANY AND THE SHAREHOLDERS SHALL DELIVER THE FOLLOWING:


(A)                CERTIFICATES REPRESENTING THE SHARES, DULY AND VALIDLY
ENDORSED IN FAVOR OF BUYER OR ACCOMPANIED BY A SEPARATE STOCK POWER DULY AND
VALIDLY EXECUTED BY EACH SHAREHOLDER AND OTHERWISE SUFFICIENT TO VEST IN BUYER
GOOD AND MARKETABLE TITLE TO THE SHARES;


(B)               THE ESCROW AGREEMENT, DULY EXECUTED BY THE SHAREHOLDERS’
REPRESENTATIVE AND THE LITIGATION SH REPRESENTATIVE;


(C)                A CERTIFICATE OF THE SECRETARY OF THE COMPANY CERTIFYING (I)
THE VALIDITY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS AND, IF REQUIRED BY
APPLICABLE LAW, THE SHAREHOLDERS OF THE COMPANY APPROVING AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, (II) THE COMPANY’S CERTIFICATE OF
INCORPORATION, AND (III) THE COMPANY’S BY-LAWS;


(D)               CLOSING AND DISBURSEMENT STATEMENT FOR THE PAYMENT OF THE
PURCHASE PRICE, DULY EXECUTED BY THE SHAREHOLDERS (THE “ALLOCATION SCHEDULE”); 


(E)                A LETTER OF RESIGNATION FROM EACH MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY AND ANY OFFICER OF THE COMPANY WHOSE RESIGNATION THE
BUYER REQUESTS EFFECTIVE AS OF THE CLOSING;


(F)                 ALL MINUTE BOOKS OF THE COMPANY;


(G)                EVIDENCE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
BUYER, OF THE TERMINATION OF THE AFFILIATE TRANSACTIONS SET FORTH ON SCHEDULE
7.5; 


 

38

--------------------------------------------------------------------------------

 

 


(H)                EXECUTED EMPLOYMENT AGREEMENTS OR OTHER AGREEMENTS WHICH ARE
ACCEPTABLE TO BUYER IN ITS REASONABLE DISCRETION WITH KEY EMPLOYEES OR
CONTRACTORS OF THE COMPANY OR THE SUBSIDIARY SET FORTH ON SCHEDULE 8.2(H) WHICH
PROVIDE SUCH KEY EMPLOYEES WITH A COMPENSATION PACKAGE NO LESS THAN THEY ARE
CURRENTLY BEING OFFERED BY THE COMPANY;


(I)                  THE LEASE AMENDMENT IN THE FORM ATTACHED HERETO AS EXHIBIT
8.2(I), WHICH IS FULLY EXECUTED BY THE COMPANY AND ALL OF THE OWNERS OF THE
LEASED REAL PROPERTY;


(J)                 EVIDENCE THAT ALL STOCK-BASED AWARDS HAVE BEEN REDEEMED
AND/OR CANCELLED;


(K)               EVIDENCE OF PAYMENT OF THE RETENTION BONUSES LISTED ON
SCHEDULE 3.6(F) HERETO, AND ALL OTHER PAYMENTS OR AMOUNTS OWED TO ANY EMPLOYEES,
OFFICERS AND BOARD MEMBERS OF THE COMPANY OR THE SUBSIDIARY WHO WERE TERMINATED
OR WHO RESIGNED THEIR POSITIONS PRIOR TO CLOSING, INCLUDING ANY SEVERANCE
PAYMENTS OWED TO SUCH OFFICERS OR EMPLOYEES PURSUANT TO AN EMPLOYMENT AGREEMENT
OR OTHERWISE;


(L)                  THE CONSENTS AND PAYOFF LETTERS WITH RESPECT TO THE
INDEBTEDNESS TO BE REPAID AT CLOSING PURSUANT TO SECTION 2.3(B) (THE “PAYOFF
LETTERS”), AND THOSE ADDITIONAL CONSENTS AND APPROVALS LISTED IN SCHEDULES 3.4
AND 4.2, IN EACH CASE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER;


(M)              EVIDENCE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER,
OF THE TERMINATION OF THE CONTRACTS SET FORTH ON SCHEDULE 8.2(M) WITHOUT FURTHER
LIABILITY OR OBLIGATION OF THE COMPANY, ITS SUBSIDIARY OR BUYER; AND


(N)                SUCH FURTHER TRANSACTION DOCUMENTS, CERTIFICATES, INSTRUMENTS
AND OTHER DOCUMENTS AS SHALL BE REASONABLY REQUESTED BY BUYER OR BUYER’S
COUNSEL.


8.3              BUYER’S CLOSING DELIVERIES.  AT THE CLOSING, BUYER SHALL
DELIVER THE FOLLOWING:


(A)                THE CLOSING CASH PAYMENT PAYABLE BY WIRE TRANSFER;


(B)               THE ESCROW AMOUNT BY WIRE TRANSFER PURSUANT TO THE ESCROW
AGREEMENT;


(C)                THE ESCROW AGREEMENT, DULY EXECUTED BY BUYER;


(D)               A CERTIFICATE OF THE SECRETARY OF BUYER CERTIFYING THE
VALIDITY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF BUYER APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THIS AGREEMENT; AND


(E)                EXECUTED EMPLOYMENT AGREEMENTS OR OTHER AGREEMENTS WHICH ARE
ACCEPTABLE TO BUYER IN ITS REASONABLE DISCRETION WITH KEY EMPLOYEES OR
CONTRACTORS OF THE COMPANY OR THE SUBSIDIARY SET FORTH ON SCHEDULE 8.2(H); AND


(F)                 SUCH FURTHER TRANSACTION DOCUMENTS, CERTIFICATES,
INSTRUMENTS, AND OTHER DOCUMENTS AS SHALL BE REASONABLY REQUESTED BY COMPANY’S
AND SHAREHOLDER’S COUNSEL.


 

39

--------------------------------------------------------------------------------

 

 


ARTICLE 9
INDEMNIFICATION 


9.1              SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES OF THE PARTIES
CONTAINED IN ARTICLES 3, 4 OR 5 OF THIS AGREEMENT OR IN ANY SCHEDULE HERETO, OR
IN ANY CERTIFICATE, DOCUMENT OR OTHER INSTRUMENT DELIVERED IN CONNECTION
HEREWITH SHALL TERMINATE AND CEASE TO BE OF FURTHER FORCE AND EFFECT ON THE
[****]  ANNIVERSARY OF THE CLOSING DATE (THE “INDEMNITY ESCROW RELEASE DATE”),
EXCEPT THAT (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.1
(ORGANIZATION AND CAPITALIZATION), 3.2  (SUBSIDIARY ORGANIZATION AND
CAPITALIZATION), 3.3  (AUTHORITY), 3.7(A)  (TITLE TO ASSETS), 3.20  (AFFILIATE
TRANSACTIONS), 3.21  (ABSENCE OF QUESTIONABLE PAYMENTS), 3.23  (BROKERS), 4.1 
(AUTHORITY), 4.3  (TITLE TO SHARES), 5.2  (AUTHORITY), 5.5  (ACQUISITION OF
SHARES FOR INVESTMENT) AND 5.6  (ACKNOWLEDGEMENT) SHALL SURVIVE THE CLOSING AND
CONTINUE INDEFINITELY, (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 3.14 (TAXES), 3.15  (LABOR MATTERS),  3.16  (EMPLOYEE BENEFIT PLANS),
AND 3.18  (ENVIRONMENTAL MATTERS), SHALL SURVIVE THE CLOSING UNTIL THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (GIVING EFFECT TO ANY
WAIVER, MITIGATION OR EXTENSION THEREOF) AND (C) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3.12(C) (PRODUCT WARRANTIES) SHALL SURVIVE THE
CLOSING AND CONTINUE FOR [****]  FOLLOWING THE CLOSING.  THE COVENANTS AND
AGREEMENTS OF THE PARTIES CONTAINED IN THIS AGREEMENT OR IN ANY SCHEDULE HERETO,
OR IN ANY CERTIFICATE, DOCUMENT OR OTHER INSTRUMENT DELIVERED IN CONNECTION
HEREWITH SHALL SURVIVE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


9.2              INDEMNIFICATION GENERALLY; ETC.


(A)                BY THE SHAREHOLDERS SEVERALLY IN FAVOR OF THE BUYER
INDEMNIFIED PARTIES.  EACH SHAREHOLDER, FOR ITSELF FOR ONLY ITS OWN ACTIONS
RELATED TO THE FOLLOWING, AND NOT FOR ANY OTHER SHAREHOLDER, SHALL INDEMNIFY AND
HOLD HARMLESS BUYER AND ITS OFFICERS, DIRECTORS, CONTROL PERSONS, EMPLOYEES,
STOCKHOLDERS, REPRESENTATIVES, ASSIGNS, SUCCESSORS AND AFFILIATES (INCLUDING,
AFTER THE CLOSING, THE COMPANY AND THE SUBSIDIARY) (COLLECTIVELY, THE “BUYER
INDEMNIFIED PARTIES”) FROM ANY AND ALL LOSSES THAT ANY BUYER INDEMNIFIED PARTY
MAY SUFFER, SUSTAIN OR INCUR AS A RESULT OF OR ARISING OUT OF OR IN CONNECTION
WITH THE INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SUCH
SHAREHOLDER CONTAINED IN ARTICLE 4 OF THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT.


(B)               BY THE SHAREHOLDERS SEVERALLY IN FAVOR OF THE BUYER
INDEMNIFIED PARTIES.  THE SHAREHOLDERS, ON A SEVERAL (AND NOT JOINT AND SEVERAL
BASIS), PRO RATA, BASED ON THE PORTION OF THE CLOSING CASH PAYMENT RECEIVED BY
THEM, SHALL INDEMNIFY AND HOLD HARMLESS THE BUYER INDEMNIFIED PARTIES FROM ANY
AND ALL LOSSES THAT ANY BUYER INDEMNIFIED PARTY MAY SUFFER, SUSTAIN OR INCUR AS
A RESULT OF OR ARISING OUT OF OR IN CONNECTION WITH:

(I)                  THE INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY THE SHAREHOLDERS CONTAINED IN ARTICLE 3 OF THIS AGREEMENT; OR

(II)                THE BREACH OR NON-PERFORMANCE OF ANY AGREEMENT OR COVENANT
MADE BY THE COMPANY CONTAINED IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO
BE PERFORMED OR COMPLIED WITH BY THE COMPANY PRIOR TO OR AS OF THE CLOSING; OR

 

40

--------------------------------------------------------------------------------

 

 

(III)               THE BREACH OR NON-PERFORMANCE BY ANY SHAREHOLDER OF ANY
AGREEMENT OR COVENANT MADE BY SUCH SHAREHOLDER CONTAINED IN THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT; OR

(IV)              THE ACTIONS DESCRIBED ON SCHEDULE 3.8 HERETO AND/OR ANY OTHER
THIRD PARTY CLAIMS ARISING OUT OF OR RELATED THERETO.


(C)                BY BUYER AND THE COMPANY IN FAVOR OF THE SHAREHOLDERS.  BUYER
AND THE COMPANY, JOINTLY AND SEVERALLY, SHALL INDEMNIFY AND HOLD HARMLESS EACH
SHAREHOLDER AND ITS OFFICERS, DIRECTORS, CONTROL PERSONS, EMPLOYEES,
STOCKHOLDERS, REPRESENTATIVES, ASSIGNS, SUCCESSORS AND AFFILIATES (COLLECTIVELY,
THE “SHAREHOLDER INDEMNIFIED PARTIES”) FOR ANY AND ALL LOSSES THAT SUCH
SHAREHOLDER INDEMNIFIED PARTY MAY SUFFER, SUSTAIN OR INCUR AS A RESULT OF OR
ARISING OUT OF:

(I)                  THE INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY BUYER CONTAINED IN ARTICLE 5 OF THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT;

(II)                THE BREACH OR NON-PERFORMANCE BY BUYER OF ANY AGREEMENT OR
COVENANT MADE BY BUYER CONTAINED IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT;

(III)               THE BREACH OF ANY AGREEMENT OR COVENANT MADE BY THE COMPANY
CONTAINED IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO BE PERFORMED OR
COMPLIED WITH BY THE COMPANY FOLLOWING THE CLOSING; OR

(IV)              ALL LIABILITIES OR OBLIGATIONS OF THE COMPANY FOLLOWING THE
CLOSING, PROVIDED THAT PURSUANT TO THIS AGREEMENT OR THE TRANSACTION DOCUMENTS
SUCH LIABILITIES OR OBLIGATIONS (A) ARE NOT REQUIRED TO BE PAID BY THE
SHAREHOLDERS, (B) WERE NOT REQUIRED TO BE PAID BY THE COMPANY PRIOR TO CLOSING
OR (C) ARE NOT ELIGIBLE FOR INDEMNIFICATION FROM THE SHAREHOLDERS PURSUANT TO
SECTIONS 9.2(A)  OR (B)  ABOVE.


(D)               EXCLUSIVE REMEDIES.  AFTER CLOSING, THE INDEMNIFICATION
PROVISIONS OF THIS ARTICLE 9 SHALL BE THE SOLE AND EXCLUSIVE REMEDY WITH RESPECT
TO ANY AND ALL CLAIMS ARISING OUT OF OR RELATING TO BUYER’S INVESTIGATION OF THE
COMPANY OR THE BUSINESS, THIS AGREEMENT, THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS (EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY SET FORTH THEREIN) AND THE PERFORMANCE BY THE PARTIES OF ITS OR THEIR
TERMS, AND NO OTHER REMEDY SHALL BE HAD PURSUANT TO ANY CONTRACT OR OTHER TORT
THEORY OR OTHERWISE BY THE SHAREHOLDERS, THE COMPANY, BUYER AND THEIR RESPECTIVE
TRUSTEES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AFFILIATES, ATTORNEYS,
CONSULTANTS, INSURERS, SUCCESSORS AND ASSIGNS, ALL SUCH REMEDIES BEING HEREBY
EXPRESSLY WAIVED TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW.  IN
FURTHERANCE OF THE FOREGOING, FROM AND AFTER THE CLOSING, BUYER WAIVES, TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ANY AND ALL RIGHTS, CLAIMS AND
CAUSES OF ACTION THAT IT MAY HAVE AGAINST THE SHAREHOLDERS OR THEIR AFFILIATES
RELATING TO BUYER’S INVESTIGATION OF THE COMPANY AND THE BUSINESS, THIS
AGREEMENT, THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS, AND ANY CONTRACT ENTERED INTO PURSUANT HERETO (EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY SET FORTH THEREIN) OR THE PERFORMANCE BY THE PARTIES OF ITS
OR THEIR TERMS ARISING UNDER OR BASED UPON ANY LAW OR OTHERWISE, OTHER THAN AS
EXPRESSLY SET FORTH IN THIS ARTICLE 9.  AFTER THE CLOSING, BUYER SHALL NOT BE
ENTITLED TO A RESCISSION OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT (OR ANY
RELATED AGREEMENTS) OR ANY FURTHER INDEMNIFICATION RIGHTS OR

41

--------------------------------------------------------------------------------

 

 


CLAIMS OF ANY NATURE WHATSOEVER, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
BUYER TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW.  NOTWITHSTANDING
ANYTHING TO CONTRARY HEREIN, BUYER SHALL RETAIN, WITH RESPECT TO ANY AND ALL
CLAIMS ARISING OUT OF OR RELATING TO BUYER’S INVESTIGATION OF THE COMPANY OR THE
BUSINESS, THIS AGREEMENT, THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS AND THE PERFORMANCE BY THE PARTIES OF ITS OR THEIR
TERMS: (I) ALL AVAILABLE REMEDIES UNDER APPLICABLE LAW IN THE CASE OF FRAUD,
WILLFUL MISCONDUCT OR INTENTIONAL MISREPRESENTATION, AND (II) REMEDIES OF
SPECIFIC PERFORMANCE, INJUNCTION AND OTHER EQUITABLE RELIEF. 


9.3              LIMITATION ON INDEMNIFICATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN:


(A)                INDEMNITY BASKET.  NO BUYER INDEMNIFIED PARTY OR SHAREHOLDER
INDEMNIFIED PARTY SHALL HAVE ANY RIGHT TO INDEMNIFICATION PURSUANT TO SECTION
9.2(A), 9.2(B)(I)  OR 9.2(C)(I), UNLESS AND UNTIL THE BUYER INDEMNIFIED PARTIES
OR THE SHAREHOLDER INDEMNIFIED PARTIES SHALL HAVE INCURRED ON A CUMULATIVE BASIS
AGGREGATE LOSSES IN AN AMOUNT EXCEEDING [****]  (THE “BASKET”), IN WHICH EVENT
THE RIGHT OF BUYER, ITS AFFILIATES OR SUCH OTHER PERSON TO INDEMNIFICATION SHALL
APPLY TO ALL LOSSES IN EXCESS OF SUCH AMOUNT; PROVIDED, THAT THE BASKET WILL NOT
APPLY TO INDEMNIFICATION CLAIMS FOR BREACHES OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN [****]. 


(B)               INDEMNITY CAP.  THE SUM OF ALL LOSSES WHICH THE BUYER
INDEMNIFIED PARTIES SHALL HAVE ANY RIGHT TO INDEMNIFICATION BY THE SHAREHOLDERS
PURSUANT TO SECTION 9.2(A) OR 9.2(B)(I)  SHALL NOT EXCEED [****]  (THE “CAP”);
PROVIDED, THAT THE CAP SHALL NOT APPLY TO LOSSES AS A RESULT OF OR ARISING OUT
OF OR IN CONNECTION WITH THE INACCURACY OR BREACH OF ANY REPRESENTATION OR
WARRANTY CONTAINED [****]. 


(C)                MITIGATION OF LOSSES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS AGREEMENT, THE PARTIES SHALL TAKE COMMERCIALLY
REASONABLE STEPS (TO THE EXTENT THEN AVAILABLE OR POSSIBLE) TO MITIGATE ALL
LOSSES UPON AND AFTER BECOMING AWARE OF ANY EVENT THAT COULD REASONABLY BE
EXPECTED TO GIVE RISE TO SUCH LOSSES (PROVIDED THAT THE COSTS OF SUCH MITIGATION
SHALL BE INDEMNIFIABLE LOSSES HEREUNDER).


(D)               LIMITATION ON DAMAGES.  IN NO EVENT SHALL ANY PARTY BE LIABLE
FOR LOSS OF PROFITS OR INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
FOR ANY REASON WHATSOEVER OR FOR ANY MULTIPLE OF DAMAGES OR ANY MULTIPLE OF
EARNINGS OR EBITDA, INCLUDING, BUT NOT LIMITED TO, ANY INACCURACY OR BREACH OF
ANY REPRESENTATION OR WARRANTY MADE BY ANY PARTY IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT; PROVIDED, HOWEVER THAT THE FOREGOING WILL NOT PRECLUDE A
PARTY FROM RECOVERING DIRECT DAMAGES FOR DIMINUTION OF VALUE.  THE PARTIES WILL
BE ENTITLED TO INDIRECT, PUNITIVE, ETC. DAMAGES IN THE EVENT THAT THE
INDEMNIFIED PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY.


(E)                LOSSES.  THE AMOUNT OF ANY LOSSES FOR WHICH INDEMNIFICATION
IS PROVIDED UNDER THIS ARTICLE 9 SHALL BE NET OF (I) ANY ACCRUALS OR RESERVES ON
THE FINAL CLOSING STATEMENT WITH RESPECT TO SUCH MATTER, (II) ANY CORRESPONDING
TAX BENEFITS OR TAX DETRIMENTS (INCLUDING, BUT NOT LIMITED TO, ANY REFUND OR
REDUCTION IN TAXES OTHERWISE PAYABLE) REALIZABLE BY AN INDEMNIFIED PERSON OR ITS
AFFILIATES WITH RESPECT TO SUCH MATTER; AND (III) ANY INSURANCE PROCEEDS PAYABLE
TO

42

--------------------------------------------------------------------------------

 

 


BUYER OR THE COMPANY OR ANY OTHER INDEMNIFIED PERSON WITH RESPECT TO SUCH
MATTER.  IN THE EVENT THAT ANY SUCH INSURANCE PROCEEDS OR RECOVERY ARE RECEIVED
BY AN INDEMNIFIED PERSON OR AFFILIATE THEREOF AFTER PAYMENT OF AN INDEMNITY
CLAIM BY AN INDEMNIFYING PERSON HEREUNDER, THE INDEMNIFIED PERSON SHALL PROMPTLY
PAY THE AMOUNT OF SUCH PROCEEDS OR OTHER RECOVERY TO THE INDEMNIFYING PERSON TO
THE EXTENT OF THE INDEMNIFYING PERSON’S PRIOR PAYMENT.  ANY INSURANCE PROCEEDS
OR RECOVERY RECEIVED BY THE BUYER OR THE COMPANY WITH RESPECT TO ANY ACTION
LISTED ON SCHEDULE 3.8 OR A THIRD PARTY CLAIM ARISING OUT OF OR RELATED THERETO
SHALL BE DEPOSITED WITH THE ESCROW AGENT AND ADDED TO THE LITIGATION ESCROW WITH
RESPECT TO ANY ACTION LISTED ON SCHEDULE 3.8 OR TO THE INDEMNITY ESCROW WITH
RESPECT TO ANY SUCH THIRD PARTY CLAIM; PROVIDED THAT ALL PROCEEDS  SHALL BE
DISBURSED IN ACCORDANCE WITH THE ESCROW AGREEMENT; AND PROVIDED FURTHER THAT ANY
SUCH INSURANCE PROCEEDS OR RECOVERY ATTRIBUTABLE TO COSTS OR EXPENSES INCURRED
BY THE COMPANY PRIOR TO THE CLOSING DATE SHALL BE DISPERSED TO THE SHAREHOLDERS
AS DIRECTED BY THE LITIGATION SH REPRESENTATIVE. 


(F)                 NO OFFSET.  AN INDEMNIFIED PERSON SHALL NOT SATISFY, IN
WHOLE OR IN PART, ANY AMOUNTS OWNING TO THE INDEMNIFIED PERSON UNDER THIS
ARTICLE 9 BY SETTING OFF ANY AMOUNTS OWED TO ANY INDEMNIFYING PERSON BY ANY
INDEMNIFIED PERSON.


(G)                TREATMENT OF BUYER, THE COMPANY AND AFFILIATES.  BUYER, ITS
AFFILIATES AND THE COMPANY FOLLOWING THE CLOSING, AND EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, SHALL BE DEEMED THE SAME ENTITY FOR PURPOSES OF THE
RECEIPT OF PAYMENTS OF INDEMNIFIED LOSSES, SUCH THAT RECEIPT OF SUCH FUNDS BY
THE COMPANY (AND ITS SUCCESSORS AND ASSIGNS) SHALL BE DEEMED RECEIPT OF THE SAME
FUNDS BY BUYER AND ITS AFFILIATES (AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS),
AND VICE VERSA. 


9.4              DIRECT CLAIMS.  AS SOON AS POSSIBLE AFTER THE INDEMNIFIED
PERSON’S DISCOVERY OF ANY FACTS OR CONDITIONS THAT MAY GIVE RISE TO A LOSS OR
LOSSES FOR WHICH INDEMNIFICATION UNDER THIS ARTICLE 9  CAN BE OBTAINED, THE
INDEMNIFIED PERSON SHALL, NO LATER THAN THIRTY (30) DAYS AFTER SUCH DISCOVERY,
GIVE WRITTEN NOTICE THEREOF TO THE INDEMNIFYING PERSONS.  SUCH NOTICE SHALL
STATE THE NATURE AND BASIS OF SUCH CLAIM IN REASONABLE DETAIL, AND THE AMOUNT OF
SUCH LOSSES (A REASONABLE ESTIMATE THEREOF IF THE ACTUAL AMOUNT IS NOT KNOWN OR
A BRIEF EXPLANATION OF THE POSSIBLE LOSSES IF THE AMOUNT IS NOT CAPABLE OF
REASONABLE CALCULATION AT SUCH TIME), AND SHALL BE ACCOMPANIED BY COPIES OF ALL
RELEVANT DOCUMENTATION WITH RESPECT TO SUCH CLAIM. NOTWITHSTANDING THE
FOREGOING, NO DELAY ON THE PART OF THE INDEMNIFIED PERSON IN NOTIFYING ANY
INDEMNIFYING PERSON SHALL RELIEVE THE INDEMNIFYING PERSON FROM ANY LIABILITY OR
OBLIGATIONS HEREUNDER UNLESS THE INDEMNIFYING PERSON THEREBY IS ACTUALLY AND
MATERIALLY PREJUDICED BY THE DELAY.


9.5              THIRD-PARTY CLAIMS.  FOR ANY INDEMNIFIED PERSON TO BE ENTITLED
TO ANY INDEMNIFICATION PROVIDED FOR UNDER THIS AGREEMENT WITH RESPECT TO LOSSES
RESULTING FROM THE ASSERTION OF ANY LIABILITY BY THIRD PARTIES (EACH A
“THIRD-PARTY CLAIM”), THE INDEMNIFIED PERSON MUST COMPLY WITH AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 9.5.   


 

43

--------------------------------------------------------------------------------

 

 


(A)                NOTICE OF LOSS.  THE INDEMNIFIED PERSON SHALL GIVE WRITTEN
NOTICE TO THE INDEMNIFYING PERSONS OF ANY THIRD-PARTY CLAIM AS SOON AS POSSIBLE
AFTER THE INDEMNIFIED PERSON’S RECEIPT OF NOTICE OF THE THIRD-PARTY CLAIM, BUT
IN NO EVENT LATER THAN THIRTY (30) DAYS THEREAFTER, AND IN NO EVENT MORE THAN
FIVE (5) BUSINESS DAYS AFTER BEING SERVED WITH ANY SUMMONS, COMPLAINT OR SIMILAR
LEGAL PROCESS UNLESS SUCH LEGAL PROCESS REQUIRES AN IMMEDIATE RESPONSE, IN WHICH
CASE THE INDEMNIFIED PERSON SHALL GIVE IMMEDIATE NOTICE TO THE INDEMNIFYING
PERSON.  SUCH NOTICE SHALL STATE THE NATURE AND BASIS OF SUCH THIRD-PARTY CLAIM
AND THE AMOUNT THEREOF (OR A REASONABLE ESTIMATE IF THE ACTUAL AMOUNT IS NOT
KNOWN OR NOT CAPABLE OF REASONABLE CALCULATION AT SUCH TIME), AND SHALL BE
ACCOMPANIED BY COPIES OF ALL RELEVANT DOCUMENTATION WITH RESPECT TO SUCH
THIRD-PARTY CLAIM, INCLUDING, BUT NOT LIMITED TO, ANY SUMMONS, COMPLAINT OR
OTHER PLEADING WHICH MAY HAVE BEEN SERVED, ANY WRITTEN DEMAND OR ANY OTHER
DOCUMENT OR INSTRUMENT.  NOTWITHSTANDING THE FOREGOING, NO DELAY ON THE PART OF
THE INDEMNIFIED PERSON IN NOTIFYING ANY INDEMNIFYING PERSON SHALL RELIEVE THE
INDEMNIFYING PERSON FROM ANY LIABILITY OR OBLIGATIONS HEREUNDER UNLESS THE
INDEMNIFYING PERSON THEREBY IS ACTUALLY AND MATERIALLY PREJUDICED BY THE DELAY.


(B)               PROCEDURES.   

(I)                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.5(B)(II) HEREOF,
IF THE INDEMNIFYING PERSONS SHALL ACKNOWLEDGE IN A WRITING DELIVERED TO THE
INDEMNIFIED PERSON THAT THE INDEMNIFYING PERSONS SHALL BE OBLIGATED UNDER THE
TERMS OF THEIR INDEMNIFICATION OBLIGATIONS HEREUNDER IN CONNECTION WITH ALL OR
ANY PORTION OF SUCH THIRD-PARTY CLAIM, THEN THE INDEMNIFYING PERSONS SHALL HAVE
THE RIGHT TO ASSUME THE DEFENSE OF SUCH THIRD-PARTY CLAIM OR SUCH PORTION OF
SUCH THIRD-PARTY CLAIM ACKNOWLEDGED IN WRITING AND DELIVERED TO THE INDEMNIFIED
PERSONS WITHIN THIRTY (30) DAYS OF RECEIPT OF THE NOTICE FROM THE INDEMNIFIED
PERSONS, AT THEIR OWN EXPENSE AND BY THEIR OWN COUNSEL WHICH SHALL BE REASONABLY
SATISFACTORY TO THE INDEMNIFIED PERSONS; PROVIDED, THAT THE INDEMNIFYING PERSONS
SHALL NOT HAVE THE RIGHT TO ASSUME (OR CONTINUE TO ASSUME) THE DEFENSE OF ANY
THIRD-PARTY CLAIM, NOTWITHSTANDING THE GIVING OF SUCH WRITTEN ACKNOWLEDGEMENT,
IF (I) THE INDEMNIFIED PERSONS SHALL HAVE ONE OR MORE LEGAL OR EQUITABLE
DEFENSES AVAILABLE TO THEM WHICH ARE DIFFERENT FROM OR IN ADDITION TO THOSE
AVAILABLE TO THE INDEMNIFYING PERSONS, (II) SUCH THIRD PARTY CLAIM RELATES TO OR
ARISES IN CONNECTION WITH ANY CRIMINAL PROCEEDING, ACTION, INDICTMENT,
ALLEGATION OR INVESTIGATION OR SEEKS ANY REMEDY OTHER THAN THE PAYMENT OF MONEY
DAMAGES, (III) THE INDEMNIFIED PERSON AND INDEMNIFYING PERSON ARE BOTH NAMED
PARTIES TO THE APPLICABLE PROCEEDINGS AND THE INDEMNIFIED PERSON SHALL HAVE
REASONABLY CONCLUDED BASED ON THE ADVICE OF COUNSEL THAT REPRESENTATION OF BOTH
PARTIES BY THE SAME COUNSEL, OR THE CONDUCT OF SUCH DEFENSE BY THE INDEMNIFYING
PERSON, WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS
BETWEEN THEM, (IV) IT IS REASONABLY LIKELY THAT THE LOSSES ARISING FROM SUCH
THIRD PARTY CLAIM (IF DETERMINED IN ANY MANNER) WILL EXCEED THE AMOUNT SUCH
INDEMNIFIED PERSON WILL BE ENTITLED TO RECOVER AS A RESULT OF THE LIMITATIONS
SET FORTH IN THIS ARTICLE 9 OR (V) [****].  NO ACKNOWLEDGEMENT OF AN
INDEMNIFYING PERSON OF ITS OBLIGATION TO INDEMNIFY ANY INDEMNIFIED PERSON SHALL
BE CONSTRUED AS AN ADMISSION OF LIABILITY WITH RESPECT TO THE PERSON MAKING THE
THIRD-PARTY CLAIM.  IF THE INDEMNIFYING PERSONS SHALL ASSUME THE DEFENSE OF A
THIRD-PARTY CLAIM, THE INDEMNIFYING PERSONS SHALL NOT BE RESPONSIBLE FOR ANY
LEGAL OR OTHER DEFENSE COSTS SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PERSONS IN
CONNECTION WITH THE DEFENSE THEREOF, PROVIDED THAT THE INDEMNIFIED PERSONS SHALL
BE PERMITTED TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM.  IF ANY OF THE
INDEMNIFYING PERSONS DO NOT EXERCISE THEIR RIGHT TO ASSUME THE DEFENSE OF A
THIRD-PARTY CLAIM BY GIVING THE WRITTEN

44

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT REFERRED TO IN THIS SECTION 9.5, OR ARE OTHERWISE RESTRICTED
FROM SO ASSUMING BY THE PROVISIONS OF THIS SECTION 9.5(B)(I), THE INDEMNIFYING
PERSONS SHALL NEVERTHELESS BE ENTITLED TO PARTICIPATE IN SUCH DEFENSE WITH THEIR
OWN COUNSEL AND AT THEIR OWN EXPENSE; AND IN ANY SUCH CASE, THE INDEMNIFIED
PERSONS MAY ASSUME THE DEFENSE OF THE THIRD-PARTY CLAIM, WITH COUNSEL WHICH
SHALL BE REASONABLY SATISFACTORY TO THE INDEMNIFYING PERSONS, AND SHALL ACT
REASONABLY AND IN ACCORDANCE WITH THEIR GOOD FAITH BUSINESS JUDGMENT AND SHALL
NOT EFFECT ANY SETTLEMENT WITHOUT THE CONSENT OF THE INDEMNIFYING PERSONS, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, IN THE EVENT THAT THERE ARE MULTIPLE INDEMNIFYING
PERSONS WITH RESPECT TO A THIRD-PARTY CLAIM AND ALL OF THOSE INDEMNIFYING
PERSONS DO NOT EXERCISE THEIR RIGHT TO ASSUME THE DEFENSE OF A THIRD-PARTY CLAIM
BY GIVING THE WRITTEN ACKNOWLEDGEMENT REFERRED TO IN THIS SECTION 9.5, AND THEY
ARE NOT OTHERWISE RESTRICTED FROM SO ASSUMING BY THE PROVISIONS OF THIS SECTION
9.5, BUYER MAY DESIGNATE THAT THE SHAREHOLDERS’ REPRESENTATIVE ASSUME THE
DEFENSE OF ANY SUCH THIRD-PARTY CLAIMS AS PROVIDED IN THIS SECTION 9.5.  IF THE
INDEMNIFYING PERSONS EXERCISE THEIR RIGHT TO ASSUME THE DEFENSE OF A THIRD-PARTY
CLAIM, THE INDEMNIFYING PERSONS MAY ENTER INTO ANY SETTLEMENT OF ANY THIRD-PARTY
CLAIM; PROVIDED, THE INDEMNIFYING PERSON MAY NOT ENTER INTO ANY SETTLEMENT OF
ANY THIRD-PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PERSON (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) IF PURSUANT
TO OR AS A RESULT OF SUCH SETTLEMENT, (I) INJUNCTIVE OR OTHER EQUITABLE RELIEF
WOULD BE IMPOSED AGAINST THE INDEMNIFIED PERSON, (II) CRIMINAL ALLEGATIONS MAY
BE BROUGHT AGAINST THE INDEMNIFIED PERSON IN CONNECTION WITH SUCH THIRD-PARTY
CLAIM, (III) CONTAINS AN ADMISSION OF WRONGDOING OR LIABILITY ON BEHALF OF ANY
INDEMNIFIED PERSON, (IV) INCLUDES A FINDING OR ADMISSION THAT WOULD HAVE AN
ADVERSE EFFECT ON OTHER CLAIMS MADE OR THREATENED AGAINST ANY PARENT INDEMNIFIED
PARTY, (V) DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE DELIVERY BY THE
CLAIMANT OR PLAINTIFF TO THE INDEMNIFIED PERSON OF A WRITTEN RELEASE FROM ALL
LIABILITY IN RESPECT OF SUCH ACTION, SUIT OR PROCEEDING, OR (VI) SUCH SETTLEMENT
WOULD OR COULD REASONABLY BE EXPECTED TO LEAD TO ANY LIABILITY OR CREATE ANY
FINANCIAL OR OTHER OBLIGATION ON THE PART OF THE INDEMNIFIED PERSON FOR WHICH
THE INDEMNIFIED PERSON IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER.  IN SUCH AN
EVENT, THE INDEMNIFIED PERSON WILL NOT SETTLE THE SUBJECT CLAIM AT THE EXPENSE
OF THE INDEMNIFYING PERSONS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFYING PERSON (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).  IF THE INDEMNIFIED PERSON REFUSES TO CONSENT TO AN OFFER OF
SETTLEMENT FOR A THIRD-PARTY CLAIM INVOLVING ONLY CIVIL MONEY DAMAGES, THE
INDEMNIFIED PERSON SHALL BE SOLELY RESPONSIBLE FOR ALL LOSSES INCURRED BY SUCH
INDEMNIFIED PERSON FROM AND AFTER THE DATE OF SUCH REFUSAL TO THE EXTENT THAT
THE EVENTUAL RESOLUTION OF SUCH THIRD-PARTY CLAIM IS MORE COSTLY THAN THE AMOUNT
WHICH WOULD HAVE BEEN EXPENSES HAD THE INDEMNIFIED PERSON ACCEPTED SUCH
SETTLEMENT OFFER.  IF AN INDEMNIFIED PERSON CONTROLS THE DEFENSE OF A
THIRD-PARTY CLAIM PURSUANT TO THIS SECTION 9.5, IT SHALL KEEP THE INDEMNIFYING
PERSONS INFORMED OF ALL MATERIAL DEVELOPMENTS REGARDING SUCH THIRD-PARTY CLAIM.

 

45

--------------------------------------------------------------------------------

 

 

(II)                THE LITIGATION SH REPRESENTATIVE, ON BEHALF OF THE
SHAREHOLDERS, WILL ASSUME THE DEFENSE OF THE ACTIONS DESCRIBED IN SCHEDULE 3.8
HERETO.  WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE, THE LITIGATION SH
REPRESENTATIVE AND THE BUYER SHALL AGREE ON LEGAL COUNSEL APPROVED OR CERTIFIED
BY ADMIRAL INSURANCE.  IN MANAGING THE DEFENSE OF SUCH ACTIONS, THE LITIGATION
SH REPRESENTATIVE SHALL ACT REASONABLY AND IN ACCORDANCE WITH HIS GOOD FAITH
BUSINESS JUDGMENT AND SHALL NOT EFFECT ANY SETTLEMENT WITHOUT THE CONSENT OF THE
BUYER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED; PROVIDED,
HOWEVER, THAT THE LITIGATION SH REPRESENTATIVE MAY ENTER INTO A SETTLEMENT OF AN
ACTION LISTED ON SCHEDULE 3.8 WITHOUT THE PRIOR WRITTEN CONSENT OF THE BUYER IF
SUCH SETTLEMENT, [****].  NOTWITHSTANDING THE FOREGOING, THE BUYER SHALL
NEVERTHELESS BE ENTITLED TO PARTICIPATE IN SUCH DEFENSE WITH ITS OWN COUNSEL AND
AT ITS OWN EXPENSE.  IF THE LITIGATION SH REPRESENTATIVE FAILS TO ASSUME THE
DEFENSE, OR HAVING ASSUMED SAME, IS GROSSLY NEGLIGENT IN DEFENDING SUCH ACTIONS,
THEN THE BUYER AND/OR ANY OTHER BUYER INDEMNIFIED PARTY SHALL BE ENTITLED TO
ASSUME SUCH DEFENSE AT THE SHAREHOLDERS’ EXPENSE.


9.6              MANNER OF PAYMENT; TERMINATION OF ESCROW.  ANY PAYMENT THAT
THAT SHAREHOLDERS ARE OBLIGATED TO MAKE TO ANY BUYER INDEMNIFIED PARTIES
PURSUANT TO THIS ARTICLE 9 SHALL BE PAID FIRST, TO THE EXTENT THERE ARE
SUFFICIENT FUNDS IN THE ESCROW ACCOUNT, BY RELEASE OF FUNDS TO THE BUYER
INDEMNIFIED PARTIES FROM THE ESCROW ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE
ESCROW AGREEMENT AND, SECOND TO THE EXTENT THE ESCROW AMOUNT IS INSUFFICIENT TO
PAY ANY REMAINING SUMS DUE, THEN THE SHAREHOLDERS SHALL BE REQUIRED TO PAY A PRO
RATA PORTION (BASED ON THE PORTION OF THE CLOSING CASH PAYMENT RECEIVED BY EACH
OF THEM) OF ALL ADDITIONAL SUMS DUE AND OWING TO THE BUYER INDEMNIFIED PARTIES
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS WITHIN THIRTY (30) BUSINESS DAYS
AFTER THE DETERMINATION OF THE AMOUNT OF LOSSES THEREOF.   ANY PAYMENT THAT THAT
BUYER IS OBLIGATED TO MAKE TO ANY SHAREHOLDER INDEMNIFIED PARTIES PURSUANT TO
THIS ARTICLE 9 SHALL BE PAID BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
WITHIN THIRTY (30) BUSINESS DAYS AFTER THE DETERMINATION OF THE AMOUNT OF LOSSES
THEREOF. 


9.7              ADDITIONAL INDEMNIFICATION TERMS.  FOR PURPOSES OF DETERMINING
THE LOSS RESULTING FROM OR IN CONNECTION WITH A BREACH REQUIRING THE
SHAREHOLDERS TO INDEMNIFY THE BUYER INDEMNIFIED PARTIES PURSUANT TO THIS
ARTICLE 9, (I) EACH REPRESENTATION, WARRANTY, COVENANT AND AGREEMENT MADE BY THE
COMPANY OR ANY SHAREHOLDER, WHETHER MADE HEREIN OR IN ANY OTHER TRANSACTION
DOCUMENT, IS MADE WITHOUT ANY QUALIFICATIONS OR LIMITATIONS AS TO MATERIALITY
(INCLUDING ANY QUALIFICATIONS OR LIMITATIONS MADE BY REFERENCE TO A MATERIAL
ADVERSE EFFECT) AND (II) WITHOUT LIMITING THE FOREGOING, THE WORDS “MATERIAL”
AND “MATERIAL ADVERSE EFFECT” AND WORDS OF SIMILAR IMPORT SHALL BE DEEMED
DELETED FROM ANY SUCH REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT.

46

--------------------------------------------------------------------------------

 

 

 


ARTICLE 10
MISCELLANEOUS 


10.1          COUNTERPARTS; DELIVERY.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL BE DEEMED TO BE ONE AGREEMENT.  THIS AGREEMENT AND ANY
AMENDMENT HERETO, TO THE EXTENT SIGNED AND DELIVERED BY MEANS OF A FACSIMILE
MACHINE OR VIA ELECTRONIC MAIL OF A .PDF OR .TIF OR SIMILAR FILE FORMAT, SHALL
BE TREATED IN ALL MANNER AND RESPECTS AS AN ORIGINAL AGREEMENT OR INSTRUMENT AND
SHALL BE CONSIDERED TO HAVE THE SAME BINDING LEGAL EFFECT AS IF IT WERE THE
ORIGINAL SIGNED VERSION THEREOF DELIVERED IN PERSON.  AT THE REQUEST OF ANY
PARTY, EACH PARTY SHALL RE-EXECUTE ORIGINAL FORMS THEREOF AND DELIVER THEM TO
ALL PARTIES.  NO PARTY SHALL RAISE THE USE OF A FACSIMILE MACHINE OR ELECTRONIC
MAIL OF A .PDF OR .TIF OR SIMILAR FILE FORMAT TO DELIVER A SIGNATURE, OR THE
FACT THAT ANY SIGNATURE OR AGREEMENT OR INSTRUMENT WAS TRANSMITTED OR
COMMUNICATED THROUGH THE USE OF A FACSIMILE MACHINE OR VIA ELECTRONIC MAIL OF A
.PDF OR .TIF OR SIMILAR FILE FORMAT, AS A DEFENSE TO THE FORMATION OR
ENFORCEABILITY OF THIS AGREEMENT, AND EACH PARTY FOREVER WAIVES ANY SUCH
DEFENSE.  EACH OF THE PARTIES ACKNOWLEDGES RECEIPT OF A FULLY-EXECUTED COPY OF
THIS AGREEMENT.


10.2          GOVERNING LAW; JURISDICTION; WAIVER; SERVICE. 


(A)                GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.


(B)               JURISDICTION.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
DELAWARE IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION MAY AND SHALL BE
HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT.  THE PARTIES HERETO
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING AND ANY
RIGHTS THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF SUCH ACTION OR PROCEEDING. 
THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT FINAL AND
UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION OR PROCEEDING
CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A
CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF
SUCH JUDGMENT.


 

47

--------------------------------------------------------------------------------

 

 


(C)                WAIVER OF IMMUNITY.  TO THE EXTENT THAT ANY PARTY HERETO HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


10.3          SERVICE OF PROCESS.  EACH PARTY HEREBY (I) CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART UNDER OR
IN CONNECTION WITH THIS AGREEMENT IN ANY MANNER PERMITTED BY DELAWARE LAW, (II)
AGREES THAT SERVICE OF PROCESS MADE IN ACCORDANCE WITH CLAUSE (I) OR MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED
PURSUANT TO SECTION 10.7, WILL CONSTITUTE GOOD AND VALID SERVICE OF PROCESS IN
ANY SUCH ACTION, AND (III) WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE) IN ANY SUCH ACTION ANY CLAIM THAT SERVICE OF PROCESS
MADE IN ACCORDANCE WITH CLAUSE (I) OR (II) DOES NOT CONSTITUTE GOOD AND VALID
SERVICE OF PROCESS.


10.4          MUTUAL WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.4. 


10.5          ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT
(INCLUDING AGREEMENTS AND EXHIBITS INCORPORATED HEREIN), THE DISCLOSURE
SCHEDULES HERETO, AND THE TRANSACTION DOCUMENTS CONTAIN THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS OR WARRANTIES BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF OTHER THAN THOSE SET FORTH OR REFERRED
TO HEREIN.  THIS AGREEMENT IS NOT INTENDED TO CONFER UPON ANY PERSON NOT A PARTY
HERETO (AND THEIR SUCCESSORS AND ASSIGNS PERMITTED BY SECTION 10.8 HEREOF) ANY
RIGHTS OR REMEDIES HEREUNDER.


 

48

--------------------------------------------------------------------------------

 

 


10.6          EXPENSES AND PAYMENTS.  EXCEPT AS SET FORTH IN THIS AGREEMENT, ALL
LEGAL AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING
SUCH COSTS AND EXPENSES.  NOTWITHSTANDING THE FOREGOING, THE TRANSACTION
EXPENSES SHALL BE PAID IN ACCORDANCE WITH SECTION 2.3(E). ALL PAYMENTS OF MONEY
TO BE MADE PURSUANT TO THIS AGREEMENT SHALL BE MADE IN U.S. DOLLARS.


10.7          NOTICES.  ALL NOTICES, CONSENTS, ELECTIONS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE SUFFICIENTLY GIVEN FOR ANY PURPOSE HEREUNDER
ONLY IF IN WRITING AND DELIVERED PERSONALLY OR SENT PRE-PAID BY
NATIONALLY-RECOGNIZED OVERNIGHT DELIVERY SERVICE FOR NEXT BUSINESS DAY DELIVERY,
TO THE APPROPRIATE ADDRESS OR NUMBER AS SET FORTH BELOW.  EACH SUCH NOTICE,
CONSENT, ELECTION OR OTHER COMMUNICATION SHALL BE EFFECTIVE WHEN RECEIVED BY THE
ADDRESSEE THEREOF IN THE CASE OF PERSONAL SERVICE, OR, IF SENT BY OVERNIGHT
DELIVERY SERVICE AS DESCRIBED HEREIN, THE NEXT BUSINESS DAY AFTER DEPOSIT WITH
SUCH SERVICE.

Notices to the Shareholders shall be addressed to addresses for the Shareholders
set forth on Schedule 1, with a copy (which shall not constitute notice) to:

 

Horwood Marcus & Berk Chartered

500 West Madison, Suite 3700

Chicago, Illinois 60661

Attn: Jeffrey A. Hechtman

 

or at such other address and to the attention of such other person as a
Shareholder may designate by written notice to Buyer. 

 

Notices to Buyer shall be addressed to:

 

Innophos, Inc.

259 Prospect Plains Road, P.O. Box 8000

Cranbury, NJ 08512

Attn:  Chief Executive Officer

Facsimile: (609) 860-0357 

 

with copies (which shall not constitute notice) to:

 

Innophos, Inc.

259 Prospect Plains Road, P.O. Box 8000

Cranbury, NJ 08512

Attn:  General Counsel

Facsimile:  (928) 832-3116

 

or at such other address and to the attention of such other person as Buyer may
designate by written notice to the Shareholders.

 


 

49

--------------------------------------------------------------------------------

 

 


10.8          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT NO PARTY SHALL ASSIGN ITS RIGHTS OR DELEGATE
ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT
OF EACH OTHER PARTY, EXCEPT THAT (A) EACH SHAREHOLDER MAY TRANSFER OR ASSIGN ANY
OR ALL OF ITS RIGHTS HEREUNDER TO ANY AFFILIATE OF SUCH SHAREHOLDER, TO ANY
TRUST OR OTHER ESTATE PLANNING ENTITY, OR TO ANY CHARITABLE TRUST, ORGANIZATION,
GROUP OR OTHER CHARITABLE ORGANIZATION WITHOUT THE CONSENT OF ANY OTHER PARTY,
IN WHICH CASE, SUCH ASSIGNEE SHALL BE DEEMED THE “SHAREHOLDER” FOR ALL PURPOSES
HEREUNDER; PROVIDED, HOWEVER, THAT THE ASSIGNING SHAREHOLDER SHALL CONTINUE TO
BE LIABLE FOR ALL OF HIS/HER/ITS OBLIGATIONS HEREUNDER (INCLUDING WITHOUT
LIMITATION THE COVENANTS IN ARTICLES 7 AND 9 HEREOF); (B) BUYER, SO LONG AS
BUYER REMAINS LIABLE FOR ITS OBLIGATIONS HEREUNDER, MAY TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER TO ANY OF ITS AFFILIATES; OR (C) THE COMPANY OR
BUYER MAY ASSIGN AS COLLATERAL SECURITY ITS RIGHTS HEREUNDER TO ANY OF ITS
LENDERS PROVIDING FINANCING FOR THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH
CASE WITHOUT THE CONSENT OF ANY PARTY.


10.9          AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY NOT BE MODIFIED OR
AMENDED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED BY BUYER AND
THE SHAREHOLDER REPRESENTATIVE.  THE SHAREHOLDERS MAY WAIVE COMPLIANCE BY BUYER,
AND BUYER MAY WAIVE COMPLIANCE BY THE SHAREHOLDERS, WITH ANY TERM OR PROVISION
OF THIS AGREEMENT ON THE PART OF SUCH PARTY TO BE PERFORMED OR COMPLIED WITH,
BUT ONLY BY AN INSTRUMENT IN WRITING.  THE WAIVER BY ANY PARTY OF A BREACH OF
ANY TERM OR PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF
ANY SUBSEQUENT BREACH.


10.10      TIME OF ESSENCE.  WITH REGARDS TO ALL DATES AND TIME PERIODS SET
FORTH IN THIS AGREEMENT, TIME IS OF THE ESSENCE.


10.11      SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID OR
UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS OF
THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  ANY PROVISION OF THIS
AGREEMENT HELD INVALID OR UNENFORCEABLE ONLY IN PART OR DEGREE WILL REMAIN IN
FULL FORCE AND EFFECT TO THE EXTENT NOT HELD INVALID OR UNENFORCEABLE.


10.12      INTERPRETATION. 


(A)                THE SECTION AND ARTICLE HEADINGS CONTAINED IN THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING
OR INTERPRETATION OF THIS AGREEMENT.


(B)               WHEN A REFERENCE IS MADE TO AN ARTICLE, SECTION, EXHIBIT OR
SCHEDULE, SUCH REFERENCE SHALL BE TO AN ARTICLE, SECTION, EXHIBIT OR SCHEDULE OF
THIS AGREEMENT, UNLESS CLEARLY INDICATED OTHERWISE.


(C)                THE PREAMBLE, RECITALS, DISCLOSURE SCHEDULES AND EXHIBITS
CONTAINED, IDENTIFIED OR REFERENCED IN, OR ATTACHED TO, THIS AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF.


(D)               WHENEVER THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” ARE
USED, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”


 

50

--------------------------------------------------------------------------------

 

 


(E)                THE WORDS “HEREOF”, “HEREIN” AND “HEREWITH” AND WORDS OF
SIMILAR IMPORT SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, UNLESS CLEARLY INDICATED
OTHERWISE.


(F)                 THE MEANING ASSIGNED TO EACH TERM DEFINED HEREIN SHALL BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND THE PLURAL FORMS OF SUCH TERM, AND
WORDS DENOTING ANY GENDER SHALL INCLUDE ALL GENDERS.  WHERE A WORD OR PHRASE IS
DEFINED HEREIN, EACH OF ITS OTHER GRAMMATICAL FORMS SHALL HAVE A CORRESPONDING
MEANING.


(G)                A REFERENCE TO ANY PARTY TO THIS AGREEMENT OR ANY OTHER
AGREEMENT OR DOCUMENT SHALL INCLUDE SUCH PARTY’S SUCCESSORS AND PERMITTED
ASSIGNS.


(H)                A REFERENCE TO ANY LEGISLATION OR TO ANY PROVISION OF ANY
LEGISLATION SHALL INCLUDE ANY AMENDMENT THERETO, MODIFICATION THEREOF OR
RE-ENACTMENT THEREOF, AND ALL REGULATIONS AND STATUTORY INSTRUMENTS ISSUED
THEREUNDER OR PURSUANT THERETO.


(I)                  MATTERS DISCLOSED ON ANY DISCLOSURE SCHEDULE SHALL BE
DEEMED TO BE DISCLOSED IN ALL OTHER DISCLOSURE SCHEDULES TO WHICH SUCH FACT OR
ITEM MAY REASONABLY APPLY SO LONG AS SUCH DISCLOSURE IS IN SUFFICIENT DETAIL TO
ENABLE A REASONABLE PARTY TO IDENTIFY THE FACTS OR ITEMS TO WHICH IT APPLIES.


(J)                 IT IS UNDERSTOOD AND AGREED THAT THE SPECIFICATION OF ANY
DOLLAR AMOUNT IN THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
OR THE INCLUSION OF ANY SPECIFIC ITEM IN THE DISCLOSURE SCHEDULES IS NOT
INTENDED TO IMPLY THAT SUCH AMOUNTS, OR HIGHER OR LOWER AMOUNTS, OR THE ITEMS SO
INCLUDED, OR OTHER ITEMS, ARE OR ARE NOT MATERIAL, AND NO PARTY SHALL USE THE
FACT OF THE SETTING OF SUCH AMOUNTS OR THE FACT OF THE INCLUSION OF ANY SUCH
ITEM IN THE DISCLOSURE SCHEDULES IN ANY DISPUTE OR CONTROVERSY BETWEEN THE
PARTIES AS TO WHETHER ANY OBLIGATION, ITEM OR MATTER NOT DESCRIBED HEREIN OR
INCLUDED IN A DISCLOSURE SCHEDULE IS OR IS NOT MATERIAL FOR PURPOSES OF THIS
AGREEMENT, OR AS A POINT OF REFERENCE IN DETERMINING ANY STANDARD OF MATERIALITY
UNDER THIS AGREEMENT.


(K)               THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


10.13      PUBLIC ANNOUNCEMENT.  ANY PUBLIC ANNOUNCEMENTS OR SIMILAR PUBLICITY
WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER SHALL
BE SUBJECT TO THE MUTUAL AGREEMENT OF BUYER AND THE SHAREHOLDERS’
REPRESENTATIVE, EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW OR THE RULES OR
REGULATION OF ANY APPLICABLE STOCK EXCHANGE AND PROVIDED, THAT SUCH RELEASE
SHALL NOT DISCLOSE ANY COMPETITIVE INFORMATION SPECIFICALLY REDACTED OR EXCLUDED
BY BUYER IN ANY DISCLOSURE MADE PURSUANT TO APPLICABLE LAW OR REGULATION OF ANY
APPLICABLE STOCK EXCHANGE; AND PROVIDED, FURTHER, THAT THE PARTY ISSUING SUCH
RELEASE SHALL ALLOW THE OTHER PARTY REASONABLE TIME TO REVIEW AND COMMENT ON
SUCH RELEASE IN ADVANCE OF ITS ISSUANCE.


 

51

--------------------------------------------------------------------------------

 

 


10.14      SPECIFIC PERFORMANCE.   EACH PARTY ACKNOWLEDGES THAT THE OTHER
PARTIES WILL BE IRREPARABLY HARMED AND THAT THERE MAY NOT BE AN ADEQUATE REMEDY
AT LAW FOR ANY VIOLATION BY ANY PARTY OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED IN THIS AGREEMENT.  IT IS ACCORDINGLY AGREED THAT, IN ADDITION TO ANY
OTHER REMEDIES WHICH MAY BE AVAILABLE UPON THE BREACH OF ANY SUCH COVENANTS OR
AGREEMENTS, EACH PARTY HERETO SHALL HAVE THE RIGHT TO INJUNCTIVE RELIEF TO
RESTRAIN A BREACH OR THREATENED BREACH OF, OR OTHERWISE TO OBTAIN SPECIFIC
PERFORMANCE OF, THE OTHER PARTIES’ COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT (WITHOUT THE NEED TO POST A BOND) IN ADDITION TO ANY OTHER REMEDY TO
WHICH IT MAY BE ENTITLED, AT LAW OR IN EQUITY. 

[Signature page follows on next page]

 

52

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Stock Purchase Agreement has been signed by or on
behalf of each of the parties as of the day first above written.

 

                                                                                   
BUYER:

 

                                                                                   
INNOPHOS, INC.

 

 

                                                                                   
By:    /s/Randolph Gress                      

                                                                                   
 

                                                                                   
Name: Randolph Gress

                                                                                   
 

                                                                                   
Title:  President and Chief Executive Officer

 

 

 

[Signature Page Follows]

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------

 

 

 

 

                                                                                   
COMPANY:

 

                                                                                   
KI ACQUISITION INC.

 

 

                                                                                   
By:       /s/ Scott Dickes           

                                                                                   
      Scott Dickes, President

 

                                                                                   
 

 

 

 

                                                                                   
SHAREHOLDERS SIGNATURE PAGE

                                                                                   
ATTACHED AS EXHIBIT A

 

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------

 